Exhibit 10.1

Execution Version

PURCHASE AND SALE AGREEMENT

by and among

VANTAGE ENERGY INVESTMENT LLC,

VANTAGE ENERGY INVESTMENT II LLC,

RICE ENERGY INC.

and,

solely for purposes of Sections 6.17, 9.14 and 9.15,

VANTAGE ENERGY, LLC

and

VANTAGE ENERGY II, LLC

Dated as of September 26, 2016



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page     ARTICLE I   

CERTAIN DEFINITIONS

     1   

1.1

 

Certain Definitions

     1   

1.2

 

Terms Defined Elsewhere

     11      ARTICLE II   

PURCHASE AND SALE; CLOSING

     12   

2.1

 

Sale of the Company Interests and Purchase of Class A Preferred Stock

     12   

2.2

 

Closing

     13   

2.3

 

Deposit

     13   

2.4

 

Deliveries and Actions at Closing

     14      ARTICLE III   

REPRESENTATIONS AND WARRANTIES OF THE VANTAGE SELLERS

     15   

3.1

 

Organization, Standing and Power

     15   

3.2

 

Authority; No Violations; Consents and Approvals

     15   

3.3

 

Consents

     16   

3.4

 

Ownership

     16   

3.5

 

Brokers

     17   

3.6

 

Accredited Investor; Investment Intent

     17   

3.7

 

Tax Matters

     17   

3.8

 

No Additional Representations

     17     

ARTICLE IV

  

REPRESENTATIONS AND WARRANTIES OF THE VANTAGE SELLERS WITH RESPECT TO THE
COMPANY

     18   

4.1

 

Organization, Standing and Power

     18   

4.2

 

Capitalization

     18   

4.3

 

Authority; No Violations; Consents and Approvals

     19   

4.4

 

Consents

     20   

4.5

 

SEC Documents; Financial Statements

     20   

4.6

 

Absence of Certain Changes or Events

     21   

4.7

 

No Undisclosed Material Liabilities

     21   

4.8

 

Company Permits; Compliance with Applicable Law

     21   

4.9

 

Litigation

     22   

4.10

 

Compensation; Benefits

     22   

4.11

 

Labor Matters

     23   

4.12

 

Taxes.

     24   

4.13

 

Intellectual Property

     25   

4.14

 

Real Property

     26   

4.15

 

Oil and Gas Matters

     26   

 

i



--------------------------------------------------------------------------------

         Page  

4.16

 

Environmental Matters

     28   

4.17

 

Material Contracts

     29   

4.18

 

Derivative Transactions

     32   

4.19

 

Insurance

     32   

4.20

 

Brokers

     32   

4.21

 

Related Party Transactions

     32   

4.22

 

No Additional Representations

     33     

ARTICLE V

  

REPRESENTATIONS AND WARRANTIES OF RICE

     33   

5.1

 

Organization, Standing and Power

     33   

5.2

 

Capital Structure

     33   

5.3

 

Authority; No Violations, Consents and Approvals

     35   

5.4

 

Consents

     36   

5.5

 

SEC Documents

     36   

5.6

 

Absence of Certain Changes or Events

     37   

5.7

 

No Undisclosed Material Liabilities

     37   

5.8

 

Company Permits; Compliance with Applicable Laws

     37   

5.9

 

Litigation

     38   

5.10

 

Compensation; Benefits

     38   

5.11

 

Labor Matters

     39   

5.12

 

Taxes

     40   

5.13

 

Intellectual Property

     41   

5.14

 

Real Property

     42   

5.15

 

Oil and Gas Matters

     42   

5.16

 

Environmental Matters

     43   

5.17

 

Material Contracts

     44   

5.18

 

Insurance

     45   

5.19

 

Brokers

     45   

5.20

 

No Stockholder Approval

     45   

5.21

 

Listing

     45   

5.22

 

Related Party Transactions

     45   

5.23

 

Rice Appalachia

     46   

5.24

 

Rice Financing

     46   

5.25

 

No Additional Representations

     46     

ARTICLE VI

  

COVENANTS AND AGREEMENTS

     47   

6.1

 

Conduct of Company Business Pending the Closing

     47   

6.2

 

Conduct of Rice Business Pending the Closing

     50   

6.3

 

Other Covenants

     51   

6.4

 

Access to Information

     52   

6.5

 

HSR and Other Approvals

     53   

6.6

 

Employee Matters

     54   

6.7

 

Indemnification; Directors’ and Officers’ Insurance

     57   

 

ii



--------------------------------------------------------------------------------

         Page  

6.8

 

Agreement to Defend

     58   

6.9

 

Public Announcements

     59   

6.10

 

Advice of Certain Matters; Control of Business

     59   

6.11

 

Filing of Tax Returns

     59   

6.12

 

Transfer Taxes

     59   

6.13

 

Tax Characterization and Other Tax Matters

     60   

6.14

 

Cooperation on Tax Matters

     60   

6.15

 

Reasonable Best Efforts; Notification

     61   

6.16

 

No-Shop.

     61   

6.17

 

Financing Cooperation.

     62      ARTICLE VII   

CONDITIONS PRECEDENT

     64   

7.1

 

Conditions to Each Party’s Obligation to Consummate the Transactions

     64   

7.2

 

Additional Conditions to Obligations of Rice

     64   

7.3

 

Additional Conditions to Obligations of Vantage Sellers

     64   

7.4

 

Frustration of Closing Conditions

     65     

ARTICLE VIII

  

TERMINATION

     66   

8.1

 

Termination

     66   

8.2

 

Notice of Termination; Effect of Termination

     66   

8.3

 

Expenses and Other Payments

     67     

ARTICLE IX

  

GENERAL PROVISIONS

     68   

9.1

 

Schedule Definitions

     68   

9.2

 

Survival

     68   

9.3

 

Notices

     68   

9.4

 

Rules of Construction

     69   

9.5

 

Counterparts

     71   

9.6

 

Entire Agreement; Third Party Beneficiaries

     71   

9.7

 

Governing Law; Venue; Waiver of Jury Trial

     71   

9.8

 

Severability

     73   

9.9

 

Assignment

     73   

9.10

 

Affiliate Liability

     73   

9.11

 

Specific Performance

     74   

9.12

 

Amendment

     74   

9.13

 

Extension; Waiver

     74   

9.14

 

Vantage I and Vantage II

     75   

9.15

 

Provisions Related to the Financing Sources

     75   

 

iii



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

Annex A

  

Restructuring

Exhibit A-1

  

Form of Consulting and Non-Competition Agreement

Exhibit A-2

  

Form of Consulting Agreement

Exhibit B

  

Form of Escrow Agreement

Exhibit C

  

Form of Assignment Agreement

Exhibit D

  

Form of Investor Rights Agreement

Exhibit E

  

Form of Third Amended and Restated Limited Liability Company Agreement

Exhibit F

  

Form of Certificate of Designation

 

iv



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

This Purchase and Sale Agreement (this “Agreement”) is entered into as of
September 26, 2016, by and among (i) Vantage Energy Investment LLC, a Delaware
limited liability company (“Vantage Investment I”), (ii) Vantage Energy
Investment II LLC, a Delaware limited liability company (“Vantage Investment II”
and, together with Vantage Investment I, the “Vantage Sellers”), (iii) Rice
Energy Inc., a Delaware corporation (“Rice”), and, solely for purposes of
Section 9.14, (iv) Vantage Energy, LLC, a Delaware limited liability company
(“Vantage I”), and (v) Vantage Energy II, LLC, a Delaware limited liability
company (“Vantage II”).

RECITALS

WHEREAS, prior to the Closing, the Vantage Sellers shall cause 100% of the
issued and outstanding Interests of Vantage I and Vantage II to be transferred
to Vantage Energy Holdings, LLC, a Delaware limited liability company (the
“Company”), as more particularly set forth in Annex A (collectively, the
“Restructuring”), in each case, in compliance with the Delaware LLC Act and
other applicable Laws;

WHEREAS, after giving effect to the Restructuring, (i) the Vantage Sellers will
collectively own 100% of the issued and outstanding Interests (the “Company
Interests”) of the Company and (ii) the Company will own 100% of the issued and
outstanding Interests of Vantage I and Vantage II;

WHEREAS, the Vantage Sellers wish to sell, transfer, convey and assign to Rice
Energy Appalachia LLC, a Delaware limited liability company (“Rice Appalachia”),
and Rice wishes to cause Rice Appalachia to purchase from such Vantage Sellers,
all of the Company Interests, subject to the terms and conditions set forth in
this Agreement;

WHEREAS, on the date hereof, Rice shall cause Rice Appalachia to pay the Deposit
(as defined below) to the Escrow Agent (as defined below); and

WHEREAS, on the date hereof, the members of Senior Management have entered into
Consulting and Non-Competition Agreements in the form attached hereto as
Exhibit A-1 and the members of Management have entered into Consulting
Agreements in the form attached hereto as Exhibit A-2, in each case pursuant to
which they may provide certain consulting services to the Company following the
Closing.

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained in this Agreement, and for other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Agreement agree as follows:

ARTICLE I

CERTAIN DEFINITIONS

1.1    Certain Definitions. As used in this Agreement, the following terms have
the meanings set forth below:



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly, controlling, controlled by, or under common control with, such
Person, through one or more intermediaries or otherwise.

“all the other parties” means, with respect to any party, the other Persons
party to this Agreement.

“Alternative Transaction” means any transaction or series of related
transactions (other than transactions contemplated by the Restructuring)
relating to the direct or indirect disposition, whether by sale, merger or
otherwise, of all or any portion of Vantage I’s, Vantage II’s and their
respective Subsidiaries’ assets or equity interests.

“Certificate of Designation” means the Certificate of Designation in the form
attached hereto as Exhibit F.

“Class A Preferred Stock” means the preferred stock of Rice, par value $0.01 per
share, having such rights and preferences as set forth in the Class A
Certificate of Designation.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company Group Plan” means any Employee Benefit Plan sponsored, maintained or
contributed to by the Company or any of its Subsidiaries, to which the Company
or any of its Subsidiaries is a party, to which the Company or any of its
Subsidiaries is obligated to contribute to, or with respect to which the Company
or any of its Subsidiaries has, or could reasonably be expected to have, any
liability.

“control” and its correlative terms, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

“Debt Assumption Agreement” means that certain Debt Assumption Agreement by and
between Rice and Rice Appalachia pursuant to which Rice Appalachia will assume
all of the Indebtedness of Rice.

“Debt Financing” means the debt financing transactions consummated or
anticipated to be consummated in connection with the transactions contemplated
by this Agreement.

“Delaware LLC Act” means the Delaware Limited Liability Company Act, as amended
from time to time.

“Derivative Transaction” means any swap transaction, option, warrant, forward
purchase or sale transaction, futures transaction, cap transaction, floor
transaction or collar transaction relating to one or more currencies,
commodities, bonds, equity securities, loans, interest rates, catastrophe
events, weather-related events, credit-related events or conditions or any
indexes, or any other similar transaction (including any option with respect to
any of these transactions) or combination of any of these transactions,
including collateralized mortgage obligations or other similar instruments or
any debt or equity instruments evidencing or embedding any such types of
transactions, and any related credit support, collateral or other similar
arrangements related to such transactions.

 

2



--------------------------------------------------------------------------------

“Employee Benefit Plan” of any Person means any “employee benefit plan” (within
the meaning of Section 3(3) of ERISA, regardless of whether such plan is subject
to ERISA), and any other personnel policy (oral or written), equity option,
restricted equity, equity purchase plan, other equity or equity-based
compensation plan or arrangement, phantom equity or appreciation rights plan or
arrangement, collective bargaining agreement, bonus plan or arrangement,
incentive award plan or arrangement, vacation or holiday pay policy, retention
or severance pay plan, policy or agreement, deferred compensation agreement or
arrangement, change in control, hospitalization or other welfare, medical,
dental, vision, accident, disability, life or other insurance, executive
compensation or supplemental income arrangement, consulting agreement,
employment, severance or retention agreement, and any other plan, agreement,
arrangement, program, practice, or understanding providing any compensation or
benefits.

“Encumbrances” means liens, pledges, charges, encumbrances, claims, mortgages,
deeds of trust, security interests, restrictions, rights of first refusal,
defects in title, or other burdens, options or encumbrances of any kind.

“Environmental Laws” means any and all applicable Laws and Company Permits
pertaining to prevention of pollution or protection of the environment
(including (i) any natural resource restoration and natural resource damages, or
(ii) the presence, generation, use, storage, treatment, disposal or Release of
Hazardous Materials into the indoor or outdoor environment, or the arrangement
of any such activities), or to human health or safety to the extent such human
health or safety relates to exposure to Hazardous Materials, in effect as of the
date hereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

“Escrow Agreement” means that certain Escrow Agreement, dated the date hereof,
among the Vantage Sellers, Rice and the Escrow Agent, substantially in the form
attached hereto as Exhibit B.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Financing Sources” means the entities that have committed to provide, or
otherwise entered into agreements with Rice, Rice MLP or any of their Affiliates
in connection with, the Debt Financing, including any parties (other than Rice
or any of its Affiliates) to the agreements executed in connection with the Debt
Financing, any joinder agreements and fee letters (including the definitive
agreements executed in connection with the Debt Financing) and their respective
successors and assigns.

“Governmental Entity” means any court, governmental, regulatory or
administrative agency or commission or other governmental authority or
instrumentality, domestic or foreign.

“Hazardous Materials” means any (1) chemical, product, substance, waste,
pollutant, or contaminant that is defined or listed as hazardous or toxic or
that is otherwise regulated under

 

3



--------------------------------------------------------------------------------

any Environmental Law; (2) asbestos containing materials, whether in a friable
or non-friable condition, lead-containing material, polychlorinated biphenyls,
naturally occurring radioactive materials or radon; and (3) any Hydrocarbons.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the regulations promulgated thereunder.

“Hydrocarbons” means crude oil, natural gas, condensate, drip gas and natural
gas liquids, coalbed gas, ethane, propane, iso-butane, nor-butane, gasoline,
scrubber liquids and other liquids or gaseous hydrocarbons or other substances
(including minerals or gases), or any combination thereof, produced or
associated therewith.

“Indebtedness” of any Person means, without duplication: (a) indebtedness of
such Person for borrowed money; (b) obligations of such Person to pay the
deferred purchase or acquisition price for any property of such Person;
(c) reimbursement obligations of such Person in respect of drawn letters of
credit or similar instruments issued or accepted by banks and other financial
institutions for the account of such Person; (d) obligations of such Person
under a lease to the extent such obligations are required to be classified and
accounted for as a capital lease on a balance sheet of such Person under GAAP;
(e) indebtedness of others as described in clauses (a) through (d) above
guaranteed by such Person; but Indebtedness does not include accounts payable to
trade creditors or accrued expenses, in each case arising in the ordinary course
of business consistent with past practice and that are not yet due and payable,
or are being disputed in good faith, and the endorsement of negotiable
instruments for collection in the ordinary course of business.

“Intellectual Property” means any and all proprietary, industrial and
intellectual property rights, under the applicable Law of any jurisdiction or
rights under international treaties, both statutory and common law rights,
including: (A) utility models, supplementary protection certificates, patents
and applications for same, and extensions, divisions, continuations,
continuations-in-part, reexaminations, and reissues thereof; (B) trademarks,
service marks, trade names, slogans, domain names, logos, trade dress and other
identifiers of source, and registrations and applications for registrations
thereof (including all goodwill associated with the foregoing); (C) copyrights,
moral rights, database rights, other rights in works of authorship and
registrations and applications for registration of the foregoing; and (D) trade
secrets, know-how, and rights in confidential information, including designs,
formulations, concepts, compilations of information, methods, techniques,
procedures, and processes, whether or not patentable.

“Interest” means, with respect to any Person: (a) capital stock, membership
interests, partnership interests, other equity interests, rights to profits or
revenue and any other similar interest of such Person; (b) any security or other
interest convertible into or exchangeable or exercisable for any of the
foregoing; and (c) any right (contingent or otherwise) to acquire any of the
foregoing.

“Investor Rights Agreement” means that certain Investor Rights Agreement dated
as of the Closing Date, in the form attached hereto as Exhibit D.

 

4



--------------------------------------------------------------------------------

“knowledge” means (i) with respect to the Company, the actual knowledge of the
individuals listed in Schedule 1.1 of the Company Disclosure Letter and (ii)
with respect Rice, the actual knowledge of the individuals listed in
Schedule 1.1 of the Rice Disclosure Letter.

“Law” means any law, rule, regulation, ordinance, code, judgment, decree, order,
treaty, convention, governmental directive or other legally enforceable
requirement, U.S. or non-U.S., of any Governmental Entity, including common law.

“LLC Agreement” means that certain Third Amended and Restated Limited Liability
Company Agreement of Rice Appalachia in the form attached hereto as Exhibit E.

“Management” means each of John Moran, Worth Carlin, Seth Urruty, Mark Brown,
Ryan Gosney, Chris Valdez, Mike Hopkins and Richard Starkey.

“Management Company” means Vantage Energy Management Company, LLC.

“Material Adverse Effect” means, when used with respect to any Person, any
occurrence, condition, change, event or effect that (i) has had, is or is
reasonably expected to result in, a material adverse effect to the financial
condition, business or results of operations of such Person and its
Subsidiaries, taken as a whole, or (ii) prevents or materially delays or impairs
the ability of such Person (and its Subsidiaries, if applicable) to consummate
the Transactions; provided, however, that in no event shall any of the following
constitute a Material Adverse Effect pursuant to clause (i): (A) any occurrence,
condition, change, event or effect resulting from or relating to changes in
general economic or financial market conditions; (B) any occurrence, condition,
change (including changes in applicable Law), event or effect that generally
affects the oil and gas exploration and production industry generally (including
changes in commodity prices, general market prices and regulatory changes
affecting such industry generally); (C) the outbreak or escalation of
hostilities involving the United States, the declaration by the United States of
a national emergency or war or the occurrence of any natural disasters and acts
of terrorism (but not any such event resulting in any damage or destruction to
or loss of such Person’s physical properties to the extent such change or effect
would otherwise constitute a Material Adverse Effect); (D) any failure to meet
internal or analysts’ estimates, projections or forecasts (it being understood
that the underlying cause of any such failure, not otherwise excluded by the
exceptions set forth in this definition, may be taken into consideration in
determining whether a Material Adverse Effect has occurred or is reasonably
expected to occur); (E) a decline in market price, or a change in trading
volume, of the Rice Common Stock (it being understood that any underlying cause
of any such decline or change, not otherwise excluded by the exceptions set
forth in this definition, may be taken into consideration in determining whether
a Material Adverse Effect has occurred or is reasonably expected to occur);
(F) any occurrence, condition, change, event or effect resulting from or
relating to the announcement or pendency of the Transactions; (G)    any change
in GAAP, or in the interpretation thereof, as imposed upon such Person, its
Subsidiaries or their respective businesses or any change in applicable Law, or
in the interpretation thereof; (H) any occurrence, condition, change, event or
effect resulting from compliance by such Person with the terms of this Agreement
and each other Transaction Agreement, or actions expressly permitted by this
Agreement or expressly at or with the written consent of the other party; and
(I) any downgrade in rating of any Indebtedness or debt securities of such
Person or any of its Subsidiaries (it being understood that any underlying

 

5



--------------------------------------------------------------------------------

cause of any such downgrade, not otherwise excluded by the exceptions set forth
in this definition, may be taken into consideration in determining whether a
Material Adverse Effect has occurred or is reasonably expected to occur);
provided that in the case of the foregoing clauses (A), (B) and (C), except to
the extent that any such matters have a disproportionate and materially adverse
effect on the business of the Company and its Subsidiaries (taken as a whole)
relative to other businesses in the industries in which the Company and its
Subsidiaries operate.

“Maximum Unit Amount” means an amount equal to the maximum number of shares of
Rice Common Stock (but in any event not more than 19.9% of the outstanding
shares of Rice Common Stock immediately prior to the Closing Date) that would be
issuable to the Vantage Sellers at the Closing without the requirement of a vote
of the stockholders of Rice under applicable Law, the rules and regulations of
the NYSE (or other national securities exchange on which the Rice Common Stock
is then listed) or the Organizational Documents of Rice.

“NYSE” means the New York Stock Exchange.

“Oil and Gas Contract” means any of the following contracts to which the Company
and/or any of its Subsidiaries is a party (other than, in each case, an Oil and
Gas Lease): all farm-in and farm-out agreements, areas of mutual interest
agreements, joint venture agreements, development agreements, production sharing
agreements, operating agreements, unitization, pooling and communitization
agreements, declarations and orders, division orders, transfer orders, oil and
gas sales agreements, exchange agreements, gathering and processing contracts
and agreements, drilling, service and supply contracts, geophysical and
geological contracts, land broker, title attorney and abstractor contracts,
leases of personal property used or held for use primarily in connection with
Oil and Gas Properties and all other contracts relating to Hydrocarbons,
revenues therefrom or operations with respect thereto and all claims and rights
thereto, and, in each case, all rights, titles and interests thereunder.

“Oil and Gas Leases” means all leases, subleases, licenses or other occupancy or
similar agreements under which a Person leases, subleases or licenses or
otherwise acquires or obtains operating rights in and to Hydrocarbons.

“Oil and Gas Properties” means all interests in and rights with respect to
(a) oil, gas, mineral, and similar properties of any kind and nature, including
working, leasehold and mineral interests and operating rights and royalties,
overriding royalties, production payments, net profit interests and other
non-working interests and non-operating interests (including all rights and
interests derived from Oil and Gas Leases, operating agreements, unitization and
pooling agreements and orders, division orders, transfer orders, mineral deeds,
royalty deeds, and in each case, interests thereunder), fee interests,
reversionary interests, back-in interests, reservations and concessions and
(b) all wells located on or producing from such leases and properties described
in clause (a).

“Organizational Documents” means (a) with respect to a corporation, the charter,
articles or certificate of incorporation, as applicable, and bylaws thereof,
(b) with respect to a limited liability company, the certificate of formation or
organization, as applicable, and the operating or limited liability company
agreement thereof, (c) with respect to a partnership, the certificate of
formation and the partnership agreement thereof, and (d) with respect to any
other Person the organizational, constituent and/or governing documents and/or
instruments of such Person.

 

6



--------------------------------------------------------------------------------

“other party” or “other parties” means (a) when used with respect to the Company
or any Vantage Seller, Rice and (b) when used with respect to Rice, the Company
and each Vantage Seller.

“party” or “parties” means a party or the parties to this Agreement.

“Permitted Encumbrances” means:

(a)    to the extent not applicable to the transactions contemplated hereby or
thereby or otherwise waived in writing (or if the time period for the exercise
of such rights has expired) or such rights are deemed to have been waived
pursuant to the express terms of such agreements and documents prior to the
Closing, preferential purchase rights, rights of first refusal, purchase options
and similar rights granted pursuant to any contracts, including joint operating
agreements, joint ownership agreements, stockholders agreements, organic
documents and other similar agreements and documents;

(b)    contractual or statutory mechanic’s, materialmen’s, warehouseman’s,
journeyman’s and carrier’s liens and other similar Encumbrances arising in the
ordinary course of business for amounts not yet delinquent and Encumbrances for
Taxes or assessments that are not yet delinquent or, in all instances, if
delinquent, that are being contested in good faith in the ordinary course of
business and for which adequate reserves have been established by the party
responsible for payment thereof;

(c)    Production Burdens payable to third parties that would not reduce the net
revenue interest share of the Company or its Subsidiaries in any Oil and Gas
Property below the net revenue interest share shown in the Company Reserve
Report or Rice Reserve Report, as applicable, with respect to such lease, or
increase the working interest of the Company or of its Subsidiaries in any Oil
and Gas Property above the working interest shown on the Company Reserve Report
or Rice Reserve Report, as applicable, with respect to such property;

(d)    Encumbrances arising in the ordinary course of business under operating
agreements, joint venture agreements, partnership agreements, Oil and Gas
Leases, farm-out agreements, division orders, contracts for the sale, purchase,
transportation, processing or exchange of oil, gas or other Hydrocarbons,
unitization and pooling declarations and agreements, area of mutual interest
agreements, development agreements, joint ownership arrangements and other
agreements that are customary in the oil and gas business, but only if, in each
case, such Encumbrance (i) secures obligations that are not Indebtedness or a
deferred purchase price and are not delinquent, (ii) has no material adverse
effect on the value, use or operation of the property or asset encumbered
thereby, and (iii) is payable to a third party and would not reduce the net
revenue interest share of the Company or its Subsidiaries in any Oil and Gas
Property below the net revenue interest share shown in the Company Reserve
Report with respect to such lease, or increase the working interest of the
Company or of its Subsidiaries in any Oil and Gas Property above the working
interest shown on the Company Reserve Report with respect to such property;

 

7



--------------------------------------------------------------------------------

(e)    all easements, zoning restrictions, rights-of-way, servitudes, permits,
surface leases and other similar rights in respect of surface operations, and
easements for pipelines, streets, alleys, highways, telephone lines, power
lines, railways and other easements and rights-of-way, on, over or in respect of
any of the properties of the Company or Rice, as applicable, or any of their
respective Subsidiaries, that are customarily granted in the oil and gas
industry and do not materially interfere with the operation, value or use of the
property or asset affected thereby;

(f)    any Encumbrances discharged at or prior to the Closing;

(g)    Encumbrances imposed or promulgated by applicable Law or any Governmental
Entity with respect to real property, including zoning, building or similar
restrictions; or

(h)    Encumbrances, exceptions, defects or irregularities in title, easements,
imperfections of title, claims, charges, security interests, rights-of-way,
covenants, restrictions and other similar matters that (i) would be accepted by
a reasonably prudent purchaser of oil and gas interests, (ii) do not materially
interfere with the operation, value or use of the property or asset affected
thereby and (iii) would not reduce the net revenue interest share of the Company
or Rice, as applicable, or such party’s Subsidiaries in any Oil and Gas Lease
below the net revenue interest share shown in the Company Reserve Report or Rice
Reserve Report, as applicable, with respect to such lease, or increase the
working interest of the Company or Rice, as applicable, or of such party’s
Subsidiaries in any Oil and Gas Lease above the working interest shown on the
Company Reserve Report or Rice Reserve Report, as applicable, with respect to
such lease.

“Person” means any individual, partnership, limited liability company,
corporation, joint stock company, trust, estate, joint venture, Governmental
Entity, association or unincorporated organization, or any other form of
business or professional entity.

“Pre-Closing Period” means any Tax period ending on or before the Closing Date.

“Proceeding” means any actual or threatened claim (including a claim of a
violation of applicable Law), action, audit, demand, suit, proceeding,
investigation or other proceeding at law or in equity or order or ruling, in
each case whether civil, criminal, administrative, investigative or otherwise
and whether or not such claim, action, audit, demand, suit, proceeding,
investigation or other proceeding or order or ruling results in a formal civil
or criminal litigation or regulatory action.

“Production Burdens” means any royalties (including lessor’s royalties),
overriding royalties, production payments, net profit interests or other burdens
upon, measured by or payable out of oil, gas or mineral production.

“Quantum” means Quantum V Investment Partners, a Delaware general partnership.

“Registration Statement” means that certain Vantage Energy Inc. Registration
Statement filed on Form S-1 (Registration No.333- 213615) with the SEC on
September 13, 2016.

 

8



--------------------------------------------------------------------------------

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

“Required Information” means (i) audited consolidated balance sheets of the
Company as of December 31, 2013, December 31, 2014 and December 31, 2015 and the
related statements of income, stockholders’ equity and cash flows of the Company
for the financial years ended December 31, 2013, December 31, 2014 and December
31, 2015 and (ii) unaudited consolidated balance sheets and related statements
of income, stockholders’ equity and cash flows of the Company, for each
subsequent interim fiscal period (other than the fourth quarter of any fiscal
year) ended at least 45 days before the Closing Date. Rice acknowledges receipt
of the information set forth in clause (i) of this definition.

“Rice Appalachia Units” means Common Units (as defined in the LLC Agreement)
having such rights, privileges and preferences of the “Common Units” as set
forth in the LLC Agreement.

“Rice Common Stock” means the common stock of Rice, par value $0.01 per share.

“Rice Group Plan” means any Employee Benefit Plan sponsored, maintained or
contributed to by Rice or any of its Subsidiaries, to which Rice or any of its
Subsidiaries is a party, to which Rice or any of its Subsidiaries is obligated
to contribute to, or with respect to which Rice or any of its Subsidiaries has,
or could reasonably be expected to have, any liability.

“Rice MLP” means Rice Midstream Partners LP, a Delaware limited partnership.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933.

“Senior Management” means each of Roger J. Biemans and Thomas B. Tyree, Jr.

“Significant Subsidiary” means a Subsidiary that is a “significant subsidiary”
as defined in Rule 1-02 of Regulation S-X promulgated by the SEC.

“Straddle Period” means any Tax period beginning on or before and ending after
the Closing Date.

“Subsidiary” means, with respect to a Person, any Person, whether incorporated
or unincorporated, of which (a) at least 50% of the securities or ownership
interests having by their terms ordinary voting power to elect a majority of the
board of directors or other Persons performing similar functions, (b) a general
partner interest or (c) a managing member interest, is directly or indirectly
owned or controlled by the subject Person or by one or more of its respective
Subsidiaries.

“Tax Returns” means any return, report, statement, information return or other
document filed or required to be filed with any Governmental Entity in
connection with the determination, assessment, collection or administration of
any Taxes or the administration of any Laws relating to any Taxes, including any
schedule or attachment thereto, any related or supporting information and any
amendment thereof.

 

9



--------------------------------------------------------------------------------

“Taxes” means any and all taxes, charges, levies, interest, penalties, additions
to tax or other assessments of any kind, including, but not limited to, income,
corporate, capital, excise, property, sales, use, turnover, value added and
franchise taxes, deductions, withholdings and custom duties, imposed by any
Governmental Entity.

“Transaction Agreements” means this Agreement and each other agreement to be
executed and delivered in connection herewith and therewith.

“Transactions” means the transactions contemplated by this Agreement and the
Transaction Agreements, including the Restructuring.

“Transfer Taxes” means any transfer, sales, use, stamp, registration or other
similar Taxes; provided, for the avoidance of doubt, that Transfer Taxes shall
not include any income, franchise or similar taxes arising from the
Transactions.

“ultimate parent entity” has the meaning given to such term in the HSR Act.

“Vantage Employment Liabilities” means any liability to or in respect of, or
arising out of or in connection with, the employment or service or cessation of
employment or service of any Vantage Personnel (other than liabilities relating
to the Rehired Employees), including without limitation (i) any liability under
any employment or consulting agreement, whether or not written, (ii) any
liability under any Company Group Plan, (iii) any claim of an unfair labor
practice or grievance or any claim under any unemployment compensation,
employment standards, pay equity or workers’ compensation law or regulation or
under any federal, state, provincial or foreign employment discrimination or
other law or regulation, which shall have been asserted prior to the Closing
Date or is based on acts, omissions, events or service which occurred prior to
the Closing Date, but solely to the extent arising with respect to Vantage
Personnel who are not Rehired Employees, (iv) any liability relating to payroll
for any Vantage Personnel other than the Rehired Employees, (v) severance pay or
benefits (and any other termination-related or liabilities) to or with respect
to Vantage Personnel other than the Rehired Employees, (vi) with respect to any
agreements or promises by the Vantage Sellers or any of their Affiliates to
Vantage Personnel other than the Rehired Employees regarding compensation or
benefits, (viii) with respect to equity or equity based compensation plans,
programs or arrangements of the Vantage Sellers, the Company or any of their
Subsidiaries, and (ix) any Taxes (including any related withholding) related to
any of the foregoing. For the avoidance of doubt, the Vantage Employment
Liabilities do not include any liabilities arising out of or in connection with
the employment of a Rehired Employee by the Company, Rice or any of their
respective Affiliates arising at any time, whether before, on or after the
Closing.

“Voting Debt” of a Person means bonds, debentures, notes or other indebtedness
having the right to vote (or convertible into securities having the right to
vote) on any matters on which stockholders of such Person may vote.

 

10



--------------------------------------------------------------------------------

“Willful and Material Breach” shall mean a material breach that is a consequence
of an act undertaken by the breaching party with the actual knowledge and intent
that the taking of such act would constitute a breach of this Agreement.

1.2    Terms Defined Elsewhere. As used in this Agreement, the following terms
have the meanings set forth below:

 

Definition

  

Section

 

Agreement

     Preamble   

Antitrust Division

     6.5(b)   

Assignment Agreement

     2.4(b)(i)   

Business Day

     2.2   

Cap Amount

     6.7(d)   

Cash Consideration

     2.1   

Cause

     6.6(e)   

Closing

     2.2   

Closing Date

     2.2   

Company

     Recitals   

Company Affiliate

     9.10   

Company Contracts

     4.17(b)   

Company Disclosure Letter

     Article IV   

Company Independent Petroleum Engineers

     4.15(a)   

Company Intellectual Property

     4.13   

Company Interests

     Recitals   

Company Material Adverse Effect

     4.1   

Company Material Leased Real Property

     4.14   

Company Material Real Property Lease

     4.14   

Company Owned Real Property

     4.14   

Company Permits

     4.8(a)   

Company Reserve Report

     4.15(a)   

Confidentiality Agreement

     6.4(b)   

Continuing Employer

     6.6(e)   

Covered Period

     6.6(a)   

Creditors’ Rights

     3.2(a)   

Debt Commitment Letter

     5.24   

Deposit

     2.3   

e-mail

     9.3   

End Date

     8.1(c)   

Equity Consideration

     2.1   

Escrow Agent

     2.3   

Fee Cap

     8.3(a)   

FTC

     6.5(b)   

GAAP

     4.5(b)   

good and defensible title

     4.15(a)   

Indemnified Liabilities

     6.7(a)   

Indemnified Persons

     6.7(a)   

Involuntary Termination

     6.6(d)   

 

11



--------------------------------------------------------------------------------

Definition

  

Section

 

Lender

     5.24   

Material Company Insurance Policies

     4.19   

Material Rice Insurance Policies

     5.18   

Post-Closing Rice Plans

     6.6(a)   

Representatives

     0   

Restructuring

     Recitals   

Rice

     Preamble   

Rice Affiliate

     9.10   

Rice Appalachia

     Recitals   

Rice Contracts

     5.17(b)   

Rice Disclosure Letter

     Article V   

Rice Independent Petroleum Engineers

     5.15(a)   

Rice Intellectual Property

     5.13   

Rice Material Leased Real Property

     5.14   

Rice Material Real Property Lease

     5.14   

Rice Material Adverse Effect

     5.1   

Rice Owned Real Property

     5.14   

Rice Permits

     5.8(a)   

Rice Preferred Stock

     5.2   

Rice Reserve Report

     5.15(a)   

Rice SEC Documents

     5.5(a)   

Rice Stock Plan

     5.2   

Seller Related Parties

     6.17(e)   

Tax Allocation Statement

     6.13(b)   

Terminable Breach

     8.1(b)(ii)   

Transaction Expenses Cap

     8.3(a)   

Vantage I

     Preamble   

Vantage II

     Preamble   

Vantage Investment I

     Preamble   

Vantage Investment II

     Preamble   

Vantage Personnel

     6.6(a)   

Vantage Sellers

     Preamble   

Vantage Seller Disclosure Letter

     Article III   

Vantage Seller Material Adverse Effect

     3.1   

WARN Obligation

     6.6(e)   

ARTICLE II

PURCHASE AND SALE; CLOSING

2.1    Sale of the Company Interests and Purchase of Class A Preferred
Stock. Upon the terms and subject to the conditions contained herein, on the
Closing Date, each Vantage Seller agrees to sell, transfer, convey and assign to
Rice Appalachia, free and clear of all Liens (other than those arising pursuant
to applicable securities laws), and Rice agrees to cause Rice Appalachia to
purchase from each Vantage Seller, all the Company Interests owned by such
Vantage Seller. The total value of the consideration for the Company Interests
to be paid by Rice Appalachia to the Vantage Sellers shall be equal to
$2,004,000,000 (such amount, the

 

12



--------------------------------------------------------------------------------

“Purchase Price”). The Purchase Price shall be payable by (a) the issuance to
the Vantage Sellers by Rice Appalachia of a number of Rice Appalachia Units
equal to the lesser of (x) 40,000,000 and (y) the Maximum Unit Amount, (the
“Equity Consideration”) and (b) cash in an amount equal to (A) the Purchase
Price less (B) an amount equal to the number of Rice Appalachia Units issued to
Vantage as Equity Consideration pursuant to clause (a) multiplied by $25.00 less
(C) the Deposit (such amount of cash, the “Cash Consideration”). In addition,
Rice agrees to issue to the Vantage Sellers a number of shares of Class A
Preferred Stock equal to the quotient of (1) the number of Rice Appalachia Units
issued to the Vantage Sellers as set forth in clause (a) divided by (2) 1,000,
and each Vantage Seller shall separately pay Rice an amount of cash equal to the
number of such shares it receives multiplied by $0.01 per share. The Cash
Consideration, the Equity Consideration and the Class A Preferred Stock shall be
allocated between the Vantage Sellers in accordance with a schedule to be
delivered to Rice at least two (2) Business Days prior to the Closing Date. The
Cash Consideration shall be paid by wire transfer of immediately available funds
to the account or accounts designated by the Vantage Sellers in a written notice
to Rice at least two (2) Business Days prior to the Closing Date, and the
Vantage Sellers shall deliver to Rice Appalachia the Company Interests being
purchased by Rice Appalachia for cash (including the Cash Consideration and the
Deposit). Immediately following the payment of the Cash Consideration pursuant
to this Section 2.1 and the payment of the Deposit pursuant to Section 2.3, Rice
Appalachia shall issue the Equity Consideration to the Vantage Sellers as set
forth above and the Vantage Sellers shall contribute to Rice Appalachia their
remaining Company Interests. Immediately following the contribution of Company
Interests in exchange for the issuance of the Equity Consideration, Rice shall
issue to the Vantage Sellers the Class A Preferred Stock in exchange for the
payment by the Vantage Sellers of the cash payment described above.

2.2    Closing. The closing of the Transactions (the “Closing”) shall take place
at 9:00 a.m., Houston, Texas time, on a date that is two Business Days following
the satisfaction or (to the extent permitted by applicable Law) waiver in
accordance with this Agreement of all of the conditions set forth in Article VII
(other than any such conditions which by their nature cannot be satisfied until
the Closing Date, which shall be required to be so satisfied or (to the extent
permitted by applicable Law) waived in accordance with this Agreement on the
Closing Date) at the offices of Vinson & Elkins LLP in Houston, Texas, or such
other place as Rice and the Vantage Sellers may agree in writing. For purposes
of this Agreement (a) “Closing Date” shall mean the date on which the Closing
occurs and (b) “Business Day” shall mean a day other than a day on which banks
in the State of Texas or the State of Delaware are authorized or obligated to be
closed.

2.3    Deposit. As an earnest money deposit, on the date hereof, Rice agrees to
cause Rice Appalachia to deliver to Citibank, N.A., as escrow agent (the “Escrow
Agent”), under the Escrow Agreement cash in an amount equal to $270,000,000
(together with interest earned thereon, if any, the “Deposit”) to be held,
invested and disbursed in accordance with the terms of this Agreement and the
Escrow Agreement. The Deposit shall be held in an escrow account that will be
administered in accordance with the Escrow Agreement. At and in connection with
the Closing, Rice and the Vantage Sellers shall execute and deliver joint
written instructions to the Escrow Agent authorizing the Escrow Agent to
distribute the Deposit to the Vantage Sellers, such Deposit to be allocated
between the Vantage Sellers in accordance with the schedule to be delivered to
Rice pursuant to Section 2.1. If this Agreement is terminated, Rice and the
Company shall execute and deliver joint written instructions to the Escrow Agent
to distribute the Deposit in accordance with Section 8.3(b).

 

13



--------------------------------------------------------------------------------

2.4    Deliveries and Actions at Closing.

(a)    At the Closing, Rice shall deliver, or shall cause to be delivered
(including by causing its applicable Subsidiaries to deliver), the following:

(i)    to the Vantage Sellers, the Cash Consideration, the Deposit, the Equity
Consideration and the Class A Preferred Stock as provided in Section 2.1;

(ii)    to the Vantage Sellers, a duly executed counterpart of the Investor
Rights Agreement;

(iii)    to the Vantage Sellers, a duly executed counterpart of the LLC
Agreement;

(iv)    to the Vantage Sellers, a duly executed counterpart of the Assignment
Agreement;

(v)    to the Company and each Vantage Seller, the certificate described in
Section 7.3(c); and

(vi)    any other documents, instruments, records, correspondence, filings,
recordings or agreements called for hereunder as shall be reasonably required to
consummate the Transactions, which have not previously been delivered.

(b)    At the Closing, each Vantage Seller shall deliver, or shall cause to be
delivered, the following:

(i)    to Rice, a counterpart of the assignment of such Vantage Seller’s
Interests in the Company, in substantially the form attached hereto as Exhibit C
(each, an “Assignment Agreement”), duly executed by such Vantage Seller;

(ii)    to Rice, a duly executed counterpart of the Investor Rights Agreement;

(iii)    to Rice, a duly executed counterpart of the LLC Agreement;

(iv)    to Rice, a certificate of non-foreign status meeting the requirements of
Treas. Reg. § 1.1445-2(b)(2);

(v)    to Rice, the certificate described in Section 7.2(c); and

 

14



--------------------------------------------------------------------------------

(vi)    any other documents, instruments, records, correspondence, filings,
recordings or agreements called for hereunder as shall be reasonably required to
consummate the Transactions, which have not previously been delivered.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE VANTAGE SELLERS

Except as set forth on the disclosure letter dated as of the date of this
Agreement and delivered by the Vantage Sellers to Rice on or prior to the date
of this Agreement (the “Vantage Seller Disclosure Letter”), each Vantage Seller,
severally and not jointly, represents and warrants to Rice as follows:

3.1    Organization, Standing and Power. Such Vantage Seller (a) is a limited
liability company duly organized, validly existing and in good standing under
the Laws of the State of Delaware, (b) has all requisite power and authority to
own, lease and operate its properties and to carry on its business as now being
conducted, and (c) is duly qualified and in good standing to do business in each
jurisdiction in which the business it is conducting, or the operation, ownership
or leasing of its properties, makes such qualification necessary, other than
where the failure to be duly organized, validly existing, or to so qualify or be
in good standing has not had and would not be reasonably likely to have,
individually or in the aggregate, a Material Adverse Effect on such Vantage
Seller (a “Vantage Seller Material Adverse Effect”). Such Vantage Seller has
heretofore made available to Rice complete and correct copies of its
Organizational Documents, in each case as of the date hereof.

3.2    Authority; No Violations; Consents and Approvals.

(a)    Such Vantage Seller has all requisite power and authority to execute and
deliver this Agreement and to consummate the Transactions. The execution and
delivery of this Agreement by such Vantage Seller and the consummation by such
Vantage Seller of the Transactions have been duly authorized by all necessary
action on the part of such Vantage Seller. This Agreement has been duly executed
and delivered by such Vantage Seller and, assuming this Agreement constitutes
the valid and binding obligation of all the other parties, constitutes a valid
and binding obligation of such Vantage Seller enforceable in accordance with its
terms, subject, as to enforceability, to bankruptcy, insolvency, reorganization,
moratorium and other Laws of general applicability relating to or affecting
creditors’ rights and to general principles of equity regardless of whether such
enforceability is considered in a proceeding in equity or at law (collectively,
“Creditors’ Rights”).

(b)    The execution and delivery of this Agreement does not, and the
consummation of the Transactions will not, result in any violation of, or
default (with or without notice or lapse of time, or both) under, or
acceleration of any material obligation or the loss, suspension, limitation or
impairment of a material benefit under (or right of such Vantage Seller to own
or use any assets or properties required for the conduct of its businesses), or
result in (or give rise to) the creation of any Encumbrance or any rights of
termination, cancellation, first offer or first refusal, in each case, with
respect to any of the properties or assets of such Vantage Seller under, any
provision of (i) the Organizational Documents of such Vantage Seller, (ii)

 

15



--------------------------------------------------------------------------------

except as set forth on Schedule 3.2(b) of the Vantage Seller Disclosure Letter,
any loan or credit agreement, note, bond, mortgage, indenture, lease or other
agreement, permit, franchise or license to which such Vantage Seller is a party
or by which such Vantage Seller’s properties or assets are bound, or
(iii) assuming the consents, approvals, orders, authorizations, registrations,
declarations, filings or permits referred to in Section 3.3 are duly and timely
obtained or made, any Law applicable to such Vantage Seller or any of its
properties or assets, other than, in the case of clauses (ii) and (iii), any
such violations, defaults, acceleration, losses, or Encumbrances that have not
had and would not be reasonably likely to have, individually or in the
aggregate, a Vantage Seller Material Adverse Effect.

(c)    Such Vantage Seller is not in default or violation (and no event has
occurred which, with notice or the lapse of time or both, would constitute a
default or violation) of any term, condition or provision of (i) the
Organizational Documents of such Vantage Seller or (ii) except as set forth on
Schedule 3.2(c) of the Vantage Seller Disclosure Letter, any loan or credit
agreement, note, bond, mortgage, indenture, lease or other agreement, permit,
franchise or license to which such Vantage Seller is now a party or by which
such Vantage Seller or any of its properties or assets is bound, except for
defaults or violations that have not had and would not be reasonably likely to
have, individually or in the aggregate, a Vantage Seller Material Adverse
Effect.

(d)    No consent or approval from any third party under any material loan or
credit agreement, note, bond, mortgage, indenture, lease or other agreement,
permit, franchise or license to which such Vantage Seller is now a party or by
which such Vantage Seller or any of its properties or assets is bound is
required to be obtained or made by such Vantage Seller in connection with the
execution and delivery of this Agreement by such Vantage Seller or the
consummation by such Vantage Seller of the Transactions, except for any such
consent or approval set forth on Schedule 3.2(d) of the Vantage Seller
Disclosure Letter.

3.3    Consents. No consent, approval, order or authorization of, or
registration, declaration or filing with, or permit from any Governmental Entity
is required to be obtained or made by such Vantage Seller in connection with the
execution and delivery of this Agreement by such Vantage Seller or the
consummation by such Vantage Seller of the Transactions, except for: (a) such
filings and approvals as may be required by any applicable state securities or
“blue sky” laws; and (b) any such consent approval, order, authorization,
registration, filing or permit that the failure to obtain or make has not had
and would not be reasonably likely to have, individually or in the aggregate, a
Vantage Seller Material Adverse Effect.

3.4    Ownership. After giving effect to the Restructuring, such Vantage Seller
is the record and beneficial owner of, and has good and valid title to, the
Company Interests set forth opposite such Vantage Seller’s name on Schedule 3.4
of the Vantage Seller Disclosure Letter, free and clear of all Encumbrances,
other than restrictions on transfer that may be imposed by state or federal
securities laws or the Organizational Documents of the Company. The Company
Interests set forth opposite such Vantage Seller’s name on Schedule 3.4 of the
Vantage Seller Disclosure Letter represent all of the Interests in the Company
held by such Vantage Seller.

 

16



--------------------------------------------------------------------------------

3.5    Brokers. No broker, investment banker, or other Person is entitled to any
broker’s, finder’s or other similar fee or commission in connection with the
Transactions based upon arrangements made by or on behalf of such Vantage
Seller.

3.6    Accredited Investor; Investment Intent. Such Vantage Seller is an
accredited investor as defined in Regulation D under the Securities Act. Such
Vantage Seller is acquiring the Equity Consideration and the Class A Preferred
Stock for its own account for investment and not with a view to, or for sale or
other disposition in connection with, any distribution of all or any part
thereof, except in compliance with applicable federal and state securities Laws,
nor with any present intention of distributing or selling any of the Equity
Consideration or the Class A Preferred Stock.

3.7    Tax Matters. Such Vantage Seller was not formed with, and will not be
used for, a principal purpose of permitting Rice Appalachia to satisfy the 100
partner limitation contained in Treas. Reg. § 1.7704-1(h)(ii).

3.8    No Additional Representations.

(a)    Except for the representations and warranties made in this Article III,
neither such Vantage Seller nor any other Person on behalf of such Vantage
Seller makes any express or implied representation or warranty with respect to
such Vantage Seller or its businesses, operations, assets, liabilities or
conditions (financial or otherwise) in connection with this Agreement or the
Transactions or the Company or any of its Subsidiaries, and such Vantage Seller
hereby disclaims any such other representations or warranties. In particular,
without limiting the foregoing disclaimer, neither such Vantage Seller nor any
other Person on behalf of such Vantage Seller makes or has made any
representation or warranty to Rice or any of its Affiliates or Representatives
with respect to, except for the representations and warranties made by such
Vantage Seller in this Article III, any oral or written information presented to
Rice or any of its Affiliates or Representatives in the course of their due
diligence investigation of the Company or any of its Subsidiaries, the
negotiation of this Agreement or in the course of the Transactions.

(b)    Notwithstanding anything contained in this Agreement to the contrary,
such Vantage Seller acknowledges and agrees that (i) none of Rice or any other
Person has made or is making any representations or warranties relating to Rice
or its Subsidiaries whatsoever, express or implied, beyond those expressly given
by Rice in Article V, including any implied representation or warranty as to the
accuracy or completeness of any information regarding Rice furnished or made
available to such Vantage Seller or any of its Representatives and (ii) such
Vantage Seller is not relying on any representations or warranties of Rice or of
any other Person other than the representations and warranties expressly given
by Rice in Article V. Without limiting the generality of the foregoing, such
Vantage Seller acknowledges that no representations or warranties are made with
respect to any projections, forecasts, estimates, budgets or prospect
information that may have been made available to such Vantage Seller or any of
its Representatives (including in certain “data rooms,” “virtual data rooms,”
management presentations or in any other form in expectation of, or in
connection with, the Transactions), and any use of or reliance by such Vantage
Seller on such projections, forecasts, estimates, budgets or prospect
information shall be at its sole risk.

 

17



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE VANTAGE SELLERS

WITH RESPECT TO THE COMPANY

Except (i) as set forth on the disclosure letter dated as of the date of this
Agreement and delivered by the Company to Rice on or prior to the date of this
Agreement (the “Company Disclosure Letter”) and (ii) as disclosed in the
Registration Statement (excluding any disclosures set forth in the Registration
Statement in any risk factor section or any forward-looking disclosure in any
section relating to forward-looking statements), the Vantage Sellers, jointly
and severally, represent and warrant to Rice as follows (it being understood
that the representations and warranties set forth in this Article IV are made
giving effect to the Restructuring that will take place prior to Closing):

4.1    Organization, Standing and Power. Each of the Company and its
Subsidiaries (a) is a corporation, partnership or limited liability company duly
organized, as the case may be, validly existing and in good standing under the
Laws of its jurisdiction of incorporation or organization, (b) has all requisite
power and authority to own, lease and operate its properties and to carry on its
business as now being conducted, and (c) is duly qualified and in good standing
to do business in each jurisdiction in which the business it is conducting, or
the operation, ownership or leasing of its properties, makes such qualification
necessary, other than where the failure to be duly organized, validly existing,
or to so qualify or be in good standing has not had and would not be reasonably
likely to have, individually or in the aggregate, a Material Adverse Effect on
the Company and its Subsidiaries, taken as a whole (a “Company Material Adverse
Effect”). The Company has heretofore made available to Rice complete and correct
copies of its Organizational Documents, as well as the equivalent organizational
documents of each of its Subsidiaries, in each case as of the date hereof. The
respective jurisdictions of formation of each Subsidiary of the Company are
identified on Schedule 4.1 of the Company Disclosure Letter.

4.2    Capitalization. Schedule 4.2 of the Company Disclosure Letter sets forth
a true and complete list that accurately reflects the record and beneficial
owners of the Company Interests. All the Company Interests are validly issued,
fully paid and non-assessable (except to the extent nonassessability may be
affected by Section 18-607 of the Delaware LLC Act) and the Company Interests
are not subject to preemptive rights. There are no Interests issued or
outstanding in the Company other than the Company Interests. All the Company
Interests have been issued and granted in compliance in all material respects
with (i) applicable securities Laws and other applicable Law and (ii) all
requirements set forth in applicable contracts. Schedule 4.2 of the Company
Disclosure Letter sets forth a true and complete list that accurately reflects
the record and beneficial owners of all of the Interests of each Subsidiary of
the Company. All Interests of the Subsidiaries of the Company that are owned by
the Company, or a direct or indirect wholly-owned Subsidiary of the Company,
(x) are validly issued, fully paid and non-assessable and are not subject to
preemptive rights, (y) have been issued and granted in compliance in all
material respects with applicable securities Laws and other applicable Law and
all requirements set forth in applicable contracts and (z) are free and clear of
all Encumbrances, other than Permitted Encumbrances. There are no options,
warrants, calls, rights (including preemptive rights), commitments or agreements
to which the Company or any Subsidiary of the Company is a party or by which it
is bound in any case obligating the Company or any

 

18



--------------------------------------------------------------------------------

Subsidiary of the Company to issue, deliver, sell, purchase, redeem or acquire,
or cause to be issued, delivered, sold, purchased, redeemed or acquired,
additional Interests in the Company or its Subsidiaries, or obligating the
Company or any Subsidiary of the Company to grant, extend or enter into any such
option, warrant, call, right, commitment or agreement. There are not any
stockholder agreements, voting trusts or other agreements to which the Company
or its Subsidiaries is a party or by which it is bound relating to the voting of
any Company Interests or Interests in the Company’s Subsidiaries, as the case
may be. As of the date of this Agreement, the Company does not have any direct
or indirect (x) joint venture or other similar equity interests in any Person or
(y) obligations, whether contingent or otherwise, to consummate any additional
investment in any Person, other than its Subsidiaries as set forth on
Schedule 4.2 of the Company Disclosure Letter. As of the Closing, the Company
will own 100% of the Interests of Vantage I and Vantage II, free and clear of
all liens other than transfer restrictions arising under applicable securities
laws and the Organizational Documents of Vantage I and Vantage II.

4.3    Authority; No Violations; Consents and Approvals.

(a)    The Company has all requisite power and authority to execute and deliver
this Agreement and to consummate the Transactions. The execution and delivery of
this Agreement by the Company and the consummation by the Company of the
Transactions have been duly authorized by all necessary action on the part of
the Company. This Agreement has been duly executed and delivered by the Company
and, assuming this Agreement constitutes the valid and binding obligation of all
the other parties, constitutes a valid and binding obligation of the Company
enforceable in accordance with its terms, subject, as to enforceability, to
Creditors’ Rights.

(b)    The execution and delivery of this Agreement does not, and the
consummation of the Transactions will not, result in any violation of, or
default (with or without notice or lapse of time, or both) under, or
acceleration of any material obligation or the loss, suspension, limitation or
impairment of a material benefit under (or right of the Company or any of its
Subsidiaries to own or use any assets or properties required for the conduct of
their respective businesses, including any of the Oil and Gas Properties owned
or held by them), or result in (or give rise to) the creation of any Encumbrance
or any rights of termination, cancellation, first offer or first refusal, in
each case, with respect to any of the properties or assets of the Company or any
of its Subsidiaries (including, for the avoidance of doubt, any of their Oil and
Gas Properties) under, any provision of (i) the Organizational Documents of the
Company or any of its Subsidiaries, (ii) except as set forth on Schedule 4.2(b)
of the Company Disclosure Letter, any loan or credit agreement, note, bond,
mortgage, indenture, lease or other agreement, permit, franchise or license to
which the Company or any of its Subsidiaries is a party or by which it or any of
its Subsidiaries or its or their respective properties or assets are bound, or
(iii) assuming the consents, approvals, orders, authorizations, registrations,
filings or permits referred to in Section 4.4 are duly and timely obtained or
made, any Law applicable to the Company or any of its Subsidiaries or any of
their respective properties or assets, other than, in the case of clauses (ii)
and (iii), any such violations, defaults, acceleration, losses, or Encumbrances
that have not had and would not be reasonably likely to have, individually or in
the aggregate, a Company Material Adverse Effect.

 

19



--------------------------------------------------------------------------------

(c)    Neither the Company nor any of its Subsidiaries is in default or
violation (and no event has occurred which, with notice or the lapse of time or
both, would constitute a default or violation) of any term, condition or
provision of (i) the Organizational Documents of the Company or any of its
Subsidiaries or (ii) except as set forth on Schedule 4.2(c) of the Company
Disclosure Letter, any loan or credit agreement, note, bond, mortgage,
indenture, lease or other agreement, permit, franchise or license to which the
Company or any of its Subsidiaries is now a party or by which the Company or any
of its Subsidiaries or any of their respective properties or assets is bound,
except for defaults or violations that have not had and would not be reasonably
likely to have, individually or in the aggregate, a Company Material Adverse
Effect.

(d)    No consent or approval from any third party under any Company Contract or
material loan or credit agreement, note, bond, mortgage, indenture, lease or
other agreement, permit, franchise or license to which the Company or any of its
Subsidiaries is now a party or by which the Company or any of its Subsidiaries
or any of their respective properties or assets is bound is required to be
obtained or made by the Company or any of its Subsidiaries in connection with
the execution and delivery of this Agreement by the Company or the consummation
by the Company of the Transactions, except for any such consent or approval set
forth on Schedule 4.3(d) of the Company Disclosure Letter.

4.4    Consents. No consent, approval, order or authorization of, or
registration, declaration or filing with, or permit from any Governmental Entity
is required to be obtained or made by the Company or any of its Subsidiaries in
connection with the execution and delivery of this Agreement by the Company or
the consummation by the Company of the Transactions, except for: (a) if required
by the HSR Act, the filing of a HSR Act notification and report form by the
Company or its ultimate parent entity and the expiration or termination of the
applicable HSR Act waiting period; (b) such filings and approvals as may be
required by any applicable state securities or “blue sky” laws; and (c) any such
consent, approval, order, authorization, registration, filing or permit that the
failure to obtain or make has not had and would not be reasonably likely to
have, individually or in the aggregate, a Company Material Adverse Effect.

4.5    SEC Documents; Financial Statements.

(a)    As of September 13, 2016, the Registration Statement complied as to form
in all material respects with the applicable requirements of the Securities Act
and the rules and regulations of the SEC thereunder applicable to the
Registration Statement, and the Registration Statement did not contain, when
filed, any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.

(b)    The financial statements of Vantage I and Vantage II included in the
Registration Statement, including all notes and schedules thereto, complied in
all material respects, when filed or if amended prior to the date of this
Agreement, as of the date of such amendment, with the rules and regulations of
the SEC with respect thereto, were prepared in accordance with generally
accepted accounting principles in the United States (“GAAP”) applied on a
consistent basis during the periods involved (except as may be indicated in the
notes thereto or, in the case of the unaudited statements, as permitted by
Rule 10-01 of Regulation S-X of the SEC) and fairly present in all material
respects in accordance with applicable requirements of

 

20



--------------------------------------------------------------------------------

GAAP (subject, in the case of the unaudited statements, to normal year-end audit
adjustments) the financial position of Vantage I, Vantage II and their
respective consolidated Subsidiaries as of their respective dates and the
results of operations and the cash flows of Vantage I, Vantage II and their
respective consolidated Subsidiaries for the periods presented therein. The
books and records of the Company and its Subsidiaries have been, and are being,
maintained in accordance with GAAP and any other applicable legal and accounting
requirements. KPMG LLP is an independent public accounting firm with respect to
the Company and, as of the date of this Agreement, has not resigned or been
dismissed as independent public accountants of the Company.

4.6    Absence of Certain Changes or Events.

(a)    Since December 31, 2015, there has not been any event, change, effect or
development that, individually or in the aggregate, had or would be reasonably
likely to have a Company Material Adverse Effect.

(b)    From December 31, 2015 through the date of this Agreement, the Company
and its Subsidiaries have conducted their business in the ordinary course of
business in all material respects.

4.7    No Undisclosed Material Liabilities. There are no liabilities of the
Company or any of its Subsidiaries of any kind whatsoever, whether accrued,
contingent, absolute, determined, determinable or otherwise, other
than: (a) liabilities adequately provided for on the balance sheet of the
Company dated as of June 30, 2016 (including the notes thereto) contained in the
Registration Statement for the quarter ended June 30, 2016; (b) liabilities
incurred in the ordinary course of business subsequent to June 30, 2016;
(c) liabilities for fees and expenses incurred in connection with, or in
furtherance of, the Transactions and the proposed initial public offering of the
Company or one of its Subsidiaries; (d) liabilities not required to be presented
on the face of an unaudited interim balance sheet prepared in accordance with
GAAP; (e) liabilities incurred as permitted under Section 6.1(b)(x); and
(f) liabilities which have not had and would not be reasonably likely to have,
individually or in the aggregate, a Company Material Adverse Effect.

4.8    Company Permits; Compliance with Applicable Law.

(a)    The Company and its Subsidiaries hold all franchises, tariffs, grants,
authorizations, licenses, permits, easements, variances, exemptions, consents,
certificates, approvals and orders of all Governmental Entities necessary for
the lawful conduct of their respective businesses (the “Company Permits”),
except where the failure to so hold has not had and would not be reasonably
likely to have, individually or in the aggregate, a Company Material Adverse
Effect. The Company and its Subsidiaries are in compliance with the terms of the
Company Permits, except where the failure to so comply has not had and would not
be reasonably likely to have, individually or in the aggregate, a Company
Material Adverse Effect. The businesses of the Company and its Subsidiaries are
not currently being conducted, and at no time during the past three years have
been conducted, in violation of any applicable Law, except for violations that
have not had and would not be reasonably likely to have, individually or in the
aggregate, a Company Material Adverse Effect. To the knowledge of the Company,
no

 

21



--------------------------------------------------------------------------------

investigation or review by any Governmental Entity with respect to the Company
or any of its Subsidiaries is pending or threatened, other than those the
outcome of which has not had and would not be reasonably likely to have,
individually or in the aggregate, a Company Material Adverse Effect.

(b)    Except with respect to Tax matters (which are provided for in
Section 4.12) and environmental matters (which are provided for in
Section 4.16), the Company and its Subsidiaries are in compliance with, and are
not in default under or in violation of, any applicable Law, except where such
non-compliance, default or violation have not had and would not be reasonably
likely to have, individually or in the aggregate, a Company Material Adverse
Effect. Neither the Company nor any of its Subsidiaries has received any written
communication since December 31, 2015 from a Governmental Entity that alleges
that the Company or a Subsidiary of the Company is not in compliance with or is
in default or violation of any applicable Law, except where such non-compliance,
default or violation would not, individually or in the aggregate, be reasonably
likely to have a Company Material Adverse Effect.

4.9    Litigation. Except for such matters as have not had and would not be
reasonably likely to have, individually or in the aggregate, a Company Material
Adverse Effect, there is no (a) Proceeding pending, or, to the knowledge of the
Company, threatened against the Company or any of its Subsidiaries or
(b) judgment, decree, injunction, ruling or order of any Governmental Entity or
arbitrator outstanding against the Company or any of its Subsidiaries. To the
knowledge of the Company, as of the date hereof, no officer or director of the
Company or any of its Subsidiaries is a defendant in any material Proceeding in
connection with his or her status as an officer or director of the Company or
any Subsidiary of the Company. There is no judgment, settlement, order,
decision, direction, writ, injunction, decree, stipulation or legal or
arbitration award of, or promulgated or issued by, any Governmental Entity
against or with respect to the Company or any of its Subsidiaries in effect to
which any of the Company or any of its Subsidiaries is a party or subject that
materially interferes with, or would be reasonably likely to materially
interfere with, the business of the Company or any of its Subsidiaries as
currently conducted.

4.10    Compensation; Benefits.

(a)    Set forth on Schedule 4.10(a) of the Company Disclosure Letter is a list,
as of the date hereof, of all of the Company Group Plans. True, correct and
complete copies of each of the Company Group Plans and related trust documents
and favorable determination letters, to the extent applicable, have been
furnished or made available to the Company or its representatives, along with,
to the extent applicable, the most recent report filed on Form 5500 and summary
plan description with respect to each Company Group Plan required to file a Form
5500.

(b)    Schedule 4.10(b) lists all Company Group Plans that are maintained,
sponsored, contributed to or required to be contributed to the Company or any of
its Subsidiaries for which the Company or any of its Subsidiaries or Rice or any
of its Affiliates could have any liability after the Closing.

 

22



--------------------------------------------------------------------------------

(c)    Each Company Group Plan has been maintained in compliance with all
applicable Laws, except where the failure to so comply has not had and would not
be reasonably likely to have, individually or in the aggregate, a Company
Material Adverse Effect.

(d)    As of the date of this Agreement, there are no material actions, suits,
claims or administrative proceedings pending (other than routine claims for
benefits) or, to the knowledge of the Company, threatened against, or with
respect to, any of the Company Group Plans.

(e)    There are no material unfunded benefit obligations with respect to the
Company Group Plans that have not been properly accrued for in Company’s
financial statements or disclosed in the notes thereto in accordance with GAAP.

(f)    Each Company Group Plan which is intended to be qualified within the
meaning of Section 401(a) of the Code has received a favorable determination or
opinion letter as to its qualification, and nothing has occurred, whether by
action or failure to act, that could reasonably be expected to cause the loss of
such qualification. Except as would not be reasonably likely to have,
individually or in the aggregate, a Company Material Adverse Effect, (i) no
event has occurred and no condition exists that would subject the Company or any
of its Subsidiaries to any Tax, fine, lien, penalty or other liability imposed
by ERISA or the Code and (ii) no nonexempt “prohibited transaction” (as such
term is defined in Section 406 of ERISA and Section 4975 of the Code or Section
502 of ERISA) has occurred with respect to any Company Group Plan.

(g)    Neither the Company nor any of its Subsidiaries contributes to or has an
obligation to contribute to, and no Company Group Plan is, a plan subject to
Title IV of ERISA (including a multiemployer plan within the meaning of
Section 3(37) of ERISA), Section 302 of ERISA, or Section 412 of the Code.

(h)    Neither the Company nor any of its Subsidiaries has incurred any current
or projected liability in respect of (and no Company Group Plan provides for
any) post-employment or post-retirement health, medical or life insurance
coverage for current, former or retired employees, except as required to avoid
an excise tax under Section 4980B of the Code.

4.11    Labor Matters.

(a)    Neither the Company nor any of its Subsidiaries has any employees on its
payroll.

(b)    Neither the Company nor any of its Subsidiaries, or with respect to the
Company or its Subsidiaries, any of the Vantage Sellers or any of their
Affiliates, is a party to any collective bargaining agreement or other agreement
with any labor union or similar representative of employees. There is no pending
union representation petition involving employees of the Company or any of its
Subsidiaries, and there is no pending or, to the Company’s knowledge, threatened
material activity or proceeding of any labor organization (or representative
thereof) or employee group (or representative thereof) to organize any such
employees.

 

23



--------------------------------------------------------------------------------

(c)    There is no material unfair labor practice, charge or material grievance
arising out of a collective bargaining agreement, other agreement with any labor
union, or other labor-related grievance proceeding against the Company or any of
its Subsidiaries, or with respect to the Company and its Subsidiaries, any of
the Vantage Sellers or any of their Affiliates, pending, or, to the knowledge of
the Company, threatened.

(d)    There is no strike, dispute, slowdown, work stoppage or lockout pending,
or, to the knowledge of the Company, threatened, against or involving the
Company or any of its Subsidiaries.

(e)    The Company and its Subsidiaries, and with respect to the Company and its
Subsidiaries, any of the Vantage Sellers or any of their Affiliates are in
compliance in all material respects with all applicable Laws respecting
employment and employment practices, and, as of the date of this Agreement,
there are no Proceedings pending or, to the knowledge of the Company, threatened
against the Company or any of its Subsidiaries, or with respect to the Company
and its Subsidiaries, any of the Vantage Sellers or any of their Affiliates, by
or on behalf of any applicant for employment, any current or former employee or
any class of the foregoing, relating to any of the foregoing applicable Laws, or
alleging breach of any express or implied contract of employment, wrongful
termination of employment, or alleging any other discriminatory, wrongful or
tortious conduct in connection with the employment relationship, other than any
such matters described in this sentence that have not had and would not be
reasonably likely to have, individually or in the aggregate, a Company Material
Adverse Effect. Neither the Company nor any of its Subsidiaries or with respect
to the Company and its Subsidiaries, any of the Vantage Sellers or any of their
Affiliates, has received any written notice of the intent of the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Department of Labor or any other Governmental Entity responsible for the
enforcement of labor or employment Laws to conduct an investigation that has had
or would be reasonably likely to have, individually or in the aggregate, a
Company Material Adverse Effect.

4.12    Taxes.

(a)    All material Tax Returns required to be filed by or with respect to the
Company and its Subsidiaries have been duly and timely filed (taking into
account any valid extensions of time for filing) with the appropriate
Governmental Entity, and all such Tax Returns were true, correct and complete in
all material respects. All material Taxes owed by the Company and its
Subsidiaries (or for which the Company and its Subsidiaries may be liable) that
are or have become due have been timely paid in full (regardless of whether
shown on any Tax Return). All material withholding Tax requirements imposed on
or with respect to the Company and its Subsidiaries have been satisfied in
full. There are no Encumbrances (other than Permitted Encumbrances) on any of
the assets of the Company and its Subsidiaries that arose in connection with any
failure (or alleged failure) to pay any Tax.

(b)    There is no material Proceeding now pending against the Company or any of
its Subsidiaries in respect of any Tax or Tax Return, nor has any written
material adjustment with respect to a Tax Return or written claim for material
additional Tax been received by the Company or any of its Subsidiaries that is
still pending.

 

24



--------------------------------------------------------------------------------

(c)    There is not in force any waiver or agreement for any extension of time
for the assessment, collection or payment of any material Tax by the Company or
any of its Subsidiaries.

(d)    There is no outstanding material claim, assessment or deficiency against
the Company or any of its Subsidiaries for any Taxes that has been asserted in
writing by any Governmental Entity.

(e)    No written claim has been made by any Governmental Entity to the Company
or any of its Subsidiaries in a jurisdiction where the Company or such
Subsidiary, as applicable, does not currently file a Tax Return that it is or
may be subject to any Tax in such jurisdiction, nor has any such assertion been
threatened or proposed in writing and received by the Company or any of its
Subsidiaries.

(f)    Neither the Company nor any of its Subsidiaries (i) is a party to any
material agreement or arrangement relating to the apportionment, sharing,
assignment or allocation of Taxes (not including an agreement or arrangement
solely among the members of a group the common parent of which is the Company)
or (ii) has been a member of an affiliated group filing a consolidated income
Tax Return (other than of a group the common parent of which is the Company) or
has any liability for the Taxes of any Person (other than the Company or any of
its Subsidiaries) under Treas. Reg. § 1.1502-6 (or any similar provision of
state, local or non-U.S. Tax Law), as a transferee or successor, by contract or
otherwise (in the case of both clause (i) and (ii), other than any customary Tax
sharing or indemnification provisions contained in any agreement entered into in
the ordinary course of business and not primarily relating to Tax).

(g)    Neither the Company nor any of its Subsidiaries has (i) participated, or
is currently participating, in any listed transactions or any other reportable
transactions within the meaning of Treas. Reg. § 1.6011-4(b), or (ii) engaged or
is currently engaging in any transaction that gives rise to a registration
obligation under Section 6111 of the Code or a list maintenance obligation under
Section 6112 of the Code.

(h)    The Company is treated as a partnership for U.S. federal income tax
purposes pursuant to Treas. Reg. § 301.7701-3, and each of its Subsidiaries is
treated as an entity disregarded as separate from the Company or is classified
as a partnership for U.S. federal income tax purposes pursuant to Treas. Reg. §
301.7701-3.

This Section 4.12 shall be the sole and exclusive representations regarding
Company tax matters.

4.13    Intellectual Property. The Company and its Subsidiaries own or have the
right to use all Intellectual Property necessary for the operation of the
businesses of each of the Company and its Subsidiaries as presently conducted
(collectively, the “Company Intellectual Property”) free and clear of all
Encumbrances (other than Permitted Encumbrances), except where the failure to
own or have the right to use such properties has not had and would not be
reasonably likely to have, individually or in the aggregate, a Company Material
Adverse Effect. To the knowledge of the Company, the use of the Company
Intellectual Property by the Company and its Subsidiaries in the operation of
the business of each of the Company and its Subsidiaries as

 

25



--------------------------------------------------------------------------------

presently conducted does not infringe upon or misappropriate any Intellectual
Property of any other Person, except for such matters that have not had and
would not be reasonably likely to have, individually or in the aggregate, a
Company Material Adverse Effect. The Company and its Subsidiaries have taken
reasonable measures to protect the confidentiality of trade secrets used in the
businesses of each of the Company and its Subsidiaries as presently conducted,
except where failure to do so has not had and would not be reasonably likely to
have, individually or in the aggregate, a Company Material Adverse Effect.

4.14    Real Property. Except as has not had and would not be reasonably likely
to have, individually or in the aggregate, a Company Material Adverse Effect,
and except with respect to any of the Company’s Oil and Gas Properties, (a) the
Company and its Subsidiaries have good, valid and defensible title to all
material real property owned by the Company or any of its Subsidiaries
(collectively, the “Company Owned Real Property”) and valid leasehold estates in
all material real property leased, subleased, licensed or otherwise occupied
(whether as tenant, subtenant or pursuant to other occupancy arrangements,
including easements and rights-of-way) by the Company or any Subsidiary of the
Company (collectively, including the improvements thereon, the “Company Material
Leased Real Property”) free and clear of all Encumbrances (other than Permitted
Encumbrances), (b) each agreement under which the Company or any Subsidiary of
the Company is the landlord, sublandlord, tenant, subtenant, or occupant with
respect to the Company Material Leased Real Property (each, a “Company Material
Real Property Lease”) to the knowledge of the Company is in full force and
effect and is valid and enforceable against the parties thereto in accordance
with its terms, subject, as to enforceability, to Creditors’ Rights, and neither
the Company nor any of its Subsidiaries, or to the knowledge of the Company, any
other Person party thereto, has received written notice of any default under any
Company Material Real Property Lease, and a true, correct and complete copy of
each Company Material Real Property Lease (other than easements and
rights-of-way) has been made available to Rice prior to the date hereof, and
(c) as of the date of this Agreement, there does not exist any pending or, to
the knowledge of the Company, threatened, condemnation or eminent domain
proceedings that affect any of the Company’s Oil and Gas Properties, Company
Owned Real Property or Company Material Leased Real Property.

4.15    Oil and Gas Matters.

(a)    Except as has not had and would not be reasonably likely to have a
Company Material Adverse Effect and except for property (i) sold or otherwise
disposed of in the ordinary course of business since the dates of the reserve
report prepared by Netherland, Sewell & Associates, Inc. (the “Company
Independent Petroleum Engineers”) relating to the Company interests referred to
therein as of December 31, 2015 (the “Company Reserve Report”) or (ii) reflected
in the Company Reserve Report or in the Registration Statement as having been
sold or otherwise disposed of, the Company and its Subsidiaries have good and
defensible title to all Oil and Gas Properties forming the basis for the
reserves reflected in the Company Reserve Report and in each case as
attributable to interests owned by the Company and its Subsidiaries, free and
clear of any Encumbrances (other than Permitted Encumbrances). For purposes of
the foregoing sentence, “good and defensible title” means that the Company’s or
one or more of its Subsidiaries’, as applicable, title (as of the date hereof
and as of the Closing) to each of the Oil and Gas Properties held or owned by
them (or purported to be held or owned by them as reflected in the Company
Reserve Report) (1) entitles the Company (or one or more of its

 

26



--------------------------------------------------------------------------------

Subsidiaries, as applicable) to receive (after satisfaction of all Production
Burdens applicable thereto), not less than the net revenue interest share shown
in the Company Reserve Report of all Hydrocarbons produced from such Oil and Gas
Properties throughout the life of such Oil and Gas Properties, (2) obligates the
Company (or one or more of its Subsidiaries, as applicable) to bear a percentage
of the costs and expenses for the maintenance and development of, and operations
relating to, such Oil and Gas Properties, of not greater than the working
interest shown on the Company Reserve Report for such Oil and Gas Properties
(other than any positive differences in such percentage) and the applicable
working interest shown on the Company Reserve Report for such Oil and Gas
Properties that are accompanied by a proportionate (or greater) net revenue
interest in such Oil and Gas Properties and (3) is free and clear of all
Encumbrances (other than Permitted Encumbrances).

(b)    Except for any such matters that, individually or in the aggregate, have
not had and would not be reasonably likely to have a Company Material Adverse
Effect, the factual, non-interpretive data supplied by the Company to the
Company Independent Petroleum Engineers relating to the Company interests
referred to in the Company Reserve Report, by or on behalf of the Company and
its Subsidiaries that was material to such firm’s estimates of proved oil and
gas reserves attributable to the Oil and Gas Properties of the Company and its
Subsidiaries in connection with the preparation of the Company Reserve Report
was, as of the time provided, accurate in all respects. To the Company’s
knowledge, there are no material errors in the assumptions and estimates
provided by the Company and its Subsidiaries in connection with the preparation
of the Company Reserve Report. Except for any such matters that, individually or
in the aggregate, have not had and would not be reasonably likely to have a
Company Material Adverse Effect, the oil and gas reserve estimates of the
Company set forth in the Company Reserve Report are derived from reports that
have been prepared by the Company Independent Petroleum Engineers, and such
reserve estimates fairly reflect, in all respects, the oil and gas reserves of
the Company at the dates indicated therein and are in accordance with SEC
guidelines applicable thereto applied on a consistent basis throughout the
periods involved. Except for changes generally affecting the oil and gas
exploration, development and production industry (including changes in commodity
prices) and normal depletion by production, there has been no change in respect
of the matters addressed in the Company Reserve Report that have had or would be
reasonably likely to have, individually or in the aggregate, a Company Material
Adverse Effect.

(c)    Except as has not had and would not be reasonably likely to have,
individually or in the aggregate, a Company Material Adverse Effect, (i) all
rentals, shut-ins and similar payments owed to any Person or individual under
(or otherwise with respect to) any such Oil and Gas Leases have been properly
and timely paid, (ii) all royalties, minimum royalties, overriding royalties and
other Production Burdens with respect to any Oil and Gas Properties owned or
held by the Company or any of its Subsidiaries have been timely and properly
paid, (iii) none of the Company or any of its Subsidiaries (and, to the
Company’s knowledge, no third party operator) has violated any provision of, or
taken or failed to take any act that, with or without notice, lapse of time, or
both, would constitute a default under the provisions of any Oil and Gas Lease
(or entitle the lessor thereunder to cancel or terminate such Oil and Gas Lease)
included in the Oil and Gas Properties owned or held by the Company or any of
its Subsidiaries and (iv) none of the Company or any of its Subsidiaries has
received written notice from any other party to any such Oil and Gas Lease that
any of the Company or any of its Subsidiaries is in breach or default under any
Oil and Gas Lease.

 

27



--------------------------------------------------------------------------------

(d)    All proceeds from the sale of Hydrocarbons produced from the Oil and Gas
Properties of the Company and its Subsidiaries are being received by them in a
timely manner and are not being held in suspense for any reason other than
(i) awaiting preparation and approval of division order title opinions for
recently drilled wells or (ii) as may be permitted by applicable Law, in each
case, except as would not have, individually or in the aggregate, a Company
Material Adverse Effect.

(e)    All of the wells and all water, CO2 or injection wells located on any of
the Oil and Gas Properties of the Company and its Subsidiaries or otherwise
associated with an Oil and Gas Properties of the Company or its Subsidiaries
have been drilled, completed and operated within the limits permitted by the
applicable Oil and Gas Lease and/or Oil and Gas Contract, except as would not
have, individually or in the aggregate, a Company Material Adverse Effect.

(f)    All Oil and Gas Properties operated by the Company or any of its
Subsidiaries have been operated in compliance with the applicable Oil and Gas
Leases, except where the failure to so operate would not have, individually or
in the aggregate, a Company Material Adverse Effect, and, except any wells for
which an extension was granted by a Governmental Entity or pursuant to any
applicable Law, there is no well included in the Oil and Gas Properties for
which the Company or any of its Subsidiaries is currently obligated to plug and
abandon pursuant to the express terms of any Oil and Gas Lease, Oil and Gas
Contract or applicable Law.

(g)    Except as set forth on Schedule 4.15(g) of the Company Disclosure Letter,
as of the date of this Agreement, there is no outstanding authorization for
expenditure or similar request or invoice for funding or participation under any
agreement or contract which is binding on the Company, its Subsidiaries or any
Oil and Gas Properties and which the Company reasonably anticipates will
individually require expenditures by the Company or any of its Subsidiary in
excess of $5,000,000.

(h)    Neither the Company nor any Subsidiary of the Company is obligated by
virtue of a prepayment arrangement, make up right under a production sales
contract containing a “take or pay” or similar provision, production payment or
any other arrangement (other than gas balancing arrangements) to deliver
Hydrocarbons or proceeds from the sale thereof, attributable to the Oil and Gas
Properties of such Person at some future time without then or thereafter
receiving the full contract price therefor.

4.16    Environmental Matters. Except for those matters that have not had and
would not be reasonably likely to have, individually or in the aggregate, a
Company Material Adverse Effect:

(a)    the Company and its Subsidiaries and their respective operations and
assets are in compliance with Environmental Laws, and such compliance includes
holding and maintaining all Company Permits issued pursuant to Environmental
Laws;

 

28



--------------------------------------------------------------------------------

(b)    the Company and its Subsidiaries are not subject to any pending or, to
the Company’s knowledge, threatened Proceeding under Environmental Laws, there
is no judgment, decree, injunction, ruling or order of any Governmental Entity
or arbitrator under Environmental Law outstanding against the Company or any of
its Subsidiaries, and to the knowledge of the Company, there are no facts or
circumstances that could reasonably be expected to give rise to any such
liability or obligation;

(c)    there have been no Releases of Hazardous Materials at any property
currently or, to the knowledge of the Company, formerly owned, operated or
otherwise used by the Company or any of its Subsidiaries, or, to the knowledge
of the Company, by any predecessors of the Company or any Subsidiary of the
Company, which Releases are reasonably likely to result in a liability to the
Company under Environmental Law;

(d)    neither the Company nor any of its Subsidiaries has received any written
notice asserting a liability or obligation under any Environmental Laws with
respect to the investigation, remediation, removal, or monitoring of the Release
of any Hazardous Materials at or from any property currently or formerly owned,
operated, or otherwise used by the Company, or at or from any off-site location
where Hazardous Materials from the Company’s operations have been sent for
treatment, disposal storage or handling; and

(e)    there have been no environmental investigations, studies, audits, or
other analyses or reports conducted during the past three (3) years by or on
behalf of, or that are in the possession of, the Company or its Subsidiaries
addressing potentially material environmental matters with respect to any
property owned, operated or otherwise used by any of them that have not been
delivered or otherwise made available to Rice prior to the date hereof.

This Section 4.16 shall be the sole and exclusive representations regarding
Company environmental matters.

4.17    Material Contracts.

(a)    Schedule 4.17 of the Company Disclosure Letter sets forth a true and
complete list, as of the date of this Agreement (provided, however, that the
Company shall not be required to list any such agreements in Schedule 4.17 of
the Company Disclosure Letter that are filed as exhibits to the Registration
Statement):

(i)    each “material contract” (as such term is defined in Item 601(b)(10) of
Regulation S-K under the Exchange Act);

(ii)    each contract that provides for the acquisition, disposition, license,
use, distribution or outsourcing of assets, services, rights or properties with
respect to which the Company reasonably expects that the Company and its
Subsidiaries will make annual payments in excess of $5,000,000 (other than
payments pursuant to Oil and Gas Leases in the ordinary course of business);

(iii)    each contract that constitutes a commitment relating to Indebtedness
for borrowed money or the deferred purchase price of property by the Company or
any of its Subsidiaries (whether incurred, assumed, guaranteed or secured by any
asset) in excess of $5,000,000, other than agreements solely between or among
the Company and its Subsidiaries;

 

29



--------------------------------------------------------------------------------

(iv)    each contract for lease of personal property or real property (other
than Oil and Gas Leases) involving aggregate payments in excess of $5,000,000 in
any calendar year that are not terminable without penalty within 60 days, other
than contracts related to drilling rigs;

(v)    each contract containing any area of mutual interest, joint bidding area,
joint acquisition area, or non-compete or similar type of provision that
materially restricts the ability of the Company or any of its Subsidiaries to
compete in any line of business or with any Person or geographic area during any
period of time after the Closing;

(vi)    each contract involving the pending acquisition or sale of (or option to
purchase or sell) any material amount of the assets or properties (including
Hydrocarbons) of the Company or its Subsidiaries, taken as a whole, other than
contracts involving the acquisition or sale of (or option to purchase or sell)
Hydrocarbons in the ordinary course of business;

(vii)    each contract for any Derivative Transaction;

(viii)    each material partnership, joint venture or limited liability company
agreement, other than any customary joint operating agreements, unit agreements
or participation agreements, affecting the Oil and Gas Properties or other
properties of the Company or its Subsidiaries;

(ix)    each joint development agreement, exploration agreement, participation,
farmout, farmin or program agreement or similar contract requiring the Company
or any of its Subsidiaries to make expenditures that would reasonably be
expected to be in excess of $5,000,000 in the aggregate during the twelve
(12)-month period following the date of this Agreement, other than customary
joint operating agreements and continuous development obligations under Oil and
Gas Leases;

(x)    any material lease or sublease with respect to a Company Material Leased
Real Property;

(xi)    each agreement under which the Company or any of its Subsidiaries has
advanced or loaned any amount of money to any of its officers, directors,
employees or consultants, in each case with a principal amount in excess of
$5,000,000;

(xii)    any contract that provides for a “take-or-pay” clause or any similar
prepayment obligation, acreage dedication, minimum volume commitments or
capacity reservation fees to a gathering, transportation or other arrangement
downstream of the wellhead, that cover, guaranty or commit volumes in excess of
20 MMcf (or, in the case of liquids, in excess of 3,000

 

30



--------------------------------------------------------------------------------

barrels of oil equivalent) of Hydrocarbons of the Company or any of its
Subsidiaries per day over a period of one month (calculated on a yearly average
basis) or for a term greater than ten (10) years;

(xiii)    each contract that is a transportation, processing or similar
agreement to which the Company or any Subsidiary is a party involving the
transportation, processing or other treatment of more than 20 MMcf of gaseous
Hydrocarbons per day, or 3,000 barrels of liquid Hydrocarbons per day;

(xiv)    any contract that would or would reasonably be expected to prevent,
materially delay or materially impede the consummation of any of the
Transactions;

(xv)    each agreement that contains any standstill, “most favored nation” or
most favored customer provision, preferential right or rights of first or last
offer, negotiation or refusal, in each case other than those contained in
(A) any agreement in which such provision is solely for the benefit of the
Company or any of its Subsidiaries, (B) customary royalty pricing provisions in
Oil and Gas Leases or (C) customary preferential rights in joint operating
agreements, unit agreements or participation agreements affecting the business
or the Oil and Gas Properties of the Company or any of its Subsidiaries, to
which the Company or any of its Subsidiaries or any of their respective
Affiliates is subject, and is material to the business of the Company and its
Subsidiaries, taken as a whole; and

(xvi)    any charge, order, writ, injunction, judgment, decree, ruling,
determination, directive, award, settlement, settlement agreement, consent
agreement or similar agreement with any Governmental Entity or consent of a
Governmental Entity to which the Company or any of its Subsidiaries is subject
involving future performance by the Company or any of its Subsidiaries which is
material to the Company and its Subsidiaries, taken as a whole.

(b)    Collectively, the contracts set forth in Section 4.17(a) and any
customary joint operating agreements are herein referred to as the “Company
Contracts.” Except as has not had and would not be reasonably likely to result
in, individually or in the aggregate, a Company Material Adverse Effect, each
Company Contract is legal, valid, binding and enforceable in accordance with its
terms on the Company and each of its Subsidiaries that is a party thereto and,
to the knowledge of the Company, each other Person party thereto, and is in full
force and effect, subject, as to enforceability, to Creditors’ Rights. Except as
has not had and would not be reasonably likely to result in, individually or in
the aggregate, a Company Material Adverse Effect, neither the Company nor any of
its Subsidiaries is in breach or default under any Company Contract nor, to the
knowledge of the Company, is any other Person party to any such Company Contract
in breach or default thereunder. Except as has not had and would not be
reasonably likely to result in, individually or in the aggregate, a Company
Material Adverse Effect, to the knowledge of the Company, no event has occurred
which, with notice or lapse of time or both, would constitute a default under
any Company Contract on the part of any of the parties thereto. As of the date
hereof, neither the Company nor any Subsidiary has received

 

31



--------------------------------------------------------------------------------

written notice of termination, cancellation or material modification of any
Company Contract. The Company has heretofore made available to Rice complete and
correct copies of the Company Contracts as of the date hereof.

4.18    Derivative Transactions. Schedule 4.18 of the Company Disclosure
Schedule contains a complete and accurate list of all Derivative Transactions
(including each outstanding commodity or financial hedging position) entered
into by the Company or any of its Subsidiaries or for the account of any of its
customers as of the date of this Agreement. All such Derivative Transactions
were, and any Derivative Transactions entered into after the date of this
Agreement will be, entered into in accordance with applicable Laws, and in
accordance with the investment, securities, commodities, risk management and
other policies, practices and procedures employed by the Company and its
Subsidiaries, and were, and will be, entered into with counterparties believed
at the time to be financially responsible and able to understand (either alone
or in consultation with their advisers) and to bear the risks of such Derivative
Transactions. The Company and each of its Subsidiaries have, and will have, duly
performed in all material respects all of their respective obligations under the
Derivative Transactions to the extent that such obligations to perform have
accrued, and, to the knowledge of the Company, there are and will be no material
breaches, violations, collateral deficiencies, requests for collateral or
demands for payment, or defaults or allegations or assertions of such by any
party thereunder.

4.19    Insurance. Set forth on Schedule 4.19 of the Company Disclosure Letter
is a true, correct and complete list of all material insurance policies held by
the Company or any of its Subsidiaries as of the date of this Agreement
(collectively, the “Material Company Insurance Policies”). Each of the Material
Company Insurance Policies is in full force and effect on the date of this
Agreement and a true, correct and complete copy of each Material Company
Insurance Policy has been made available to Rice upon Rice’s request prior to
the date of this Agreement. All premiums payable under the Material Company
Insurance Policies prior to the date of this Agreement have been duly paid to
date. As of the date of this Agreement, no written notice of cancellation or
termination has been received with respect to any Material Company Insurance
Policy.

4.20    Brokers. Except as set forth on Schedule 4.20 of the Company Disclosure
Letter, no broker, investment banker, or other Person is entitled to any
broker’s, finder’s or other similar fee or commission in connection with the
Transactions based upon arrangements made by or on behalf of the Company.

4.21    Related Party Transactions. Neither the Company nor any of its
Subsidiaries is party to any transaction or arrangement under which any
(i) present or former executive officer or director of the Company or any
Subsidiary of the Company, (ii) beneficial owner (within the meaning of Section
13(d) of the Exchange Act) of 5% or more of the Interests of the Company or
(iii) Affiliate, “associate” or member of the “immediate family” (as such terms
are respectively defined in Rules 12b-2 and 16a-1 of the Exchange Act) of any of
the foregoing is a party to any actual or proposed loan, lease or other contract
with or binding upon the Company or any Subsidiary of the Company or owns or has
any interest in any of their respective properties or assets, in each case as
would be required to be disclosed by the Company pursuant to Item 404 of
Regulation S-K promulgated under the Exchange Act (each of the foregoing, a
“Company Related Party Transaction”).

 

32



--------------------------------------------------------------------------------

4.22    No Additional Representations. Except for the representations and
warranties made in this Article IV, no Vantage Seller nor any other Person on
behalf of any Vantage Seller makes any express or implied representation or
warranty with respect to the Company or its Subsidiaries or their respective
businesses, operations, assets, liabilities or conditions (financial or
otherwise) in connection with this Agreement or the Transactions or any of the
Vantage Sellers, and each Vantage Seller hereby disclaims any such other
representations or warranties. In particular, without limiting the foregoing
disclaimer, no Vantage Seller nor any other Person on behalf of any Vantage
Seller makes or has made any representation or warranty to Rice or any of its
Affiliates or Representatives with respect to (i) any financial projection,
forecast, estimate, budget or prospect information relating to the Company or
any of its Subsidiaries or their respective businesses; or (ii) except for the
representations and warranties made by the Vantage Sellers in this Article IV,
any oral or written information presented to Rice or any of its Affiliates or
Representatives in the course of their due diligence investigation of the
Company or any of its Subsidiaries, the negotiation of this Agreement or in the
course of the Transactions.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF RICE

Except as set forth on the disclosure letter (regardless of whether or not a
reference to a particular section of such disclosure letter is contained in this
Article V) dated as of the date of this Agreement and delivered by Rice to the
Vantage Sellers on or prior to the date of this Agreement (the “Rice Disclosure
Letter”), and except as disclosed in the Rice SEC Documents (including all
exhibits and schedules thereto and documents incorporated by reference therein),
Rice represents and warrants to the Company as follows:

5.1    Organization, Standing and Power. Each of Rice and its Subsidiaries is a
corporation, partnership or limited liability company duly organized, as the
case may be, validly existing and in good standing under the Laws of its
jurisdiction of incorporation or organization, has all requisite power and
authority to own, lease and operate its properties and to carry on its business
as now being conducted, and is duly qualified and in good standing to do
business in each jurisdiction in which the business it is conducting, or the
operation, ownership or leasing of its properties, makes such qualification
necessary, other than where the failure to be duly organized, validly existing,
or to so qualify or be in good standing has not had and would not be reasonably
likely to have, individually or in the aggregate, a Material Adverse Effect on
Rice (a “Rice Material Adverse Effect”).

5.2    Capital Structure.

(a)    As of the date of this Agreement, the authorized capital stock of Rice
consists of (a) 650,000,000 shares of Rice Common Stock and (b) 50,000,000
shares of preferred stock, par value $0.01 per share (“Rice Preferred
Stock”). At the close of business on September 23, 2016: (i) 156,591,251 shares
of Rice Common Stock were issued and outstanding; (ii) no shares of Rice
Preferred Stock were issued and outstanding; (iii) not more than 17,500,000
shares of Rice Common Stock were reserved for future issuance pursuant to Rice’s
equity

 

33



--------------------------------------------------------------------------------

compensation plans (the “Rice Stock Plan”), of which 3,789,854 shares of Rice
Common Stock were subject to issuance pursuant to outstanding awards under the
Rice Stock Plan (at target performance level); and (iv) no Voting Debt. All
outstanding shares of Rice Common Stock are validly issued, fully paid and
non-assessable and are not subject to preemptive rights. All outstanding shares
of Rice Common Stock have been issued and granted in compliance in all material
respects with (A) applicable securities Laws and other applicable Law and
(B) all requirements set forth in applicable contracts. Schedule 5.2 of the Rice
Disclosure Letter lists, as of September 23, 2016, all outstanding options,
warrants or other rights to subscribe for, purchase or acquire from Rice or any
of its Subsidiaries any capital stock of Rice or securities convertible into or
exchangeable or exercisable for capital stock of Rice (and the exercise,
conversion, purchase, exchange or other similar price thereof), other than, in
each case, options, warrants or rights granted pursuant to the Rice Stock
Plans. All outstanding shares of capital stock of the Subsidiaries of Rice that
are owned by Rice, or a direct or indirect wholly-owned Subsidiary of Rice, are
free and clear of all Encumbrances and are validly issued, fully paid and
non-assessable and are not subject to preemptive rights. Except as set forth in
this Section 5.2, on Schedule 5.2 of the Rice Disclosure Letter or stock grants
or other awards granted in accordance with Section 6.2(b)(ii), there are
outstanding: (1) no shares of capital stock, Voting Debt or other voting
securities of Rice; (2) no securities of Rice or any Subsidiary of Rice
convertible into or exchangeable or exercisable for shares of capital stock,
Voting Debt or other voting securities of Rice, and (3) no options, warrants,
calls, rights (including preemptive rights), commitments or agreements to which
Rice or any Subsidiary of Rice is a party or by which it is bound in any case
obligating Rice or any Subsidiary of Rice to issue, deliver, sell, purchase,
redeem or acquire, or cause to be issued, delivered, sold, purchased, redeemed
or acquired, additional shares of capital stock of Rice or any Voting Debt or
other voting securities of Rice, or obligating Rice or any Subsidiary of Rice to
grant, extend or enter into any such option, warrant, call, right, commitment or
agreement. Except as set forth on Schedule 5.2 of the Rice Disclosure Letter,
there are not any stockholder agreements, voting trusts or other agreements to
which Rice is a party or by which it is bound relating to the voting of any
shares of the capital stock of Rice. As of the date of this Agreement, Rice has
no (x) material joint venture or other similar material equity interests in any
Person or (y) obligations, whether contingent or otherwise, to consummate any
material additional investment in any Person other than its Subsidiaries and its
joint ventures listed on Schedule 5.2 of the Rice Disclosure Letter.

(b)    At Closing, the Rice Appalachia Units to be issued to the Vantage Sellers
as Equity Consideration and to Rice as set forth in the LLC Agreement will be
duly authorized, validly issued, fully paid and non-assessable (except to the
extent nonassessability may be affected by Section 18-607 of the Delaware LLC
Act) and the Rice Appalachia Units, except as set forth in the LLC Agreement,
will not be subject to preemptive rights. At the Closing, there will be no
Interests issued or outstanding in Rice Appalachia other than the Rice
Appalachia Units issued to the Vantage Sellers and Rice at Closing. The Rice
Appalachia Units will be issued and granted in compliance in all material
respects with (i) applicable securities Laws and other applicable Law and
(ii) all requirements set forth in applicable contracts. At Closing, the Class A
Preferred Stock to be issued to the Vantage Sellers will be duly authorized,
validly issued, fully paid and non-assessable and such Class A Preferred Stock
will not be subject to preemptive rights. Such Class A Preferred Stock will be
issued and granted in compliance in all material respects with (i) applicable
securities Laws and other applicable Law and (ii) all requirements set forth in
applicable contracts.

 

34



--------------------------------------------------------------------------------

5.3    Authority; No Violations, Consents and Approvals.

(a)    Rice has all requisite corporate power and authority to execute and
deliver this Agreement and to consummate the Transactions. The execution and
delivery of this Agreement by Rice and the consummation by Rice of the
Transactions have been duly authorized by all necessary corporate action on the
part of Rice. This Agreement has been duly executed and delivered by Rice and,
assuming this Agreement constitutes the valid and binding obligation of all the
other parties, constitutes a valid and binding obligation of Rice enforceable in
accordance with its terms, subject as to enforceability to Creditors’ Rights.

(b)    The execution and delivery of this Agreement does not, and the
consummation of the Transactions will not, result in any violation of, or
default (with or without notice or lapse of time, or both) under, or
acceleration of any material obligation or the loss, suspension, limitation or
impairment of a material benefit under (or right of Rice or any of its
Subsidiaries to own or use any assets or properties required for the conduct of
their respective businesses, including any of the Oil and Gas Properties owned
or held by them), or result in (or give rise to) the creation of any Encumbrance
or any rights of termination, cancellation, first offer or first refusal, in
each case, with respect to any of the properties or assets of Rice or any of its
Subsidiaries (including, for the avoidance of doubt, any of their Oil and Gas
Properties) under, any provision of (i) the Organizational Documents of Rice or
any of its Subsidiaries, (ii) except as set forth on Schedule 5.3(b) of the Rice
Disclosure Letter, any loan or credit agreement, note, bond, mortgage,
indenture, lease or other agreement, permit, franchise or license to which Rice
or any of its Subsidiaries is a party or by which it or any of its Subsidiaries
or its or their respective properties or assets are bound, or (iii) assuming the
consents, approvals, orders, authorizations, registrations, filings or permits
referred to in Section 5.4 are duly and timely obtained or made, any Law
applicable to Rice or any of its Subsidiaries or any of their respective
properties or assets, other than, in the case of clauses (ii) and (iii), any
such violations, defaults, acceleration, losses, or Encumbrances that have not
had and would not be reasonably likely to have, individually or in the
aggregate, a Company Material Adverse Effect.

(c)    Neither Rice nor any of its Subsidiaries is in default or violation (and
no event has occurred which, with notice or the lapse of time or both, would
constitute a default or violation) of any term, condition or provision of
(i) the Organizational Documents of Rice or any of its Subsidiaries or
(ii) except as set forth on Schedule 5.3(c) of the Rice Disclosure Letter, any
loan or credit agreement, note, bond, mortgage, indenture, lease or other
agreement, permit, franchise or license to which Rice or any of its Subsidiaries
is now a party or by which Rice or any of its Subsidiaries or any of their
respective properties or assets is bound, except for defaults or violations that
have not had and would not be reasonably likely to have, individually or in the
aggregate, a Company Material Adverse Effect.

(d)    No consent or approval from any third party under any material loan or
credit agreement, note, bond, mortgage, indenture, lease or other agreement,
permit, franchise or license to which Rice or any of its Subsidiaries is now a
party or by which Rice or any of its Subsidiaries or any of their respective
properties or assets is bound is required to be obtained or made by Rice or any
of its Subsidiaries in connection with the execution and delivery of this
Agreement by Rice or the consummation by Rice of the Transactions, except for
any such consent or approval set forth on Schedule 5.3(d) of the Rice Disclosure
Letter.

 

35



--------------------------------------------------------------------------------

5.4    Consents. No consent, approval, order or authorization of, or
registration, declaration or filing with, or permit from, any Governmental
Entity is required to be obtained or made by Rice or any of its Subsidiaries in
connection with the execution and delivery of this Agreement by Rice or the
consummation by Rice of the Transactions except for: (a) if required by the HSR
Act, the filing of a HSR Act notification and report form by Rice or its
ultimate parent entity and the expiration or termination of the applicable HSR
Act waiting period; (b) such filings and approvals as may be required by any
applicable state securities or “blue sky” laws; and (c) any such consent
approval, order, authorization, registration, filing or permit that the failure
to obtain or make has not had and would not be reasonably likely to have,
individually or in the aggregate, a Rice Material Adverse Effect.

5.5    SEC Documents.

(a)    Since January 1, 2015, each of Rice and Rice MLP has timely filed or
furnished with the SEC all forms, reports, schedules and statements required to
be filed or furnished under the Securities Act or the Exchange Act (such forms,
reports, schedules and statements, the “Rice SEC Documents”). As of their
respective dates, each of the Rice SEC Documents, as amended, complied as to
form in all material respects with the applicable requirements of the Securities
Act, or the Exchange Act, as the case may be, and the rules and regulations of
the SEC thereunder applicable to such Rice SEC Documents, and none of the Rice
SEC Documents contained, when filed or, if amended prior to the date of this
Agreement, as of the date of such amendment with respect to those disclosures
that are amended, any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

(b)    The financial statements of Rice and Rice MLP included in the Rice SEC
Documents, including all notes and schedules thereto, complied in all material
respects, when filed or if amended prior to the date of this Agreement, as of
the date of such amendment, with the rules and regulations of the SEC with
respect thereto, were prepared in accordance with GAAP applied on a consistent
basis during the periods involved (except as may be indicated in the notes
thereto or, in the case of the unaudited statements, as permitted by Rule 10-01
of Regulation S-X of the SEC) and fairly present in all material respects in
accordance with applicable requirements of GAAP (subject, in the case of the
unaudited statements, to normal year-end audit adjustments) the financial
position of Rice and its consolidated Subsidiaries and of Rice MLP and its
consolidated subsidiaries, as applicable, as of their respective dates and the
results of operations and the cash flows of Rice and its consolidated
Subsidiaries and of Rice MLP and its consolidated subsidiaries, as applicable,
for the periods presented therein.

(c)    None of Rice or its Subsidiaries is a party to, nor has any commitment to
become a party to, any joint venture, off-balance sheet partnership or any
similar contract or agreement (including any agreement relating to any
transaction or relationship between or among one or more of Rice and its
Subsidiaries, on the one hand, and any unconsolidated Affiliate, including any
structured finance, special purpose or limited purpose entity or Person, on the
other hand), or any “off-balance sheet arrangements” (as defined in Item 303(a)
of Regulation S-K promulgated by the SEC), where the result, purpose or intended
effect of such contract or agreement is to avoid disclosure of any material
transaction involving, or material liabilities of, Rice or any of its
Subsidiaries in Rice’s or such Subsidiary’s published financial statements or
other Rice SEC Documents.

 

36



--------------------------------------------------------------------------------

(d)    Each of Rice and Rice MLP keeps books, records, and accounts and has
devised and maintains a system of internal controls, in each case as required
pursuant to Section 13(b)(2) under the Exchange Act. Each of Rice and Rice MLP
has established and maintains disclosure controls and procedures and internal
control over financial reporting (as such terms are defined in paragraphs
(e) and (f), respectively, of Rule 13a-15 under the Exchange Act) as required by
Rule 13a-15 under the Exchange Act and the applicable listing standards of
NYSE. Such disclosure controls and procedures are reasonably designed to ensure
that all material information required to be disclosed by each of Rice and Rice
MLP in the reports that it files under the Exchange Act are recorded, processed,
summarized and reported within the time periods specified in the rules and forms
of the SEC, and that all such material information is accumulated and
communicated to its management as appropriate to allow timely decisions
regarding required disclosure and to make the certifications required pursuant
to Sections 302 and 906 of the Sarbanes-Oxley Act of 2002, as amended, and the
rules and regulations promulgated thereunder the Sarbanes-Oxley Act.

5.6    Absence of Certain Changes or Events.

(a)    Since December 31, 2015, there has not been any event, change, effect or
development that, individually or in the aggregate, would be reasonably likely
to have a Rice Material Adverse Effect.

(b)    From December 31, 2015 through the date of this Agreement, Rice and its
Subsidiaries have conducted their business in the ordinary course of business in
all material respects.

5.7    No Undisclosed Material Liabilities. There are no liabilities of Rice or
any of its Subsidiaries of any kind whatsoever, whether accrued, contingent,
absolute, determined, determinable or otherwise, other than: (a) liabilities
adequately provided for on the balance sheet of Rice dated as of June 30, 2016
(including the notes thereto) contained in Rice’s Quarterly Report on Form 10-Q
for the quarter ended June 30, 2016; (b) liabilities adequately provided for on
the balance sheet of Rice MLP dated as of June 30, 2016 (including the notes
thereto) contained in Rice MLP’s Quarterly Report on Form 10-Q for the quarter
ended June 30, 2016; (c) liabilities incurred in the ordinary course of business
subsequent to June 30, 2016; (d) liabilities for fees and expenses incurred in
connection with the Transactions; (e) liabilities not required to be presented
on the face of an unaudited interim balance sheet prepared in accordance with
GAAP; and (f) liabilities which have not had and would not be reasonably likely
to have, individually or in the aggregate, a Rice Material Adverse Effect.

5.8    Company Permits; Compliance with Applicable Laws.

(a)    Rice and its Subsidiaries hold all franchises, tariffs, grants,
authorizations, licenses, permits, easements, variances, exemptions, consents,
certificates, approvals and orders of all Governmental Entities necessary for
the lawful conduct of their respective businesses (the “Rice Permits”), except
where the failure to so hold has not had and would not be reasonably

 

37



--------------------------------------------------------------------------------

likely to have, individually or in the aggregate, a Rice Material Adverse
Effect. Rice and its Subsidiaries are in compliance with the terms of the Rice
Permits, except where the failure so to comply has not had and would not be
reasonably likely to have, individually or in the aggregate, a Rice Material
Adverse Effect. The businesses of Rice and its Subsidiaries are not currently
being conducted, and at no time during the past three years have been conducted,
in violation of any applicable Law, except for violations that have not had and
would not be reasonably likely to have, individually or in the aggregate, a Rice
Material Adverse Effect. To the knowledge of Rice no investigation or review by
any Governmental Entity with respect to Rice or any of its Subsidiaries is
pending or threatened, other than those the outcome of which has not had and
would not be reasonably likely to have, individually or in the aggregate, a Rice
Material Adverse Effect.

(b)    Except with respect to compensation and benefits matters (which are
provided for in Section 5.10), labor and employment matters (which are provided
for in Section 5.11), Tax matters (which are provided for in Section 5.12) and
environmental matters (which are provided for in Section 5.16), Rice and its
Subsidiaries are in compliance with, and are not in default under or in
violation of, any applicable Law, except where such non-compliance, default or
violation have not had and would not be reasonably likely to have, individually
or in the aggregate, a Rice Material Adverse Effect. Neither Rice nor any of its
Subsidiaries has received any written communication since December 31, 2015 from
a Governmental Entity that alleges that Rice or a Subsidiary of Rice is not in
compliance with or is in default or violation of any applicable Law, except
where such non-compliance, default or violation would not, individually or in
the aggregate, be reasonably likely to have a Rice Material Adverse Effect

5.9    Litigation. Except for such matters as have not had and would not be
reasonably likely to have, individually or in the aggregate, a Rice Material
Adverse Effect, there is no (a) Proceeding pending, or, to the knowledge of the
Rice, threatened against the Rice or any of its Subsidiaries or (b) judgment,
decree, injunction, ruling or order of any Governmental Entity or arbitrator
outstanding against Rice or any of its Subsidiaries. To the knowledge of Rice,
as of the date hereof, no officer or director of Rice or any of its Subsidiaries
is a defendant in any material Proceeding in connection with his or her status
as an officer or director of Rice or any Subsidiary of Rice. There is no
judgment, settlement, order, decision, direction, writ, injunction, decree,
stipulation or legal or arbitration award of, or promulgated or issued by, any
Governmental Entity against or with respect to Rice or any of its Subsidiaries
in effect to which any of Rice or any of its Subsidiaries is a party or subject
that materially interferes with, or would be reasonably likely to materially
interfere with, the business of Rice or any of its Subsidiaries as currently
conducted.

5.10    Compensation; Benefits.

(a)    Each Rice Group Plan has been maintained in compliance with all
applicable Laws, except where the failure to so comply has not had and would not
be reasonably likely to have, individually or in the aggregate, a Rice Material
Adverse Effect.

 

38



--------------------------------------------------------------------------------

(b)    As of the date of this Agreement, there are no material actions, suits or
claims or administrative proceedings pending (other than routine claims for
benefits) or, to the knowledge of Rice, threatened against, or with respect to,
any of the Rice Group Plans.

(c)    All material contributions required to be made to the Rice Group Plans
pursuant to their terms as of the date this representation is made have been
timely made.

(d)    There are no material unfunded benefit obligations with respect to the
Rice Group Plans that have not been properly accrued for in Rice’s financial
statements or disclosed in the notes thereto in accordance with GAAP.

(e)    Each Rice Group Plan which is intended to be qualified within the meaning
of Section 401(a) of the Code has received a favorable determination or opinion
letter as to its qualification, and nothing has occurred, whether by action or
failure to act, that could reasonably be expected to cause the loss of such
qualification. Except as would not be reasonably likely to have, individually or
in the aggregate, a Rice Material Adverse Effect, (i) no event has occurred and
no condition exists that would subject Rice or any of its Subsidiaries to any
Tax, fine, lien, penalty or other liability imposed by ERISA or the Code and
(ii) no nonexempt “prohibited transaction” (as such term is defined in Section
406 of ERISA and Section 4975 of the Code or Section 502 of ERISA) has occurred
with respect to any Rice Group Plan.

(f)    Neither Rice nor any of its Subsidiaries has incurred any current or
projected liability in respect of (and no Rice Group Plan provides for any)
post-employment or post-retirement health, medical or life insurance coverage
for current, former or retired employees, except as required to avoid an excise
Tax under Section 4980B of the Code.

5.11    Labor Matters.

(a)    As of the date of this Agreement, (i) neither Rice nor any of its
Subsidiaries is a party to any collective bargaining agreement or other
agreement with any labor union or similar representative of employees,
(ii) there is no pending union representation petition involving employees of
Rice or any of its Subsidiaries, and (iii) there is no pending, or to the
Company’s knowledge, threatened material activity or proceeding of any labor
organization (or representative thereof) or employee group (or representative
thereof) to organize any such employees.

(b)    As of the date of this Agreement, there is no material unfair labor
practice, charge or material grievance arising out of a collective bargaining
agreement, other agreement with any labor union, or other labor-related
grievance proceeding against Rice or any of its Subsidiaries pending, or, to the
knowledge of the Rice, threatened.

(c)    As of the date of this Agreement, there is no strike, dispute, slowdown,
work stoppage or lockout pending, or, to the knowledge of the Rice, threatened,
against or involving Rice or any of its Subsidiaries.

(d)    Rice and each of its Subsidiaries are, as of the date of this Agreement,
in compliance in all material respects with all applicable Laws respecting
employment and

 

39



--------------------------------------------------------------------------------

employment practices, and there are no Proceedings pending or, to the knowledge
of the Rice, threatened against Rice or any of its Subsidiaries, by or on behalf
of any applicant for employment, any current or former employee or any class of
the foregoing, relating to any of the foregoing applicable Laws, or alleging
breach of any express or implied contract of employment, wrongful termination of
employment, or alleging any other discriminatory, wrongful or tortious conduct
in connection with the employment relationship, other than any such matters
described in this sentence that have not had and would not be reasonably likely
to have, individually or in the aggregate, a Rice Material Adverse Effect. As of
the date of this Agreement, neither the Rice nor any of its Subsidiaries has
received any written notice of the intent of the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Department of Labor or any
other Governmental Entity responsible for the enforcement of labor or employment
Laws to conduct an investigation that has had or would be reasonably likely to
have, individually or in the aggregate, a Rice Material Adverse Effect.

5.12    Taxes.

(a)    All material Tax Returns required to be filed by or with respect to Rice
and its Subsidiaries have been duly and timely filed (taking into account any
valid extensions of time for filing) with the appropriate Governmental Entity,
and all such Tax Returns were true, correct and complete in all material
respects. All material Taxes owed by Rice and its Subsidiaries (or for which the
Company and its Subsidiaries may be liable) that are or have become due have
been timely paid in full (regardless of whether shown on any Tax Return). All
material withholding Tax requirements imposed on or with respect to Rice and its
Subsidiaries have been satisfied in full. There are no Encumbrances (other than
Permitted Encumbrances) on any of the assets of Rice and its Subsidiaries that
arose in connection with any failure (or alleged failure) to pay any Tax.

(b)    There is no material Proceeding now pending against Rice or any of its
Subsidiaries in respect of any Tax or Tax Return, nor has any written material
adjustment with respect to a Tax Return or written claim for material additional
Tax been received by Rice or any of its Subsidiaries that is still pending.

(c)    There is not in force any waiver or agreement for any extension of time
for the assessment, collection or payment of any material Tax by Rice or any of
its Subsidiaries.

(d)    There is no outstanding material claim, assessment or deficiency against
Rice or any of its Subsidiaries for any Taxes that has been asserted in writing
by any Governmental Entity.

(e)    No written claim has been made by any Governmental Entity to Rice or any
of its Subsidiaries in a jurisdiction where Rice or such Subsidiary, as
applicable, does not currently file a Tax Return that it is or may be subject to
any Tax in such jurisdiction, nor has any such assertion been threatened or
proposed in writing and received by Rice or any of its Subsidiaries.

(f)    Neither Rice nor any of its Subsidiaries (i) is a party to any material
agreement or arrangement relating to the apportionment, sharing, assignment or
allocation of

 

40



--------------------------------------------------------------------------------

Taxes (not including an agreement or arrangement solely among the members of a
group the common parent of which is Rice) or (ii) has been a member of an
affiliated group filing a consolidated income Tax Return (other than of a group
the common parent of which is Rice) or has any liability for the Taxes of any
Person (other than Rice or any of its Subsidiaries) under Treas. Reg. § 1.1502-6
(or any similar provision of state, local or non-U.S. Tax Law), as a transferee
or successor, by contract or otherwise (in the case of both clause (i) and (ii),
other than any customary Tax sharing or indemnification provisions contained in
any agreement entered into in the ordinary course of business and not primarily
relating to Tax).

(g)    Neither Rice nor any of its Subsidiaries has (i) participated, or is
currently participating, in any listed transactions or any other reportable
transactions within the meaning of Treas. Reg. § 1.6011-4(b), or (ii) engaged or
is currently engaging in any transaction that gives rise to a registration
obligation under Section 6111 of the Code or a list maintenance obligation under
Section 6112 of the Code.

(h)    Neither Rice nor any of its Subsidiaries has constituted a “distributing
corporation” or a “controlled corporation” (or a successor thereto) in a
distribution of stock intended to qualify for tax-free treatment under
Section 355 of the Code that is reasonably likely to result in the imposition of
Tax on Rice or any of its Subsidiaries under Section 355(e) of the Code as a
result of the transactions contemplated by this Agreement.

(i)    Rice Appalachia is treated as an entity disregarded as separate from Rice
for U.S. federal income tax purposes pursuant to Treas. Reg. § 301.7701-3, and
each of its Subsidiaries is treated as an entity disregarded as separate from
Rice or is classified as a partnership for U.S. federal income tax purposes
pursuant to Treas. Reg. § 301.7701-3.

(j)    Rice MLP is classified as a partnership for U.S. federal income tax
purposes, and not as an association or a publicly traded partnership taxable as
a corporation under Section 7704 of the Code, and has been properly classified
as such since its formation.

This Section 5.12 shall be the sole and exclusive representations regarding Rice
Tax matters.

5.13    Intellectual Property. Rice and its Subsidiaries own or have the right
to use all Intellectual Property necessary for the operation of the businesses
of each of Rice and its Subsidiaries as presently conducted (collectively, the
“Rice Intellectual Property”) free and clear of all Encumbrances except for
Permitted Encumbrances, except where the failure to own or have the right to use
such properties has not had and would not be reasonably likely to have,
individually or in the aggregate, a Rice Material Adverse Effect. To the
knowledge of Rice, the use of the Rice Intellectual Property by Rice and its
Subsidiaries in the operation of the business of each of Rice and its
Subsidiaries as presently conducted does not infringe upon or misappropriate any
Intellectual Property of any other Person, except for such matters that have not
had and would not be reasonably likely to have, individually or in the
aggregate, a Rice Material Adverse Effect. Rice and its Subsidiaries have taken
reasonable measures to protect the confidentiality of trade secrets used in the
businesses of each of Rice and its Subsidiaries as presently conducted, except
where failure to do so has not had and would not be reasonably likely to have,
individually or in the aggregate, a Rice Material Adverse Effect.

 

41



--------------------------------------------------------------------------------

5.14    Real Property. Except as has not had and would not be reasonably likely
to have, individually or in the aggregate, a Rice Material Adverse Effect, and
except with respect to any of Rice’s Oil and Gas Properties, (a) Rice and its
Subsidiaries have good, valid and defensible title to all material real property
owned by Rice or any of its Subsidiaries (collectively, the “Rice Owned Real
Property”) and valid leasehold estates in all material real property leased,
subleased, licensed or otherwise occupied (whether as tenant, subtenant or
pursuant to other occupancy arrangements, including easements and rights-of-way)
by Rice or any Subsidiary of Rice (collectively, including the improvements
thereon, the “Rice Material Leased Real Property”) free and clear of all
Encumbrances (other than Permitted Encumbrances), (b) each agreement under which
Rice or any Subsidiary of Rice is the landlord, sublandlord, tenant, subtenant,
or occupant with respect to the Rice Material Leased Real Property (each, a
“Rice Material Real Property Lease”) to the knowledge of Rice is in full force
and effect and is valid and enforceable against the parties thereto in
accordance with its terms, subject, as to enforceability, to Creditors’ Rights,
and neither Rice nor any of its Subsidiaries, or to the knowledge of Rice, any
other Person party thereto, has received written notice of any default under any
Rice Material Real Property Lease, and a true, correct and complete copy of each
Rice Material Real Property Lease (other than easements and rights-of-way) has
been made available to the Company prior to the date hereof, and (c) as of the
date of this Agreement, there does not exist any pending or, to the knowledge of
Rice, threatened, condemnation or eminent domain proceedings that affect any of
Rice’s Oil and Gas Properties, Rice Owned Real Property or Rice Material Leased
Real Property.

5.15    Oil and Gas Matters.

(a)    Except as has not had and would not be reasonably likely to have a Rice
Material Adverse Effect and except for property (i) sold or otherwise disposed
of in the ordinary course of business since the dates of the reserve report
prepared by Netherland, Sewell & Associates Inc. (the “Rice Independent
Petroleum Engineers”) relating to the Rice interests referred to therein as of
December 31, 2015 (the “Rice Reserve Report”) or (ii) reflected in the Rice
Reserve Report or in the Rice SEC Documents as having been sold or otherwise
disposed of, as of the date hereof, Rice and its Subsidiaries have good and
defensible title to all Oil and Gas Properties forming the basis for the
reserves reflected in the Rice Reserve Report and in each case as attributable
to interests owned by Rice and its Subsidiaries, free and clear of any
Encumbrances (other than Permitted Encumbrances). For purposes of the foregoing
sentence, “good and defensible title” means that Rice’s or one or more of its
Subsidiaries’, as applicable, title (as of the date hereof and as of the
Closing) to each of the Oil and Gas Properties held or owned by them (or
purported to be held or owned by them as reflected in the Rice Reserve Report)
(1) entitles Rice (or one or more of its Subsidiaries, as applicable) to receive
(after satisfaction of all Production Burdens applicable thereto), not less than
the net revenue interest share shown in the Rice Reserve Report of all
hydrocarbons produced from such Oil and Gas Properties throughout the life of
such Oil and Gas Properties, (2) obligates Rice (or one or more of its
Subsidiaries, as applicable) to bear a percentage of the costs and expenses for
the maintenance and development of, and operations relating to, such Oil and Gas
Properties, of not greater than the working interest shown on the Rice Reserve
Report for such Oil and Gas Properties (other than any positive differences in
such percentage) and the applicable working interest shown on the Rice Reserve
Report for such Oil and Gas Properties that are accompanied by a proportionate
(or greater) net revenue interest in such Oil and Gas Properties and (3) is free
and clear of all Encumbrances (other than Permitted Encumbrances).

 

42



--------------------------------------------------------------------------------

(b)    Except for any such matters that, individually or in the aggregate, have
not had and would not be reasonably likely to have a Rice Material Adverse
Effect, the factual, non-interpretive data supplied by Rice to the Rice
Independent Petroleum Engineers relating to the Rice interests referred to in
the Rice Reserve Report, by or on behalf of Rice and its Subsidiaries that was
material to such firm’s estimates of proved oil and gas reserves attributable to
the Oil and Gas Properties of Rice and its Subsidiaries in connection with the
preparation of the Rice Reserve Report was, as of the time provided, accurate in
all respects. To the Rice’s knowledge, there are no material errors in the
assumptions and estimates provided by Rice and its Subsidiaries in connection
with the preparation of the Rice Reserve Report. Except for any such matters
that, individually or in the aggregate, have not had and would not be reasonably
likely to have a Rice Material Adverse Effect, the oil and gas reserve estimates
of Rice set forth in the Rice Reserve Report are derived from reports that have
been prepared by the Rice Independent Petroleum Engineers, and such reserve
estimates fairly reflect, in all respects, the oil and gas reserves of Rice at
the dates indicated therein and are in accordance with SEC guidelines applicable
thereto applied on a consistent basis throughout the periods involved. Except
for changes generally affecting the oil and gas exploration, development and
production industry (including changes in commodity prices) and normal depletion
by production, there has been no change in respect of the matters addressed in
the Rice Reserve Report that has had or would be reasonably likely to have,
individually or in the aggregate, a Rice Material Adverse Effect.

(c)    Except as has not had and would not be reasonably likely to have,
individually or in the aggregate, a Rice Material Adverse Effect, all rentals,
shut-ins and similar payments owed to any Person or individual under (or
otherwise with respect to) any such Oil and Gas Leases have been properly and
timely paid and (iii) all royalties, minimum royalties, overriding royalties and
other Production Burdens with respect to any Oil and Gas Properties owned or
held by Rice or any of its Subsidiaries have been timely and properly paid,
(iv) none of Rice or any of its Subsidiaries (and, to the Rice’s knowledge, no
third party operator) has violated any provision of, or taken or failed to take
any act that, with or without notice, lapse of time, or both, would constitute a
default under the provisions of any Oil and Gas Lease (or entitle the lessor
thereunder to cancel or terminate such Oil and Gas Lease) included in the Oil
and Gas Properties owned or held by Rice or any of its Subsidiaries and (iv)
none of Rice or any of its Subsidiaries has received written notice from any
other party to any such Oil and Gas Lease that Rice or any of its Subsidiaries
is in breach or default under any Oil and Gas Lease.

5.16    Environmental Matters. Except for those matters that have not had and
would not be reasonably likely to have, individually or in the aggregate, a Rice
Material Adverse Effect:

(a)    Rice and its Subsidiaries and their respective operations and assets are
in compliance with Environmental Laws, and such compliance includes holding and
maintaining all Company Permits issued pursuant to Environmental Laws;

(b)    Rice and its Subsidiaries are not subject to any pending or, to Rice’s
knowledge, threatened Proceeding under Environmental Laws, and there is no
judgment, decree, injunction, ruling or order of any Governmental Entity or
arbitrator under Environmental Law

 

43



--------------------------------------------------------------------------------

outstanding against Rice or any of its Subsidiaries, and to the knowledge of
Rice, there are no facts or circumstances that could reasonably be expected to
give rise to any such liability or obligation;

(c)    there have been no Releases of Hazardous Materials at any property
currently or, to the knowledge of Rice, formerly owned, operated or otherwise
used by Rice or any of its Subsidiaries, or, to the knowledge of Rice, by any
predecessors of Rice or any Subsidiary of Rice, which Releases are reasonably
likely to result in a liability to Rice under Environmental Law;

(d)    neither Rice nor any of its Subsidiaries has received any written notice
asserting a liability or obligation under any Environmental Laws with respect to
the investigation, remediation, removal, or monitoring of the Release of any
Hazardous Materials at or from any property currently or formerly owned,
operated, or otherwise used by Rice, or at or from any off-site location where
Hazardous Materials from Rice’s operations have been sent for treatment,
disposal storage or handling; and

(e)    there have been no environmental investigations, studies, audits, or
other analyses or reports conducted during the past three (3) years by or on
behalf of, or that are in the possession of, Rice or its Subsidiaries addressing
potentially material environmental matters with respect to any property owned,
operated or otherwise used by any of them that have not been delivered or
otherwise made available to Rice prior to the date hereof.

This Section 5.16 shall be the sole and exclusive representations regarding
environmental matters.

5.17    Material Contracts.

(a)    Any contract to which Rice, Rice MLP or any of their respective
Subsidiaries is party that (i) is required to be filed with the SEC in the Rice
SEC Documents pursuant to the Exchange Act or (ii) will be required to be filed
with the SEC in any subsequent Rice SEC Documents pursuant to the Exchange Act
(such contracts, collectively, the “Rice Contracts”) is either filed as an
exhibit to the Rice SEC Documents or is set forth on Schedule 5.17 of the Rice
Disclosure Letter.

(b)    Except as has not had and would not be reasonably likely to result in,
individually or in the aggregate, a Rice Material Adverse Effect, each Rice
Contract is legal, valid, binding and enforceable in accordance with its terms
on Rice, Rice MLP and each of their respective Subsidiaries that is a party
thereto and, to the knowledge of Rice, each other Person party thereto, and is
in full force and effect, subject, as to enforceability, to Creditors’ Rights.
Except as has not had and would not be reasonably likely to result in,
individually or in the aggregate, a Rice Material Adverse Effect, neither Rice,
Rice MLP nor any of their respective Subsidiaries is in breach or default under
any Rice Contract nor, to the knowledge of Rice, is any other Person party to
any such Rice Contract in breach or default thereunder. Except as has not had
and would not be reasonably likely to result in, individually or in the
aggregate, a Rice Material Adverse Effect, to the knowledge of Rice, no event
has occurred which, with notice or lapse of time or both, would constitute a
default under any Rice Contract on the part of any of the

 

44



--------------------------------------------------------------------------------

parties thereto. As of the date hereof, neither Rice, Rice MLP nor any of their
respective Subsidiaries has received written notice of termination, cancellation
or material modification of any Rice Contract. Rice has heretofore made
available to the Vantage Sellers complete and correct copies any Rice Contract
that is not filed as an exhibit to the Rice SEC Documents as of the date hereof.

5.18    Insurance. Set forth on Schedule 5.18 of the Rice Disclosure Letter is a
true, correct and complete list of all material insurance policies held by Rice
or any of its Subsidiaries as of the date of this Agreement (collectively, the
“Material Rice Insurance Policies”). Each of the Material Rice Insurance
Policies is in full force and effect on the date of this Agreement and a true,
correct and complete copy of each Material Rice Insurance Policy has been made
available to the Company upon the Company’s request prior to the date of this
Agreement. All premiums payable under the Material Rice Insurance Policies prior
to the date of this Agreement have been duly paid to date. As of the date of
this Agreement, no written notice of cancellation or termination has been
received with respect to any Material Rice Insurance Policy.

5.19    Brokers. Except for the fees and expenses payable to Evercore Group
L.L.C., no broker, investment banker, or other Person is entitled to any
broker’s, finder’s or other similar fee or commission in connection with the
Transactions based upon arrangements made by or on behalf of Rice.

5.20    No Stockholder Approval. The Transactions contemplated hereby, taken
together with any transactions consummated by Rice as permitted by Article VI,
do not require any vote of the stockholders of Rice under applicable Law, the
rules and regulations of the NYSE (or other national securities exchange on
which the Rice Common Stock is then listed) or the Organizational Documents of
Rice.

5.21    Listing. The issued and outstanding shares of Rice Common Stock are
registered pursuant to Section 12(b) of the Exchange Act and are listed for
trading on the NYSE under the symbol “RICE”. There is no suit, action,
proceeding or investigation pending or, to the knowledge of Rice, threatened
against Rice by the NYSE or the SEC with respect to any intention by such entity
to deregister the Rice Common Stock or prohibit or terminate the listing of Rice
Common Stock on the NYSE. Rice has taken no action that is designed to terminate
the registration of Rice Common Stock under the Exchange Act.

5.22    Related Party Transactions. Neither Rice, Rice MLP nor any of their
respective Subsidiaries is party to any transaction or arrangement under which
any (i) present or former executive officer or director of Rice, Rice MLP or any
of their respective subsidiaries, (ii) beneficial owner (within the meaning of
Section 13(d) of the Exchange Act) of 5% or more of the Interests of Rice or
Rice MLP, as applicable, or (iii) Affiliate, “associate” or member of the
“immediate family” (as such terms are respectively defined in Rules 12b-2 and
16a-1 of the Exchange Act) of any of the foregoing is a party to any actual or
proposed loan, lease or other contract with or binding upon Rice, Rice MLP or
any of their respective Subsidiaries or owns or has any interest in any of their
respective properties or assets, in each case as would be required to be
disclosed by Rice or Rice MLP pursuant to Item 404 of Regulation S-K promulgated
under the Exchange Act and has not been disclosed in the Rice SEC Documents
within the time periods required under the Exchange Act.

 

45



--------------------------------------------------------------------------------

5.23    Rice Appalachia. Rice owns 100% of the Interests in Rice
Appalachia. Rice owns no Interests other than Interests in Rice Appalachia and
no assets other than such Interests and other de minimis assets.

5.24    Rice Financing. Rice has provided to the Vantage Sellers a true and
complete copy of an executed commitment letter, dated as of the date of this
Agreement (including all exhibits, schedules, annexes and amendments thereto as
of the date of this Agreement, the “Debt Commitment Letter”), from Wells Fargo
Securities, LLC and Barclays Bank PLC (collectively, the “Lenders”) providing
for the establishment of a reserve-based borrowing facility at Rice
Appalachia. The Debt Commitment Letter in the form so provided on the date
hereof is in full force and effect. Assuming the accuracy of the representations
and warranties set forth in Article III and Article IV in all material respects
and the performance by the Vantage Sellers of their obligations under this
Agreement and subject to the satisfaction of the conditions set forth in
Sections 7.1 and 7.2, as of the date hereof, Rice has no reason to believe that
any of the conditions to the financing contemplated by the Debt Commitment
Letter will not be satisfied on the Closing Date or that such financing or any
portion thereof will otherwise not be available to Rice on the Closing Date.

5.25    No Additional Representations.

(a)    Except for the representations and warranties made in this Article V,
neither Rice nor any other Person on behalf of Rice makes any express or implied
representation or warranty with respect to Rice or its Subsidiaries or their
respective businesses, operations, assets, liabilities or conditions (financial
or otherwise) in connection with this Agreement or the Transactions, and Rice
hereby disclaims any such other representations or warranties. In particular,
without limiting the foregoing disclaimer, neither Rice nor any other Person on
behalf of Rice makes or has made any representation or warranty to the Vantage
Sellers or any of their respective Affiliates or Representatives with respect to
(i) any financial projection, forecast, estimate, budget or prospect information
relating to Rice or any of its Subsidiaries or their respective businesses; or
(ii) except for the representations and warranties made by Rice in this
Article V, any oral or written information presented to the Vantage Sellers or
any of their respective Affiliates or Representatives in the course of their due
diligence investigation of Rice or any of its Subsidiaries, the negotiation of
this Agreement or in the course of the Transactions.

(b)    Notwithstanding anything contained in this Agreement to the contrary,
Rice acknowledges and agrees that (i) neither any Vantage Seller nor any other
Person has made or is making any representations or warranties relating to the
Company or its Subsidiaries whatsoever, express or implied, beyond those
expressly given by the Vantage Sellers in Articles III and IV, including any
implied representation or warranty as to the accuracy or completeness of any
information regarding the Company furnished or made available to Rice, or any of
its Representatives and (ii) Rice is not relying on any representations or
warranties of the Vantage Sellers or of any other Person other than the
representations and warranties expressly given by the Vantage Sellers in
Articles III and IV. Without limiting the generality of the foregoing, Rice
acknowledges that no representations or warranties are made with respect to any
projections, forecasts, estimates, budgets or prospect information that may have
been made available to Rice or any of its Representatives (including in certain
“data rooms,” “virtual data rooms,” management presentations or in any other
form in expectation of, or in connection with, the Transactions), and any use of
or reliance by Rice on such projections, forecasts, estimates, budgets or
prospect information shall be at its sole risk.

 

46



--------------------------------------------------------------------------------

ARTICLE VI

COVENANTS AND AGREEMENTS

6.1    Conduct of Company Business Pending the Closing. Except (a) as set forth
on Schedule 6.1 of the Company Disclosure Letter, (b) as expressly contemplated
or permitted by this Agreement (including in connection with the Restructuring),
(c) as may be required by applicable Law or the terms of any Company Group Plan
or in response to any comment letter from the SEC or (d) as may be required in
response to emergency situations, provided, however, that the Vantage Sellers
promptly notify Rice of the same, or (e) as otherwise consented to by Rice in
writing (which consent shall not be unreasonably withheld, delayed or
conditioned):

(a)    the Vantage Sellers covenant and agree that, until the earlier of the
Closing and the termination of this Agreement pursuant to Article VIII, they
shall cause the Company and each of its Subsidiaries to conduct the Company’s
businesses in the ordinary course and shall use commercially reasonable efforts
to preserve intact the Company’s present business organization, maintain in
effect material Oil and Gas Properties of the Company and its Subsidiaries and
Company Permits, retain the Company’s current officers, and preserve the
Company’s relationships with its key customers and suppliers; and

(b)    without limiting the generality of the foregoing, until the earlier of
the Closing and the termination of this Agreement pursuant to Article VIII, the
Vantage Sellers shall cause the Company and its Subsidiaries not to:

(i)    (A) declare, set aside or pay any dividends on, or make any other
distribution in respect of any outstanding Interests in the Company or its
Subsidiaries except for dividends and distributions by a direct or indirect
wholly owned Subsidiary of the Company to the Company or a direct or indirect
wholly owned Subsidiary of the Company and, with respect to the Company, tax
distributions in the ordinary course of business; (B) split, combine or
reclassify any Interests in the Company or any of its Subsidiaries; or
(C) purchase, redeem or otherwise acquire, or offer to purchase, redeem or
otherwise acquire, any Interests in the Company, except as required by the terms
of any Interest of a Subsidiary, as such terms are in effect as of the date
hereof;

(ii)    offer, issue, deliver, grant or sell, or authorize or propose to offer,
issue, deliver, grant or sell, any Interests in the Company or any of its
Subsidiaries or any securities convertible into, or any rights, warrants or
options to acquire, any such Interests, other than issuances by a wholly-owned
Subsidiary of the Company of such Subsidiary’s Interests to the Company or any
other wholly-owned Subsidiary of the Company;

(iii)    amend or propose to amend the Company’s Organizational Documents or the
Organizational Documents of any of the Company’s Subsidiaries;

 

47



--------------------------------------------------------------------------------

(iv)    (A) merge, consolidate, combine or amalgamate with any Person other than
another wholly-owned Subsidiary of the Company, (B) acquire or agree to acquire
(including by merging or consolidating with, purchasing any equity interest in
or a substantial portion of the assets of, licensing, or by any other manner),
any business or any corporation, partnership, association or other business
organization or division thereof, in each case other than (1) pursuant to an
agreement of the Company or any of its Subsidiaries in effect on the date of
this Agreement, (2) acquisitions for which the consideration does not exceed
$10,000,000 in the aggregate and (3) acquisitions, swaps and licenses in the
ordinary course of business or (C) make any loans, advances or capital
contributions to, or investments in, any Person (other than the Company or any
of its wholly-owned Subsidiaries), except for (1) loans, advances or capital
contributions in the form of trade credit granted to customers in the ordinary
course of business consistent with past practices, and (2) capital contributions
to, or investments in, any Person not in excess of $10,000,000 in the aggregate;

(v)    sell, lease or otherwise dispose of, or agree to sell, lease or otherwise
dispose of, any material portion of its assets or properties, other than
(A) pursuant to an agreement of the Company or any of its Subsidiaries in effect
on the date of this Agreement and set forth on Schedule 6.1(b)(v) of the Company
Disclosure Letter or (B) sales, swaps, leases or dispositions (1) for which the
consideration is $5,000,000 or less or (2) made in the ordinary course of
business;

(vi)    consummate, authorize, recommend, propose or announce an intention to
adopt a plan of complete or partial liquidation or dissolution of the Company or
any of its Subsidiaries;

(vii)    change in any material respect their material accounting principles,
practices or methods, except as required by GAAP or statutory accounting
requirements;

(viii)    except as otherwise done pursuant to an acquisition permitted by
Section 6.1(b)(iv), in the ordinary course of business, consistent with past
practices (where applicable), or as required by a change in applicable Law,
(A) make or rescind any material election relating to Taxes (including any
election for any joint venture, partnership, limited liability company or other
investment where the Company has the authority to make such binding election),
(B) settle or compromise any material Proceeding relating to Taxes, except where
the amount of such settlement or compromise does not exceed the lesser of 10% of
the reserve for such matter on the Company financial statements or $250,000, or
(C) change in any material respects any of its methods of reporting income or
deductions for income Tax purposes from those employed in the preparation of its
income Tax Returns that have been filed for prior taxable years;

(ix)    (A) grant any increases in the compensation (including bonuses) or
benefits payable or to become payable to any of its directors, officers,
employees or independent contractors other than regular periodic increases

 

48



--------------------------------------------------------------------------------

consistent with past practice or as required by an existing Company Group Plan;
provided, however, that nothing in this Section 6.1(b)(ix)(A) shall restrict the
payment in the ordinary course of business of any bonuses or other incentive
payments accrued for performance periods ending prior to the Closing Date so
long as such bonuses are accrued, calculated and paid reasonably and in a manner
consistent with past practices and not as a result of or in connection with the
transactions contemplated by this Agreement; (B) enter into any new, or amend
any existing, employment, severance, retention, change in control or termination
agreement with any director, officer, employee or independent contractor;
(C) terminate, establish or become obligated under any collective bargaining
agreement or any material Company Group Plan or other Employee Benefit Plan, or
amend any such plan or arrangement if such amendment would have the effect of
materially enhancing any benefits or increasing the costs of providing benefits
thereunder; (D) fund (or agree to fund) any compensation or benefits, including
through a “rabbi” or similar trust; (E) hire any new management-level employee
or independent contractor other than in the ordinary course of business; or
(F) with respect to the Company and its Subsidiaries, allow any of the Vantage
Sellers or any of their Affiliates to do any of the foregoing; in the case of
each of the foregoing clauses (A) through (F), other than as required by
applicable Law (including as may be required pursuant to the terms of an
existing agreement) or the existing terms of a Company Group Plan or as would
not result in material liability to Rice or to the Company or its Subsidiaries
or materially increase any obligation of Rice under Section 6.6;

(x)    incur, create or assume any Indebtedness or guarantee any such
Indebtedness of another Person or create any Encumbrances on any property or
assets of the Company or any of its Subsidiaries in connection with any
Indebtedness thereof, other than Permitted Encumbrances; provided, however, that
the foregoing shall not restrict the (A) incurrence of Indebtedness (1) under
existing credit facilities, (2) for extensions, renewals or refinancings of
existing Indebtedness (including related premiums and expenses), (3) additional
borrowings in an amount not to exceed $10,000,000 in the aggregate, or (4) by
the Company that is owed to any wholly-owned Subsidiary of the Company or by any
Subsidiary of the Company that is owed to the Company or a wholly-owned
Subsidiary of the Company, or (B) the creation of any Encumbrances securing any
Indebtedness permitted to be incurred by clause (A) above;

(xi)    (A) enter into any contract that would be a Company Contract other than
in the ordinary course of business consistent with past practice, or (B) modify,
amend, terminate or assign, waive or assign any material right or benefit under,
any Company Contract other than in the ordinary course of business consistent
with past practice;

(xii)    settle or offer or propose to settle, any Proceeding (other than a
Proceeding relating to Taxes) involving the payment of monetary damages by the
Company or any of its Subsidiaries of any amount exceeding $1,000,000 in the
aggregate; provided, however, that neither the Company nor any of its

 

49



--------------------------------------------------------------------------------

Subsidiaries shall settle or compromise any Proceeding if such settlement or
compromise (A) involves a material conduct remedy or material injunctive or
similar relief or (B) involves an admission of criminal wrongdoing by the
Company or any of its Subsidiaries;

(xiii)    authorize or make capital expenditures that are in the aggregate
greater than $75,000,000, except for capital expenditures to repair damage
resulting from insured casualty events where there is a reasonable basis for a
claim of insurance or made in response to any emergency, whether caused by war,
terrorism, weather events, public health events, outages or otherwise;

(xiv)    fail to use reasonable best efforts to maintain, with financially
responsible insurance companies, insurance in such amounts and against such
risks and losses as is maintained by it at present;

(xv)    take any action that would or would reasonably be expected to hinder,
prevent, delay or interfere with, in any manner, the Closing and the
consummation of the Transactions;

(xvi)    enter into or amend any Company Related Party Transaction, other than
in the ordinary course of business consistent with past practice; or

(xvii)    agree or commit to take any action that is prohibited by this
Section 6.1(b).

6.2    Conduct of Rice Business Pending the Closing. Except (a) as set forth on
Schedule 6.2 of the Rice Disclosure Letter, (b) as expressly contemplated or
permitted by this Agreement, (c) as may be required by applicable Law or the
terms of any Rice Group Plan or in response to any comment letter from the SEC
or (d) as may be required in response to emergency situations, provided,
however, that Rice promptly notifies the Vantage Sellers of the same, or (e) as
otherwise consented to by the Vantage Sellers in writing (which consent shall
not be unreasonably withheld, delayed or conditioned):

(f)    Rice covenants and agrees that, until the earlier of the Closing and the
termination of this Agreement pursuant to Article VIII, it shall, and shall
cause each of its Subsidiaries to conduct the Company’s businesses in the
ordinary course and shall use commercially reasonable efforts to preserve intact
the Company’s present business organization, maintain in effect material Oil and
Gas Properties of the Company and its Subsidiaries and Rice Permits, retain the
Company’s current officers, and preserve the Company’s relationships with its
key customers and suppliers; and

(g)    without limiting the generality of the foregoing, until the earlier of
the Closing and the termination of this Agreement pursuant to Article VIII, Rice
shall not, and shall cause its Subsidiaries not to:

(i)    (A) declare, set aside or pay any dividends on, or make any other
distribution in respect of any outstanding capital stock of, or other equity
interests in,

 

50



--------------------------------------------------------------------------------

Rice or its Subsidiaries, except for dividends and distributions (1) by a direct
or indirect Subsidiary of Rice to Rice or a direct or indirect Subsidiary of
Rice (2) pursuant to the Organizational Documents of Rice or its Subsidiaries as
in effect on the date hereof or (3) by Rice MLP to its unitholders; (B) split,
combine or reclassify any capital stock of, or other equity interests in, Rice
or any of its Subsidiaries; or (C) purchase, redeem or otherwise acquire, or
offer to purchase, redeem or otherwise acquire, any capital stock of, or other
equity interests in, Rice, except as required by the terms of any capital stock
or equity interest of a Subsidiary or as contemplated by any director
compensation plan, Employee Benefit Plan or employment agreement of Rice in each
case existing as of the date hereof;

(ii)    with respect to any Subsidiary of Rice, offer, issue, deliver, grant or
sell, or authorize or propose to offer, issue, deliver, grant or sell, any
capital stock of, or other equity interests in, such Subsidiary or any
securities convertible into, or any rights, warrants or options to acquire, any
such capital stock or equity interests, other than (x) the issuance of common
units by Rice MLP, (y) any issuance by a direct or indirect Subsidiary of Rice
to Rice or a direct or indirect Subsidiary of Rice or (z) payments of
distributions in equity interests by Rice Midstream Holdings LLC to its
investors as permitted by its Organizational Documents;

(iii)    amend or propose to amend Rice’s Organizational Documents;

(iv)    consummate, authorize, recommend, propose or announce an intention to
adopt a plan of complete or partial liquidation or dissolution of Rice or any of
its Significant Subsidiaries;

(v)    change in any material respect their material accounting principles,
practices or methods, except as required by GAAP or statutory accounting
requirements or similar principles in non-U.S. jurisdictions or as disclosed in
any Rice SEC Document;

(vi)    take any action or fail to take any action that would reasonably be
expected to cause Rice MLP to be treated, for U.S. federal income Tax purposes,
as a corporation; or

(vii)    agree or commit to take any action that is prohibited by clauses (i)
through (vii) of this Section 6.2(b).

6.3    Other Covenants.

(a)    Each Vantage Seller covenants and agrees that, until the earlier of the
Closing and the termination of this Agreement pursuant to Article VIII, it will
not take any action that would or would reasonably be expected to hinder,
prevent, delay or interfere with, in any manner, the Closing and the
consummation of the Transactions.

(b)    Rice covenants and agrees that, until the earlier of the Closing and the
termination of this Agreement pursuant to Article VIII, it will not, and it will
cause its Subsidiaries not to, take any action that would or would reasonably be
expected to hinder, prevent, delay or interfere with, in any manner, the Closing
and the consummation of the

 

51



--------------------------------------------------------------------------------

Transactions. Further, Rice covenants and agrees to take all actions necessary
to cause (i) the Certificate of Designation to be duly adopted and authorized by
Rice, (ii) the execution of the Debt Assumption Agreement by Rice and Rice
Appalachia, (iii) the size of the Board of Directors of Rice to be increased by
one and (iv) the appointment of a designee of Quantum to Class I of the Board of
Directors of Rice effective immediately following the Closing.

(c)    Prior to the Closing, the Vantage Sellers shall cause the Restructuring
to be consummated consistent with the structure and steps as more particularly
set forth in Annex A and in compliance with the Delaware LLC Act and other
applicable Laws.

(d)    Prior to the Closing, the Vantage Sellers covenant and agree to cause all
of the issued and outstanding Interests in Management Company to be assigned to
the Vantage Sellers or any Affiliate of the Vantage Sellers.

(e)    Rice shall, and shall cause its Subsidiaries to, use reasonable best
efforts to take, or cause to be taken, all appropriate action and do, or cause
to be done, all things reasonably necessary, proper or advisable under
applicable Law to consummate the financing contemplated by the Debt Commitment
Letter at the Closing.

(f)    Rice shall keep the Vantage Sellers informed on a timely basis and in
reasonable detail of the status of its efforts to arrange the debt financing
contemplated by the Debt Commitment Letter and any material developments
relating to such debt financing. Without limiting the foregoing, Rice shall give
the Vantage Sellers prompt notice upon becoming aware of any material breach of
the Debt Commitment Letter by a party thereto or any termination thereof.

(g)    Prior to Closing, Rice shall (i) take all actions reasonably necessary to
cause the exchange of Rice Appalachia Units for shares of Rice Common Stock to
be exempt under Section 16(b) of the Exchange Act, including any actions
reasonably necessary pursuant to Rule 16b-3 under the Exchange Act and (ii)
adopt a resolution of the Board of Directors of Rice providing a corporate
opportunity waiver with respect to the designee of the Vantage Sellers on terms
substantially consistent with those set forth in Article Tenth of the Amended
and Restated Certificate of Incorporate of Rice dated January 29, 2014.

(h)    Prior to the Closing, Rice shall, and shall cause Rice Appalachia to,
take such actions as are necessary to cause all Indebtedness of Rice to be
assumed by Rice Appalachia, including consummating the transactions contemplated
by the Debt Assumption Agreement.

6.4    Access to Information.

(a)    Each party shall, and shall cause each of its Subsidiaries to, afford to
the other parties and their respective managers, officers, directors, employees,
accountants, consultants, agents, legal counsel, financial advisors and other
representatives, including, with respect to Rice, the Financing Sources and
their legal advisors (collectively, the “Representatives”), during the period
prior to the earlier of the Closing and the termination of this Agreement
pursuant to the terms of Section 8.1 of this Agreement, reasonable access, at
reasonable times upon reasonable prior notice, to the officers, key employees,
agents, properties,

 

52



--------------------------------------------------------------------------------

offices and other facilities of such party and its Subsidiaries and to their
books, records, contracts and documents and shall, and shall cause each of its
Subsidiaries to, furnish reasonably promptly to the other parties and its
Representatives such information concerning its and its Subsidiaries’ business,
properties, contracts, records and personnel as may be reasonably requested,
from time to time, by or on behalf of the other parties. Each party and its
Representatives shall conduct any such activities in such a manner as not to
interfere unreasonably with the business or operations of the other parties or
their respective Subsidiaries or otherwise cause any unreasonable interference
with the prompt and timely discharge by the employees of the other parties and
their respective Subsidiaries of their normal duties. Notwithstanding the
foregoing provisions of this Section 6.4, each party shall not be required to,
or to cause any of its Subsidiaries to, grant access or furnish information to
the other parties or any of their respective Representatives to the extent that
such information is subject to an attorney/client or attorney work product
privilege or that such access or the furnishing of such information is
prohibited by applicable Law or an existing contract or
agreement. Notwithstanding the foregoing, each party shall not have access to
personnel records of the other parties or any of their respective Subsidiaries
relating to individual performance or evaluation records, medical histories or
other information that in such other party’s good faith opinion the disclosure
of which could subject the other parties or any of their respective Subsidiaries
to risk of liability. Each party shall be permitted to conduct non-invasive
environmental assessments, including without limitation any Phase I
environmental site assessments in accordance with ASTM Standard E1527-13, but
shall not be permitted to conduct any sampling or analysis of any environmental
media or building materials at any facility of the other parties or their
respective Subsidiaries without the prior written consent of such other party,
which may be granted or withheld in such other party’s sole discretion. Each
party agrees that it will not, and will cause its Representatives not to, use
any information obtained pursuant to this Section 6.4 for any purpose unrelated
to the consummation of the Transactions.

(b)    The Confidentiality and Non-Disclosure Agreement dated as of September
21, 2016, by and among Vantage I, Vantage II and Rice (the “Confidentiality
Agreement”) shall survive the execution and delivery of this Agreement and shall
apply to all information furnished thereunder or hereunder. All information
provided to any party or its Representatives pursuant to or in connection with
this Agreement is deemed to be “Confidential Information” as defined under the
Confidentiality Agreement. The Vantage Sellers agree to comply, and to use their
reasonable best efforts to cause their Representatives to comply, with the
provisions of the Confidentiality Agreement with respect to the use and
disclosure of Confidential Information as if they were a receiving party of such
information thereunder.

6.5    HSR and Other Approvals.

(a)    Each of the parties shall: (i) use reasonable best efforts to cooperate
with each other in timely making all filings required under this Agreement to
complete the Transactions, (ii) use reasonable best efforts to cooperate with
each other in timely making all other filings with, and timely seeking all other
consents, permits, authorizations or approvals from, Governmental Entities as
necessary or appropriate to consummate the Transactions, and (iii) supply to any
Governmental Entity as promptly as practicable any additional information or
documents that may be requested pursuant to any Law or by such Governmental
Agency. Nothing in this Section 6.5(a) shall require either party to share
information reflecting the value of the Transactions or subject to any
applicable privilege unless the parties have entered into a mutually agreeable
joint defense agreement.

 

53



--------------------------------------------------------------------------------

(b)    If a filing is required by the HSR Act, Rice shall or shall cause its
ultimate parent entity and the Vantage Sellers shall or shall cause their
ultimate parent entities: (i) as promptly as practicable and in any event no
later than ten (10) days after the date of this Agreement, to file, or cause to
be filed (and not withdraw), a Notification and Report Form under the HSR Act
with the Federal Trade Commission (the “FTC”) and the Antitrust Division of the
United States Department of Justice (the “Antitrust Division”) in connection
with the Transactions; and (ii) to use its reasonable best efforts to
(A) respond as promptly as practicable to all inquiries received from the FTC or
the Antitrust Division for additional information or documentation, (B) cause
the waiting period under the HSR Act to terminate or expire at the earliest
possible date but in no event later than the End Date, and (C) avoid each and
every impediment under the HSR Act with respect to the Transactions so as to
enable the Closing to occur as soon as reasonably possible (and in any event not
later than the End Date).

(c)    The Vantage Sellers and Rice shall not take any action that would hinder
or delay the obtaining of clearance or the expiration of the required waiting
period under the HSR Act.

6.6    Employee Matters.

(a)    Rice or its designated Affiliate will have the right extend offers of
employment (each an “Offer”) to the employees of Vantage Energy Management
Company (“Vantage Personnel”), other than those employees identified on Schedule
6.6(a) of the Company Disclosure Letter, which employment shall become effective
as of 12:01 am Mountain Time on the Closing Date. Such Vantage Personnel who
accept such offers of employment from Rice and become employees of Rice or its
designated Affiliate as of the Closing Date are hereinafter referred to as the
“Rehired Employees.” The Management Company shall terminate the employment of
each of the Rehired Employees, effective as of the Closing Date. Any Offers made
pursuant to this Section 6.6(a) shall contain such terms and conditions as are
consistent with this Section 6.6(a). On or before the date that is 30 days after
the date of this Agreement, Rice will notify the Vantage Sellers in writing
(such writing, the “Rehired Employee Disclosure”) of which Vantage Personnel
will receive an Offer, which Offers will be consistent with the terms set forth
in this Section 6.6 and conditioned on the Vantage Personnel’s remaining
employed by the Management Company or one of its Affiliates through the Closing.

(b)    The Vantage Sellers shall be solely responsible for, and shall pay when
due, the Vantage Employment Liabilities, including with respect to the Company
Group Plans and all obligations and liabilities thereunder. Rice shall not
assume any of the Company Group Plans or any obligation or liability
thereunder. The Vantage Sellers agree to pay and satisfy (or cause the
Management Company or any of its post-Closing Affiliates to pay and satisfy) all
accrued vacation pay to the Rehired Employees required to be paid under
applicable Law within 10 Business Day following the termination of their
employment with the Management Company or within such earlier time as may be
required by applicable Law. Rice shall be solely responsible for, and shall
indemnify and hold harmless the Vantage Sellers and their respective Affiliates
with respect to, any and all loss, liability and expense (including Taxes,
penalties,

 

54



--------------------------------------------------------------------------------

judgments, fines, amounts paid or to be paid in settlement, costs of
investigation and preparations, and fees, expenses, and disbursements of
attorneys) arising out of or in connection with (i) the employment of the
Rehired Employees or the termination thereof arising at any time and (ii) the
employee selection and employee offer process pursuant to Section 6.6(a),
including with respect to any claim of discrimination or other unlawful action
or omission by Rice or any of its Affiliates in such selection and offer
process. Without limiting the foregoing, Rice shall ensure that each Rehired
Employee receives an annual bonus in respect of the calendar year in which the
Closing Date occurs in an amount that is at least equal to the target bonus such
Rehired Employee is eligible to receive under the applicable bonus arrangement
applicable to such Rehired Employee immediately prior to the Closing.

(c)    For a period of six months following the Closing Date or such shorter
period as a Rehired Employee is employed with Rice or its Affiliates, Rice or
one of its Affiliates shall ensure that each Rehired Employee, is provided with
(i) levels of base salary or base wage rate and bonus opportunities no less
favorable than those set forth on the schedule provided to Rice by the Vantage
Sellers as soon as practicable following the date hereof, but in no event later
than 5 Business Days following the date hereof, and (ii) other compensation and
employee benefits, including incentive and bonus opportunities as are
substantially comparable in the aggregate to those in effect for such Rehired
Employees immediately prior to the Closing Date, excluding equity compensation
and long-term incentives, with the form of such other compensation and employee
benefits to be determined by Rice in its discretion.

(d)    The Vantage Sellers agree to cause the accrued benefits and account
balances of Rehired Employees under the 401(k) plan sponsored, maintained or
otherwise made available by Vantage Management to be 100% vested effective as of
the Closing Date and to cause such plan to allow for the rollover of such
account balances to a 401(k) plan maintained by Rice or one of its Affiliates,
including, if requested and to the extent permitted under the applicable 401(k)
plans, outstanding plan loans which, upon such request, the Vantage Sellers
agree will not be placed into default.

(e)    If a Rehired Employee’s employment with Rice or one of its post-Closing
Affiliates, as applicable (each, a “Continuing Employer”), is terminated during
the six-month period following the Closing Date pursuant to an Involuntary
Termination (as defined below), then the Continuing Employer shall provide
severance to such Rehired Employee in an amount equal to the sum of (i) six
months’ worth of such Rehired Employee’s base salary or base wage rate and
(ii) half of such Rehired Employee’s target level annual bonus opportunity for
the calendar year in which the termination of such Rehired Employee’s employment
occurs (or, if no such annual bonus opportunity exists, half of the amount of
the annual bonus, if any, paid to such Rehired Employee for the immediately
preceding year), paid in a lump sum cash payment no later than 60 days following
the date of the termination of such Rehired Employee’s employment. For purposes
of this Section 6.6(d), “Involuntary Termination” means, with respect to a
Rehired Employee, any termination of such Rehired Employee’s employment with
Rice or its post-Closing Affiliates that does not result from a resignation by
such Rehired Employee. Notwithstanding the foregoing, the term “Involuntary
Termination” shall not include a termination as a result of (1) death or
disability, as determined under the long-term disability plan in which such
Rehired Employee participates (or, if such Rehired Employee does not participate
in any long-term disability plan, as determined under the long-term disability
plan

 

55



--------------------------------------------------------------------------------

maintained by the entity employing such Rehired Employee for similarly situated
employees, as if such Rehired Employee participated in such plan), or (2) for
bona-fide performance related reasons or due to such Rehired Employee’s (I)
willful misconduct or material failure to perform material employment-related
duties, (II) indictment for a crime that enriches any Person at the expense of
Rice or any of its post-Closing Affiliates, or (III) embezzlement or other
misappropriation of funds or assets of Rice or any of its post-Closing
Affiliates.

(f)    To the extent that any liabilities or obligations under the Worker
Adjustment and Retraining Notification Act, 29 U.S.C. Section 2101 et. seq., the
regulations and rules thereunder, or under any similar provision of any federal,
state, foreign or local Law (collectively, a “WARN Obligation”) arise with
respect to any loss of employment by any employee of the Company, any of its
Subsidiaries or the Management Company as a result of Rice’s actions, inactions
or conduct in connection with the transactions contemplated by this Agreement,
Rice shall be solely responsible for such WARN Obligation and any associated
obligations.

(g)    After the date of this Agreement, the Company shall provide Rice
reasonable access during normal business hours and on at least one Business
Day’s notice to, and facilitate meetings with, Vantage Personnel or for purposes
of making announcements concerning and preparing for the consummation of, the
transactions contemplated by this Agreement. The Company and its Affiliates
shall not without the prior written consent of Rice, make any communications to
Vantage Personnel regarding their employment with Rice after the Closing Date.

(h)    If, at any time between the date hereof and the date that is six months
after the Closing, Rice or any of its Affiliates makes an offer of employment to
any Vantage Personnel who were not included on the Rehired Employee Disclosure,
then such offer shall be on terms consistent with the terms of the Offers
described in this Section 6.6. If, at any time between the date hereof and the
date that is six months after the Closing, Rice or any of its Affiliates employs
or engages any Vantage Personnel who were not included on the Rehired Employee
Disclosure (other than through the Consulting Agreements contemplated on
Exhibits A-1 and A-2 hereto), then Rice shall reimburse the Management Company
or its applicable Affiliate for all severance costs, if any, paid by such entity
to the applicable Vantage Personnel between the date hereof and the date that is
90 days following the Closing. In the event that Rice or its Affiliate employs
or engages any Vantage Personnel as described in the immediately preceding
sentence, Rice or such Affiliate shall provide the Vantage Sellers with notice
of such hiring or retention within three days of the applicable employment or
engagement. The Vantage Sellers shall provide Rice with notice of the applicable
severance costs that are subject to reimbursement, which reimbursement shall be
paid within 30 days following Rice’s receipt of such notice.

(i)    Nothing in this Agreement shall constitute an amendment to, or be
construed as amending, any Employee Benefit Plan sponsored, maintained or
contributed to by Rice, the Company or any of their respective Subsidiaries. The
provisions of this Section 6.6 are for the sole benefit of the parties and
nothing herein, expressed or implied, is intended or will be construed to confer
upon or give to any Person (including, for the avoidance of doubt, any Rehired
Employee or other current or former employee (or spouse or dependent thereof) of
the

 

56



--------------------------------------------------------------------------------

Company or any of its Subsidiaries, other than the parties and their respective
permitted successors and assigns) any legal or equitable or other rights or
remedies (including with respect to the matters provided for in this
Section 6.6) under or by reason of any provision of this Agreement. Nothing in
this Agreement shall give any employee or other service provider of the Company
or any of its Subsidiaries or any other Person any right to continued employment
or service, nor shall this Agreement restrict the right of Rice or any of its
Affiliates to terminate the employment or service of any service provider after
the Closing.

6.7    Indemnification; Directors’ and Officers’ Insurance.

(a)    Without limiting any other rights that any Indemnified Person may have
pursuant to any employment agreement or indemnification agreement in effect on
the date hereof or otherwise, from the Closing and until the six year
anniversary of the Closing, Rice shall indemnify, defend and hold harmless each
Person who is now, or has been at any time prior to the date of this Agreement
or who becomes prior to the Closing, a director, officer or employee of the
Company or any of its Subsidiaries (the “Indemnified Persons”) against all
losses, claims, damages, costs, fines, penalties, expenses (including attorneys’
and other professionals’ fees and expenses), liabilities or judgments or amounts
that are paid in settlement (with the approval of the indemnifying party, which
approval shall not be unreasonably withheld, delayed or conditioned), of or
incurred in connection with any threatened or actual Proceeding to which such
Indemnified Person is a party or is otherwise involved (including as a witness)
based, in whole or in part, on or arising, in whole or in part, out of the fact
that such Person is or was a director, officer or employee of the Company or any
of its Subsidiaries or is or was serving at the request of the Company or any of
its Subsidiaries as a director, officer, employee or agent of another
corporation, partnership, limited liability company, joint venture, Employee
Benefit Plan, trust or other enterprise or by reason of anything done or not
done by such Person in any such capacity, whether pertaining to any act or
omission occurring or existing prior to, at or after the Closing and whether
asserted or claimed prior to, at or after the Closing (“Indemnified
Liabilities”), including all Indemnified Liabilities based in whole or in part
on, or arising in whole or in part out of, or pertaining to, this Agreement or
the Transactions, in each case to the fullest extent permitted under applicable
Law (and Rice shall pay expenses incurred in connection therewith in advance of
the final disposition of any such Proceeding to each Indemnified Person to the
fullest extent permitted under applicable Law). Without limiting the foregoing,
in the event any such Proceeding is brought or threatened to be brought against
any Indemnified Persons (whether arising before or after the Closing), (i) the
Indemnified Persons may retain Rice’s regularly engaged legal counsel or other
counsel satisfactory to them, and Rice shall pay all reasonable fees and
expenses of such counsel for the Indemnified Persons as promptly as statements
therefor are received, and (ii) Rice shall use its best efforts to assist in the
defense of any such matter. Any Indemnified Person wishing to claim
indemnification or advancement of expenses under this Section 6.7, upon learning
of any such Proceeding, shall notify Rice (but the failure so to notify shall
not relieve a party from any obligations that it may have under this Section 6.7
except to the extent such failure materially prejudices such party’s position
with respect to such claims). With respect to any determination of whether any
Indemnified Person is entitled to indemnification by Rice under this
Section 6.7, such Indemnified Person shall have the right to require that such
determination be made by special, independent legal counsel selected by the
Indemnified Person and approved by Rice (which approval shall not be
unreasonably withheld or delayed), and who has not otherwise performed material
services for Rice or the Indemnified Person within the last three (3) years.

 

57



--------------------------------------------------------------------------------

(b)    Rice shall not amend, repeal or otherwise modify any provision in the
Organizational Documents of Rice in any manner that would affect (or manage Rice
or its Subsidiaries, with the intent to affect) adversely the rights thereunder
or under the Organizational Documents of any Indemnified Person to
indemnification, exculpation and advancement except to the extent required by
applicable Law. Rice shall fulfill and honor any indemnification, expense
advancement or exculpation agreements between the Company and any of its
directors, officers or employees existing immediately prior to the Closing.

(c)    Rice shall indemnify any Indemnified Person against all reasonable costs
and expenses (including reasonable attorneys’ fees and expenses), such amounts
to be payable in advance upon request as provided in Section 6.7(a), relating to
the enforcement of such Indemnified Person’s rights under this Section 6.7 or
under any charter, bylaw or contract regardless of whether such Indemnified
Person is ultimately determined to be entitled to indemnification hereunder or
thereunder.

(d)    Rice will cause to be put in place, and Rice shall fully prepay
immediately prior to the Closing, “tail” insurance policies with a claims period
of at least six years from the Closing from an insurance carrier with the same
or better credit rating as Rice’s current insurance carrier with respect to
directors’ and officers’ liability insurance in an amount and scope at least as
favorable as Rice’s existing policies with respect to matters, acts or omissions
existing or occurring at or prior to the Closing; provided, however, that Rice
may elect in its sole discretion to, but shall not be required to, spend more
than 300% (the “Cap Amount”) of the last annual premium paid by Rice prior to
the date hereof for the six years of coverage under such tail policy; provided
further that if the cost of such insurance exceeds the Cap Amount, and Rice
elects not to spend more than the Cap Amount for such purpose, then Rice shall
purchase as much coverage as is obtainable for the Cap Amount.

(e)    In the event that Rice or any of its successors or assigns
(i) consolidates with or merges into any other Person and shall not be the
continuing or surviving corporation or entity of such consolidation or merger or
(ii) transfers all or substantially all of its properties and assets to any
Person, then, in each such case, proper provisions shall be made so that the
successors and assigns of Rice shall assume the obligations set forth in this
Section 6.7. The provisions of this Section 6.7 are intended to be for the
benefit of, and shall be enforceable by, the parties and each Person entitled to
indemnification or insurance coverage or expense advancement pursuant to this
Section 6.7, and his heirs and representatives. Rice shall not, and shall cause
its Subsidiaries not to sell, transfer, distribute or otherwise dispose of any
of their assets in a manner that would reasonably be expected to render Rice
unable to satisfy its obligations under this Section 6.7.

6.8    Agreement to Defend. In the event any Proceeding by any Governmental
Entity or other Person is commenced that questions the validity or legality of
the Transactions or seeks damages in connection therewith, the parties agree to
cooperate and use their reasonable best efforts to defend against and respond
thereto.

 

58



--------------------------------------------------------------------------------

6.9    Public Announcements. The parties will not, and each of the foregoing
will cause its Representatives not to, issue any public announcements or make
other public disclosures regarding this Agreement or the transactions
contemplated hereby, without the prior written approval of the parties;
provided, however, that a party or its Representatives may issue a public
announcement or other public disclosures required by applicable Law or the rules
of any stock exchange upon which such party’s capital stock is traded, provided
such party uses reasonable best efforts to afford the other party an opportunity
to first review the content of the proposed disclosure and provide reasonable
comment regarding same; provided further that no provision of this Agreement
shall be deemed to restrict in any manner (i) any party’s ability to communicate
with its employees or equity holders or (ii) Rice’s or any Vantage Seller’s
ability to communicate with its financial and legal advisors, lenders,
underwriters or financing sources.

6.10    Advice of Certain Matters; Control of Business. Subject to compliance
with applicable Law, the Vantage Sellers and Rice, as the case may be, shall
confer on a regular basis with each other, report on operational matters and
shall promptly advise each other orally and in writing of any change or event
having, or which would be reasonably likely to have, individually or in the
aggregate, a Company Material Adverse Effect or a Rice Material Adverse Effect,
as the case may be. Except with respect to the HSR Act as provided in
Section 6.5, the Vantage Sellers and Rice shall promptly provide each other (or
their respective counsel) copies of all filings made by such party or its
Subsidiaries with the SEC or any other Governmental Entity in connection with
this Agreement and the Transactions. Without limiting in any way any party’s
rights or obligations under this Agreement, nothing contained in this Agreement
shall give any party, directly or indirectly, the right to control or direct the
other parties and their respective Subsidiaries’ operations prior to the
Closing. Prior to the Closing, each of the parties shall exercise, consistent
with the terms and conditions of this Agreement, complete control and
supervision over its and its Subsidiaries’ respective operations.

6.11    Filing of Tax Returns. The Vantage Sellers shall prepare or cause to be
prepared all income Tax Returns of the Company and its Subsidiaries for any
Pre-Closing Period required to be filed after the Closing Date. Rice shall
prepare or cause to be prepared all other Tax Returns of the Company and its
Subsidiaries. With respect to any Tax Returns for any Pre-Closing Period or any
Straddle Period, the party or parties responsible for preparing such Tax Return
shall (i) prepare such return on a basis consistent with past practice, except
to the extent otherwise required by applicable Law; (ii) not later than thirty
(30) days prior to the due date for filing such Tax Return (other than Tax
Returns relating to sales, use, payroll, or other Taxes that are required to be
filed contemporaneously with, or promptly after, the close of a Tax period)
deliver a draft of such Tax Return, together with all supporting documentation
and workpapers, to the other parties for their review and reasonable comment;
and (iii) cause such Tax Return (as revised to incorporate the other parties’
reasonable comments) to be timely filed and will provide a copy thereof to the
other parties.

6.12    Transfer Taxes. All Transfer Taxes incurred in connection with the
Transactions, if any, shall be paid by Rice when due, whether levied on Rice,
the Company, the Vantage Sellers or any Subsidiary thereof, and Rice shall file
all necessary Tax Returns and other documentation with respect to any such
Transfer Taxes. Rice shall reimburse, indemnify, defend and hold harmless the
Vantage Sellers and their respective Affiliates against liability for any such
Transfer Taxes. The parties will cooperate, in good faith, in the filing of any
Tax Returns with respect to Transfer Taxes and the minimization, to the extent
reasonably permissible under applicable Law, of the amount of any Transfer
Taxes.

 

59



--------------------------------------------------------------------------------

6.13    Tax Characterization and Other Tax Matters.

(a)    The parties intend that, for U.S. federal income (and applicable state
and local) tax purposes, (i) the Company (which is itself a continuation of
Vantage II for U.S. federal income tax purposes pursuant to Treas. Reg.
§ 1.708-1(c)) will continue as a partnership for U.S. federal income tax
purposes pursuant to Section 708(a) of the Code following the Closing Date,
except to the extent the transactions described in clause (ii)(A) of this
Section 6.13(a) result in a technical termination of the Company under Section
708(b)(1)(B) of the Code, (ii) Rice will be treated as (A) purchasing the
Company Interests that were acquired by Rice Appalachia from the relevant
Vantage Sellers in exchange for the Cash Consideration and/or the Deposit and
then (B) contributing all of the assets and liabilities of Rice Appalachia
(other than the Company Interests purchased by Rice Appalachia pursuant to
clause (ii)(A) of this Section 6.13(a)) to the Company in exchange for Company
Interests, and (iii) the Company will be treated as converting all of the
Company Interests held by the Vantage Sellers and Rice following the
transactions described in clauses (ii)(A) and (ii)(B) of this Section 6.13(a)
into Rice Appalachia Units in a recapitalization event. To the extent permitted
under applicable Law, each of the parties agrees not to make any tax filing or
otherwise take any position inconsistent with this Section 6.13(a) and to
cooperate with each other party to make any filings, statements or reports
required to effect, disclose or report the Transactions as described in this
Section 6.13(a), including as described in Section 6.13(b).

(b)    Not later than 30 days after the Closing, the parties shall cooperate in
good faith to prepare and agree to a statement reflecting a valuation of all of
the assets of the Company and Rice Appalachia in accordance with the principles
of Sections 1060 and 755 of the Code, as applicable (the “Tax Allocation
Statement”). The parties agree to (i) be bound by the Tax Allocation Statement
(if agreed) and (ii) act in accordance with the Tax Allocation Statement (if
agreed) in the preparation, filing and audit of any Tax Return; provided,
however, that nothing contained herein shall require any party to amend any Tax
Return filed prior to the Closing to be consistent with the Tax Allocation
Statement or shall prevent any party from settling any proposed deficiency or
adjustment by any Governmental Entity based upon or arising out of the
allocation specified in the Tax Allocation Statement, and neither party shall be
required to litigate before any court any proposed deficiency or adjustment by
any Governmental Entity challenging such allocation.

(c)    Consistent with Section 6.13(a) above, as the continuing partnership
following the Transactions, the Company (which, for the avoidance of doubt, will
be called Rice Appalachia after the Transactions), and each Subsidiary of the
Company that is classified as a partnership for U.S. federal income tax
purposes, shall each make an election under Section 754 of the Code and under
corresponding provisions of applicable statute and local tax laws for the
taxable year of the Company that ends on or includes the Closing Date.

6.14    Cooperation on Tax Matters. The parties shall cooperate fully as and to
the extent reasonably requested by the other parties, in connection with the
filing of Tax Returns and any audit, litigation or other Proceeding relating to
Taxes imposed on or with respect to the assets,

 

60



--------------------------------------------------------------------------------

operations or activities of the Company. Such cooperation shall include the
retention and (upon another party’s request) the provision of records and
information which are reasonably relevant to any such Tax Return or audit,
litigation or other Proceeding and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder.

6.15    Reasonable Best Efforts; Notification.

(a)    Except to the extent that the parties’ obligations are specifically set
forth elsewhere in this Article VI, upon the terms and subject to the conditions
set forth in this Agreement, each of the parties shall use reasonable best
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, and to assist and cooperate with the other parties in doing, all things
necessary, proper or advisable to consummate and make effective, in the most
expeditious manner practicable, the Transactions.

(b)    The Vantage Sellers shall give prompt notice to Rice, and Rice shall give
prompt notice to the Vantage Sellers, upon becoming aware of (i) any condition,
event or circumstance that will result in any of the conditions in
Sections 7.2(a) or 7.3(a) not being met, or (ii) the failure by such party to
comply with or satisfy in any material respect any covenant, condition or
agreement to be complied with or satisfied by it under this Agreement; provided,
however, that no such notification shall affect the representations, warranties,
covenants or agreements of the parties or the conditions to the obligations of
the parties under this Agreement.

6.16    No-Shop.

(a)    From and after the date of this Agreement, the Vantage Sellers will, and
will cause their respective Subsidiaries and use reasonable best efforts to
cause their respective Representatives to, immediately cease, and cause to be
terminated, any solicitation, encouragement, discussion or negotiation with any
Person conducted heretofore by the Vantage Sellers or any of their respective
Subsidiaries or any of their respective Representatives with respect to any
Alternative Transaction.

(b)    From and after the date of this Agreement, the Vantage Sellers will not,
and will cause their respective Subsidiaries and use reasonable best efforts to
cause their respective Representatives not to, directly or indirectly,
(i) initiate, solicit or knowingly encourage or knowingly facilitate (including
by way of furnishing or affording access to any non-public information) any
inquiries, proposals or offers regarding, or the making of an Alternative
Transaction, (ii) conduct, participate or engage in any discussions or
negotiations with any Person with respect to an Alternative Transaction,
(iii) furnish or provide any non-public information or data regarding the
Company or its Subsidiaries, or access to the properties, assets or employees of
the Company or its Subsidiaries, to any Person except in the ordinary course of
business consistent with past practice (and, in any event, not in connection
with or in response to an Alternative Transaction or any indication of interest
that would or would reasonably be expected to lead to an Alternative
Transaction) or (iv) enter into any letter of intent or agreement in principle,
or other agreement providing for an Alternative Transaction.

 

61



--------------------------------------------------------------------------------

6.17    Financing Cooperation.

(a)    Prior to Closing, upon the request of Rice, the Vantage Sellers, Vantage
I, Vantage II and the Company shall, and shall cause their respective
Subsidiaries and Representatives to, use commercially reasonable efforts to
cooperate reasonably in connection with the Debt Financing, including using
commercially reasonable efforts to: (i) cause management teams of Vantage I and
Vantage II, with appropriate seniority and expertise, to participate in
meetings, due diligence sessions and rating agency presentations and road shows,
if any, (ii) prepare and furnish to Rice the Required Information; (iii) assist
in the preparation of pro forma financial information, (iv) cooperate reasonably
with any due diligence, to the extent customary and reasonable (including using
commercially reasonable efforts to make available representatives of Netherland,
Sewell & Associates, Inc., Wright & Company, Inc. or other relevant independent
reserve engineers of Vantage I, Vantage II, the Company and their respective
Subsidiaries); (v) assist in the amendment or novation of any of Derivative
Transaction of Vantage I, Vantage II or their respective Subsidiaries, in each
case, on terms that are reasonably requested by the Rice; provided that no
obligation of Vantage I or Vantage II or their respective Subsidiaries under any
such amendments or novations shall be effective until the Closing Date; (vi)
furnish promptly all documentation and other information required by any
Governmental Entity or as reasonably requested by any financing source under
applicable “know your customer” or anti-money laundering rules and regulations,
including the PATRIOT Act, (vii) execute and deliver any definitive financing
documents, including any necessary pledge and security documents, as reasonably
requested by Rice and otherwise facilitating the pledging of collateral in
connection with the Debt Financing, including taking reasonable actions
necessary to permit the Financing Sources to evaluate Vantage I’s, Vantage II’s
and their respective Subsidiaries’ assets for the purpose of establishing
collateral arrangements (including establishing bank and other accounts and
blocked account and control agreements in connection with the foregoing), and
providing customary title information; provided that no obligation of Vantage I,
Vantage II or any of their respective Subsidiaries under any such definitive
financing documents, including any pledge and security documents, shall be
effective until the Closing Date; and (viii) seek to obtain customary payoff
letters, lien terminations and releases and instruments of discharge to be
delivered at Closing providing for the payoff, discharge and termination on the
Closing Date of all indebtedness and release of liens contemplated by any
repayment or refinancing of such indebtedness to be paid off, discharged and
terminated on the Closing Date; provided that the documents in respect of such
arrangements contemplated by this clause (viii) shall not need to be effective
until the Closing Date.

(b)    In addition, in the event that Rice intends to consummate a capital
markets debt financing, the Vantage Sellers, Vantage I, Vantage II and the
Company shall, and shall cause their respective Subsidiaries and Representatives
to use commercially reasonable efforts to provide all customary cooperation
(including providing reasonably available financial and other information
regarding Vantage I, Vantage II, the Company and their respective Subsidiaries
for use in marketing and offering documents and to enable Rice to prepare pro
forma financial statements) as reasonably requested by Rice to assist Rice in
the arrangement of such financing for the purposes of financing the payment of
the Cash Consideration and other amounts contemplated to be paid by this
Agreement.

 

62



--------------------------------------------------------------------------------

(c)    Notwithstanding anything in this Agreement to the contrary, the Vantage
Sellers, Vantage I, Vantage II and the Company shall be deemed to have complied
with Section 6.17(a) and Section 6.17(b) unless and until Rice shall have
delivered written notice to Vantage Sellers of such breach, which notice shall
detail the circumstances of such breach, and Vantage Sellers shall have failed
to cure such breach within a reasonable period of time after the Vantage Sellers
receive such notice.

(d)    Notwithstanding the foregoing, (A) such requested cooperation shall not
unreasonably interfere with the business or ongoing operations of the Vantage
Sellers, Vantage I, Vantage II, the Company or their respective Subsidiaries,
(B) such requested cooperation shall not require the Vantage Sellers to waive or
amend any terms of this Agreement, (C) none of the Vantage Sellers, Vantage I,
Vantage II, the Company or their respective Affiliates shall be obligated to
adopt resolutions or execute consents to approve or authorize the Debt Financing
prior to Closing, (D) no obligation of the Vantage Sellers, Vantage I, Vantage
II, the Company or their respective Subsidiaries under any certificate, document
or instrument of any financing shall be effective until the Closing, (E) none of
the Vantage Sellers, Vantage I, Vantage II, the Company or their respective
Affiliates shall be required to pay any commitment or similar fee or incur any
other liability in connection with the arrangement of any Debt Financing prior
to the Closing, (F) any information required to be provided pursuant to this
Section 6.17 shall be reasonably available to the Vantage Sellers, Vantage I,
Vantage II, the Company or their respective Subsidiaries and (G) such requested
cooperation shall not require the Vantage Sellers, Vantage I, Vantage II, the
Company or their respective Subsidiaries to take any action that would conflict
with any applicable law, the organizational documents of any of the foregoing or
result in the contravention of, or would reasonably be expected to result in the
violation or breach of, or default under, any material contract to which any of
the foregoing is a party.

(e)    Rice shall, promptly upon written request by the Vantage Sellers,
reimburse the Vantage Sellers for any and all reasonable and customarily
documented out-of-pocket costs and expenses incurred, paid or payable by the
Vantage Sellers or their Affiliates and directors, managers, officers, members,
employees, agents, representatives and advisors of the Vantage Sellers and such
Affiliates (collectively, the “Seller Related Parties”) in connection with their
respective obligations regarding the Debt Financing.

(f)    Rice shall indemnify and hold harmless the Seller Related Parties from
and against any and all claims and losses suffered or incurred by any of them in
connection with the Debt Financing and any information used in connection
therewith, provided, however that the foregoing shall not apply to the willful
misconduct or gross negligence of any Seller Related Party.

(g)    Vantage I, Vantage II and the Company hereby consent to the use of the
trademarks, service marks and logos of Vantage I, Vantage II, the Company and
their respective Subsidiaries in connection with the arrangement of financing
and repayment or refinancing of indebtedness in connection with the
Transactions..

 

63



--------------------------------------------------------------------------------

ARTICLE VII

CONDITIONS PRECEDENT

7.1    Conditions to Each Party’s Obligation to Consummate the Transactions. The
respective obligation of each party to consummate the Transactions is subject to
the satisfaction at or prior to the Closing of the following conditions, any or
all of which may be waived jointly by the parties, in whole or in part, to the
extent permitted by applicable Law:

(a)    Regulatory Approval. If applicable, any waiting period applicable to the
Transactions under the HSR Act shall have been terminated or shall have expired.

(b)    No Injunctions or Restraints. No Governmental Entity having jurisdiction
over any party hereto shall have issued any order, decree, ruling, injunction or
other action that is in effect (whether temporary, preliminary or permanent)
restraining, enjoining or otherwise prohibiting the consummation of the
Transactions and no Law shall have been adopted that makes consummation of the
Transactions illegal or otherwise prohibited.

7.2    Additional Conditions to Obligations of Rice. The obligations of Rice to
consummate the Transactions are subject to the satisfaction at or prior to the
Closing of the following conditions, any or all of which may be waived
exclusively by Rice, in whole or in part, to the extent permitted by applicable
Law:

(a)    Representations and Warranties of the Vantage Sellers. The
representations and warranties of the Vantage Sellers set forth in Articles III
and IV of this Agreement shall be true and correct as of the date of this
Agreement and as of the Closing Date, as though made on and as of the Closing
Date (except that representations and warranties that speak as of a specified
date shall have been true and correct only as of such date), except where the
failure of such representations and warranties to be so true and correct
(without regard to qualification or exceptions contained therein as to
“materiality” or “Company Material Adverse Effect”) would not have, individually
or in the aggregate, a Company Material Adverse Effect.

(b)    Performance of Obligations of the Vantage Sellers. The Vantage Sellers
shall have performed, or complied with, in all material respects all agreements
and covenants required to be performed or complied with by such entity under
this Agreement on or prior to the Closing.

(c)    Compliance Certificate. Rice shall have received a certificate of each
Vantage Seller signed by an executive officer of such Vantage Seller confirming
that the conditions in Sections 7.2(a) and (b) have been satisfied.

(d)    No Material Adverse Effect. Since the date of the Agreement, there shall
not have been a Company Material Adverse Effect.

(e)    Closing Deliveries. Each Vantage Seller shall have delivered, or shall
stand ready to deliver, the closing deliveries set forth in Section 2.4(b).

7.3    Additional Conditions to Obligations of Vantage Sellers. The obligations
of the Vantage Sellers to consummate the Transactions are subject to the
satisfaction at or prior to the Closing of the following conditions, any or all
of which may be waived exclusively by the Vantage Sellers, in whole or in part,
to the extent permitted by applicable Law:

 

64



--------------------------------------------------------------------------------

(a)    Representations and Warranties of Rice. The representations and
warranties of Rice set forth in Article V of this Agreement shall be true and
correct as of the date of this Agreement and as of the Closing Date, as though
made on and as of the Closing Date (except that representations and warranties
that speak as of specified date shall have been true and correct only as of such
date), except where the failure of such representations and warranties to be so
true and correct (without regard to qualification or exceptions contained
therein as to “materiality” or “Rice Material Adverse Effect”) that would not
have, individually or in the aggregate, a Rice Material Adverse Effect.

(b)    Performance of Obligations of Rice. Rice shall have performed, or
complied with, in all material respects all agreements and covenants required to
be performed or complied with by it under this Agreement at or prior to the
Closing.

(c)    Compliance Certificate. The Vantage Sellers shall have received a
certificate of Rice signed by an executive officer of Rice dated the Closing
Date, confirming that the conditions in Sections 7.3(a) and (b) have been
satisfied.

(d)    No Material Adverse Effect. Since the date of the Agreement, there shall
not have been a Rice Material Adverse Effect.

(e)    Listing. The Rice Common Stock to be issued to the Vantage Sellers
pursuant to the LLC Agreement shall have been approved for listing on NYSE,
subject only to official notice of issuance thereof.

(f)    Rice Appalachia Units. The aggregate number of Rice Appalachia Units to
be delivered to the Vantage Sellers as Equity Consideration shall not be less
than 38,000,000.

(g)    Certificate of Designation. The Certificate of Designation shall have
been filed with, and accepted by, the Secretary of State of Delaware.

(h)    Debt Assumption Agreement. The transactions contemplated by the Debt
Assumption Agreement shall have been consummated.

(i)    Board Seat. The Vantage Sellers shall have received evidence of the
appointment of a designee of Quantum to Class I of the Board of Directors of
Rice effective as of immediately following the Closing.

(j)    Closing Deliveries. Rice shall have delivered, or shall stand ready to
deliver, the closing deliveries set forth in Section 2.4(a).

7.4    Frustration of Closing Conditions. None of the parties may rely, either
as a basis for not consummating the Transactions or for terminating this
Agreement, on the failure of any condition set forth in Sections 7.1, 7.2 or
7.3, as the case may be, to be satisfied if such failure was caused by such
party’s breach in any material respect of any provision of this Agreement.

 

65



--------------------------------------------------------------------------------

ARTICLE VIII

TERMINATION

8.1    Termination. This Agreement may be terminated at any time prior to the
Closing as follows:

(a)    by mutual written consent of the Vantage Sellers and Rice;

(b)    by either the Vantage Sellers or Rice:

(i)    if any Governmental Entity having jurisdiction over any party hereto
shall have issued any order, decree, ruling or injunction or taken any other
action permanently restraining, enjoining or otherwise prohibiting the
consummation of the Transactions and such order, decree, ruling or injunction or
other action shall have become final and nonappealable or if there shall be
adopted any Law that makes consummation of the Transactions illegal or otherwise
prohibited; provided, however, that the right to terminate this Agreement under
this Section 8.1(b)(i) shall not be available to the Vantage Sellers or Rice if
the failure to fulfill any material covenant or agreement under this Agreement
by any Vantage Seller (in the case of the Vantage Sellers) or Rice (in the case
of Rice) has been the cause of or resulted in the action or event described in
this Section 8.1(b)(i) occurring; or

(ii)    in the event of a breach by any other party of any representation,
warranty, covenant or other agreement contained in this Agreement which
(A) would give rise to the failure of a condition set forth in Section 7.2(a) or
(b) or Section 7.3(a) or (b), if it was continuing as of the Closing Date and
(B) cannot be or has not been cured by the earlier of 30 days after the giving
of written notice to the breaching party of such breach and the basis for such
notice, and the End Date (a “Terminable Breach”); provided, however, that the
terminating party is not then in Terminable Breach of any representation,
warranty, covenant or other agreement contained in this Agreement.

(c)    by either the Vantage Sellers or Rice, if the Transactions shall not have
been consummated on or before 5:00 p.m., Houston time, on the date that is 45
days after the date hereof (such date being the “End Date”); provided, however,
that the right to terminate this Agreement under this Section 8.1(c) shall not
be available to the terminating party if the failure to fulfill any material
covenant or agreement under this Agreement by such termination party has been
the cause of or resulted in the failure of the Transactions to occur on or
before such date.

8.2    Notice of Termination; Effect of Termination.

(a)    A terminating party shall provide written notice of termination to all
the other parties specifying with particularity the reason for such termination,
and any termination shall be effective immediately upon delivery of such written
notice to all the other parties.

(b)    In the event of termination of this Agreement by the Vantage Sellers or
Rice as provided in Section 8.1, this Agreement shall forthwith become void and
there shall be no liability or obligation on the part of any party hereto except
with respect to this Section 8.2, the sixth sentence of Section 6.4, Section 8.3
and Articles I and IX; provided, however, that

 

66



--------------------------------------------------------------------------------

notwithstanding anything to the contrary herein, no such termination shall
relieve any party from liability for any damages (including, in the case of the
Vantage Sellers, damages based on the consideration that would have otherwise
been payable to the Vantage Sellers) for a Willful and Material Breach of a
representation or warranty or a Willful and Material Breach of any covenant,
agreement or obligation hereunder or fraud.

8.3    Expenses and Other Payments.

(a)    Except as otherwise provided in this Agreement, each party shall pay its
own expenses incident to preparing for, entering into and carrying out this
Agreement and the consummation of the Transactions, whether or not the
Transactions shall be consummated. Upon the consummation of the Transactions,
the Company shall pay (i) all of its own expenses and the expenses of the
Vantage Sellers and their members incident to preparing for, entering into and
carrying out this Agreement and the consummation of the Transactions, as well as
any expenses incurred by the Company or the Vantage Sellers and their members
incident to preparing for the potential initial public offering described in the
Registration Statement, in each case other than those expenses set forth in
clause (ii) of this sentence, up to an amount equal to $5,000,000 (the
“Transaction Expenses Cap”) and (ii) any fees or commissions owed by the Company
or the Vantage Sellers or their members to any broker or investment banker as a
result of the consummation of the Transactions up to an amount equal to
$5,000,000 (the “Fee Cap”). The Vantage Sellers shall pay (A) any expenses
described in clause (i) of the immediately preceding sentence in excess of the
Transaction Expenses Cap and (B) any expenses described in clause (ii) of the
immediately preceding sentence in excess of the Fee Cap.

(b)    If this Agreement is validly terminated by the Vantage Sellers pursuant
to Section 8.1(b)(ii) or the Vantage Sellers or Rice pursuant to Section 8.1(c),
then in lieu of all other claims and remedies that might otherwise be available
with respect thereto, including elsewhere under this Agreement and
notwithstanding any other provision of this Agreement, then the Vantage Sellers
shall receive the Deposit as liquidated damages (including but not limited to
with respect to any costs, fees and expenses incurred in connection with legal,
financial and other advisors and the economic cost of foregone opportunities)
and not as a penalty and as the Vantage Sellers’ and their Affiliates’ sole and
exclusive remedy and as full and final settlement of all liabilities, costs,
expenses and reimbursement obligations associated with such breach of this
Agreement (and Rice and the Vantage Sellers shall execute joint written
instructions to the Escrow Agent authorizing the Escrow Agent to release the
Deposit to the Vantage Sellers). The parties acknowledge and agree that (A) the
Vantage Sellers’ actual damages upon the event of such termination are difficult
to ascertain with any certainty, (B) the Deposit is a fair and reasonable
estimate by the parties of such actual damages of the Vantage Sellers and
(C) such liquidated damages do not constitute a penalty. In all other instances
in which this Agreement is validly terminated, Rice shall be entitled to the
return of the Deposit (and Rice and the Vantage Sellers shall execute joint
written instructions to the Escrow Agent authorizing the Escrow Agent to release
the Deposit to Rice). If the Vantage Sellers receive the Deposit as contemplated
by this Section 8.3(b), then the sole and exclusive remedy of the Vantage
Sellers with respect to the Financing Sources and each Affiliate, controlling
person or Representative of any such Person and any successors or assigns of any
of the foregoing shall be the receipt of the Deposit.

 

67



--------------------------------------------------------------------------------

ARTICLE IX

GENERAL PROVISIONS

9.1    Schedule Definitions. All capitalized terms in the Vantage Seller
Disclosure Letter and the Company Disclosure Letter shall have the meanings
ascribed to them herein except as otherwise defined therein.

9.2    Survival. Except as otherwise provided in this Agreement, none of the
representations, warranties, agreements and covenants contained in this
Agreement will survive the Closing; provided, however, the agreements of the
parties in Articles I, II and IX, the sixth sentence of Section 6.4 and Sections
6.6, 6.7, 6.11, 6.12, 6.13, 6.14 and 8.3 will survive the Closing. The
Confidentiality Agreement shall (i) survive termination of this Agreement in
accordance with its terms and (ii) terminate as of the Closing. After the
Closing, other than as set forth in this Agreement, (i) there shall be no
liability or obligation on the part of any party hereto to any other party
(except for fraud) and (ii) no party shall bring any claim of any nature against
any other party (other than any claim of fraud); provided, however, that nothing
in this sentence shall affect the agreements of the parties in Articles I, II
and IX, the sixth sentence of Section 6.4 and Sections 6.6, 6.7, 6.11, 6.12,
6.13, 6.14 and 8.3 and any claims or liabilities arising therefrom.

9.3    Notices. All notices, requests and other communications to any party
under, or otherwise in connection with, this Agreement shall be in writing and
shall be deemed to have been duly given (a) if delivered in person; (b) if
transmitted by facsimile (but only upon confirmation of transmission by the
transmitting equipment); (c) if transmitted by electronic mail (“e-mail”) (but
only if confirmation of receipt of such e-mail is requested and received); or
(d) if transmitted by national overnight courier, in each case as addressed as
follows:

(i)    if to Rice, to:

        Rice Energy Inc.

        2200 Rice Drive

        Canonsburg, Pennsylvania 15317

        Attention: Daniel J. Rice IV

        E-mail: daniel.rice@riceenergy.com

 

68



--------------------------------------------------------------------------------

with a required copy to (which copy shall not constitute notice):

        Rice Energy Inc.

        333 Clay Street, Suite 4150

        Houston, Texas 77002

        Attention: William E. Jordan

        Facsimile: (832) 708-3445

        E-mail: will.jordan@riceenergy.com

        Latham & Watkins LLP

        811 Main Street, Suite 3700

        Houston, Texas 77002

        Attention: Sean T. Wheeler

                  William N. Finnegan IV

        Facsimile: (713) 546-5401

        E-mail: sean.wheeler@lw.com

             bill.finnegan@lw.com

(ii)   if to the Vantage Sellers, to:

        Vantage Energy Investment LLC

        116 Inverness Drive East, Suite 107

        Englewood, Colorado 80112

        Attention: Roger J. Biemans

        E-mail: Roger.Biemans@VantageEnergy.com

with a required copy to (which copy shall not constitute notice):

        Vinson & Elkins LLP

        1001 Fannin, Suite 2500

        Houston, Texas 77002

        Attention: Keith R. Fullenweider

                          W. Creighton Smith

        Facsimile: (713) 615-5085

        E-mail: kfullenweider@velaw.com

                      crsmith@velaw.com

9.4    Rules of Construction.

(a)    Each of the parties acknowledges that it has been represented by counsel
of its choice throughout all negotiations that have preceded the execution of
this Agreement and that it has executed the same with the advice of said
independent counsel. Each party and its counsel cooperated in the drafting and
preparation of this Agreement and the documents referred to herein, and any and
all drafts relating thereto exchanged between the parties shall be deemed the
work product of the parties and may not be construed against any party by reason
of its

 

69



--------------------------------------------------------------------------------

preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any party
that drafted it is of no application and is hereby expressly waived.

(b)    The inclusion of any information in the Vantage Seller Disclosure Letter
or the Company Disclosure Letter shall not be deemed an admission or
acknowledgment, in and of itself and solely by virtue of the inclusion of such
information in the Vantage Seller Disclosure Letter or the Company Disclosure
Letter, as applicable, that such information is required to be listed in the
Vantage Seller Disclosure Letter or the Company Disclosure Letter, as
applicable, that such items are material to the Company and its Subsidiaries
taken as a whole, the Vantage Sellers or Rice, as the case may be, or that such
items have resulted in a Company Material Adverse Effect, Vantage Seller
Material Adverse Effect or Rice Material Adverse Effect. The headings, if any,
of the individual sections of each of the Vantage Seller Disclosure Letter and
the Company Disclosure Letter are inserted for convenience only and shall not be
deemed to constitute a part thereof or a part of this Agreement. The Vantage
Seller Disclosure Letter and the Company Disclosure Letter are arranged in
sections corresponding to the Sections of this Agreement merely for convenience,
and the disclosure of (i) an item in one section of the Vantage Seller
Disclosure Letter or the Company Disclosure Letter as an exception to a
particular representation or warranty and (ii) disclosures made in the
Registration Statement shall in each case be deemed adequately disclosed as an
exception with respect to all other representations or warranties to the extent
that the relevance of such item to such representations or warranties is
reasonably apparent from such item, notwithstanding the presence or absence of
an appropriate section of the Vantage Seller Disclosure Letter or the Company
Disclosure Letter with respect to such other representations or warranties or an
appropriate cross reference thereto.

(c)    The specification of any dollar amount in the representations and
warranties or otherwise in this Agreement or in the Vantage Seller Disclosure
Letter or the Company Disclosure Letter is not intended and shall not be deemed
to be an admission or acknowledgment of the materiality of such amounts or
items, nor shall the same be used in any dispute or controversy between the
parties to determine whether any obligation, item or matter (whether or not
described herein or included in any schedule) is or is not material for purposes
of this Agreement.

(d)    All references in this Agreement to Exhibits, Schedules, Articles,
Sections, subsections and other subdivisions refer to the corresponding
Exhibits, Schedules, Articles, Sections, subsections and other subdivisions of
this Agreement unless expressly provided otherwise. Titles appearing at the
beginning of any Articles, Sections, subsections or other subdivisions of this
Agreement are for convenience only, do not constitute any part of such Articles,
Sections, subsections or other subdivisions, and shall be disregarded in
construing the language contained therein. The words “this Agreement,” “herein,”
“hereby,” “hereunder” and “hereof” and words of similar import, refer to this
Agreement as a whole and not to any particular subdivision unless expressly so
limited. The words “this Section,” “this subsection” and words of similar
import, refer only to the Sections or subsections hereof in which such words
occur. The word “including” (in its various forms) means “including, without
limitation.” Pronouns in masculine, feminine or neuter genders shall be
construed to state and include any other gender and words, terms and titles
(including terms defined herein) in the singular form shall be construed to
include the plural and vice versa, unless the context otherwise expressly

 

70



--------------------------------------------------------------------------------

requires. Unless the context otherwise requires, all defined terms contained
herein shall include the singular and plural and the conjunctive and disjunctive
forms of such defined terms. Unless the context otherwise requires, all
references to a specific time shall refer to Houston, Texas time.

(e)    In this Agreement, except as the context may otherwise require,
references to: (i) any agreement (including this Agreement), contract, statute
or regulation are to the agreement, contract, statute or regulation as amended,
modified, supplemented, restated or replaced from time to time (in the case of
an agreement or contract, to the extent permitted by the terms thereof and, if
applicable, by the terms of this Agreement); (ii) any Governmental Entity
include any successor to that Governmental Entity; (iii) any applicable Law
refers to such applicable Law as amended, modified, supplemented or replaced
from time to time (and, in the case of statutes, include any rules and
regulations promulgated under such statute) and references to any section of any
applicable Law or other law include any successor to such section; and (iv) days
mean calendar days.

9.5    Counterparts. This Agreement may be executed in two or more counterparts,
including via facsimile transmission or email in “portable document format”
(“.pdf”) form, all of which shall be considered one and the same agreement and
shall become effective when two or more counterparts have been signed by each of
the parties and delivered to all the other parties, it being understood that all
parties need not sign the same counterpart.

9.6    Entire Agreement; Third Party Beneficiaries. This Agreement (together
with the Confidentiality Agreement, the Transaction Documents and any other
documents and instruments executed pursuant hereto) constitutes the entire
agreement and supersedes all prior agreements and understandings, both written
and oral, among the parties with respect to the subject matter hereof. Except
for the provisions of Sections 6.7 and 9.10 (which from and after the Closing
are intended for the benefit of, and shall be enforceable by, the Persons
referred to therein and by their respective heirs and representatives) and the
provisions of Section 8.3, this Section 9.6, Section 9.7, Section 9.12 and
Section 9.15 (which are intended for the benefit of, and shall be enforceable
by, the Financing Sources under the Debt Financing, nothing in this Agreement,
express or implied, is intended to or shall confer upon any Person other than
the parties any right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

9.7    Governing Law; Venue; Waiver of Jury Trial.

(a)    THIS AGREEMENT, AND ALL CLAIMS OR CAUSES OF ACTION (WHETHER IN CONTRACT
OR TORT) THAT MAY BE BASED UPON, ARISE OUT OF RELATE TO THIS AGREEMENT, OR THE
NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS AGREEMENT, SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT
GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.

(b)    THE PARTIES IRREVOCABLY SUBMIT TO THE JURISDICTION OF THE COURT OF
CHANCERY OF THE STATE OF DELAWARE SOLELY IN CONNECTION WITH ANY DISPUTE THAT
ARISES IN RESPECT OF THE

 

71



--------------------------------------------------------------------------------

INTERPRETATION AND ENFORCEMENT OF THE PROVISIONS OF THIS AGREEMENT AND THE
DOCUMENTS REFERRED TO IN THIS AGREEMENT OR IN RESPECT OF THE TRANSACTIONS
CONTEMPLATED HEREBY, AND HEREBY WAIVE, AND AGREE NOT TO ASSERT, AS A DEFENSE IN
ANY ACTION, SUIT OR PROCEEDING FOR INTERPRETATION OR ENFORCEMENT HEREOF OR ANY
SUCH DOCUMENT THAT IT IS NOT SUBJECT THERETO OR THAT SUCH ACTION, SUIT OR
PROCEEDING MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN SAID COURT OR THAT VENUE
THEREOF MAY NOT BE APPROPRIATE OR THAT THIS AGREEMENT OR ANY SUCH DOCUMENT MAY
NOT BE ENFORCED IN OR BY SUCH COURT, AND THE PARTIES IRREVOCABLY AGREE THAT ALL
CLAIMS WITH RESPECT TO SUCH ACTION, SUIT OR PROCEEDING SHALL BE HEARD AND
DETERMINED EXCLUSIVELY BY SUCH COURT. THE PARTIES HEREBY CONSENT TO AND GRANT
SUCH COURT JURISDICTION OVER THE PERSON OF SUCH PARTIES AND OVER THE SUBJECT
MATTER OF SUCH DISPUTE AND AGREE THAT MAILING OF PROCESS OR OTHER PAPERS IN
CONNECTION WITH SUCH ACTION, SUIT OR PROCEEDING IN THE MANNER PROVIDED IN
SECTION 9.3 OR IN SUCH OTHER MANNER AS MAY BE PERMITTED BY LAW SHALL BE VALID
AND SUFFICIENT SERVICE THEREOF.

(c)    EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, INCLUDING, BUT NOT LIMITED TO, ANY
DISPUTE ARISING OUT OF OR RELATING IN ANY WAY TO THE DEBT FINANCING OR THE
PERFORMANCE THEREOF OR ANY ACTION, PROCEEDING OR COUNTERCLAIM THAT INVOLVES A
FINANCING SOURCE. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER; (ii) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF THE FOREGOING WAIVER; (iii) SUCH PARTY MAKES THE FOREGOING
WAIVER VOLUNTARILY AND (iv) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS
SECTION 9.7.

(d)    EACH OF THE PARTIES AGREES THAT IT WILL NOT BRING OR SUPPORT ANY ACTION,
CAUSE OF ACTION, CLAIM, CROSS-CLAIM OR THIRD-PARTY CLAIM OF ANY KIND OR
DESCRIPTION, WHETHER IN LAW OR IN EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE FINANCING SOURCES OR ANY OF THEIR REPRESENTATIVES IN ANY
WAY RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, INCLUDING BUT NOT LIMITED TO ANY DISPUTE ARISING OUT OF OR RELATING
IN ANY WAY TO THE DEBT FINANCING, IN ANY FORUM OTHER

 

72



--------------------------------------------------------------------------------

THAN THE SUPREME COURT OF THE STATE OF NEW YORK, COUNTY OF NEW YORK, OR, IF
UNDER APPLICABLE LAW EXCLUSIVE JURISDICTION IS VESTED IN THE FEDERAL COURTS, THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK (AND
APPELLATE COURTS THEREOF), AND MAKES THE AGREEMENTS, WAIVERS AND CONSENTS SET
FORTH IN SECTION 9.7(b) AND MUTATIS MUTANDIS BUT WITH RESPECT TO THE COURTS
SPECIFIED IN THIS SECTION 9.7(d).

9.8    Severability. Each party agrees that, should any court or other competent
Governmental Entity hold any provision of this Agreement or part hereof to be
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such other term or
provision in any other jurisdiction. Upon such determination that any term or
other provision is invalid, illegal or unenforceable, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the greatest extent possible. Except as otherwise contemplated
by this Agreement, in response to an order from a court or other competent
Governmental Entity for any party to take any action inconsistent herewith or
not to take an action consistent herewith or required hereby, to the extent that
a party hereto took an action inconsistent with this Agreement or failed to take
action consistent with this Agreement or required by this Agreement pursuant to
such order, such party shall not incur any liability or obligation unless such
party did not in good faith seek to resist or object to the imposition or
entering of such order.

9.9    Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties (whether by
operation of law or otherwise) without the prior written consent of the other
party; provided, however, that, without the consent of any party, each Vantage
Seller shall be entitled to assign, in whole or in part, its rights and
obligations under this Agreement prior to the Closing or the termination of this
Agreement to any Person or Persons, the sole owners, directly or indirectly, of
which are one or more members of Vantage I or Vantage II, but no such assignment
shall release such Vantage Seller from its obligations hereunder. Subject to the
preceding sentence, this Agreement will be binding upon, inure to the benefit of
and be enforceable by the parties and their respective successors and
assigns. Any purported assignment in violation of this Section 9.9 shall be
void.

9.10    Affiliate Liability. Each of the following is herein referred to as a
“Company Affiliate”: (i) any direct or indirect holder of equity interests or
securities in the Vantage Sellers (whether limited or general partners, members,
stockholders or otherwise), and (ii) any director, officer, employee,
representative or agent of (a) the Company, (b) the Vantage Sellers or (b) any
Person who controls the Company or any Vantage Seller. Other than as set forth
in Section 9.14, no Company Affiliate shall have any liability or obligation to
Rice of any nature whatsoever in connection with or under this Agreement or the
transactions contemplated hereby or thereby, and Rice hereby waives and releases
all claims of any such liability and obligation. Each of the following is herein
referred to as a “Rice Affiliate”: (i) any direct or indirect holder of equity
interests or securities in Rice (whether limited or general partners, members,
stockholders or otherwise), and (ii) any director, officer, employee,
representative or agent of Rice or any Person who controls any of the
foregoing. No Rice Affiliate shall have any liability or obligation to the

 

73



--------------------------------------------------------------------------------

Vantage Sellers or the Company of any nature whatsoever in connection with or
under this Agreement or the transactions contemplated hereby or thereby, and the
Vantage Sellers and the Company hereby waive and release all claims of any such
liability and obligation.

9.11    Specific Performance. The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with its specific terms or were otherwise breached. Each
party agrees that, in the event of any breach or threatened breach by any other
party of any covenant or obligation contained in this Agreement, the
non-breaching party shall be entitled (in addition to any other remedy that may
be available to it, including monetary damages) to seek and obtain (on behalf of
themselves and the third party beneficiaries of this Agreement) (a) a decree or
order of specific performance to enforce the observance and performance of such
covenant or obligation, and (b) an injunction restraining such breach or
threatened breach. Each party further agrees that no other party hereto or any
other Person shall be required to obtain, furnish or post any bond or similar
instrument in connection with or as a condition to obtaining any remedy referred
to in this Section 9.11, and each party hereto irrevocably waives any right it
may have to require the obtaining, furnishing or posting of any such bond or
similar instrument. Notwithstanding the foregoing, in no event shall the Vantage
Sellers, Vantage I or Vantage II be entitled to enforce or seek to enforce
specifically Rice’s obligation to consummate the Transactions if this Agreement
is capable of being terminated by the Vantage Sellers under Article VIII, and
Rice has agreed that the Vantage Sellers have such termination right and have
provided instructions to the Escrow Agent to pay the Deposit to the Vantage
Sellers accordingly, in which event the receipt of the Deposit as contemplated
by, and on the terms set forth in, Section 8.3 thereof shall be the sole and
exclusive remedy.

9.12    Amendment. This Agreement may not be amended except by an instrument in
writing signed on behalf of each of the parties; provided, however, that no
amendment, modification or supplement shall be made to this Agreement that would
adversely affect the rights of the Financing Sources as set forth in Section
8.3, Section 9.6, Section 9.7, this Section 9.12 and Section 9.15 without the
consent of the Financing Sources.

9.13    Extension; Waiver. At any time prior to the Closing, the Vantage Sellers
and Rice may, to the extent legally allowed:

(a)    extend the time for the performance of any of the obligations or acts of
the other parties hereunder;

(b)    waive any inaccuracies in the representations and warranties of the other
parties contained herein or in any document delivered pursuant hereto; or

(c)    waive compliance with any of the agreements or conditions of the other
parties contained herein.

Notwithstanding the foregoing, no failure or delay by Rice or any Vantage Seller
in exercising any right hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise of
any other right hereunder. No agreement on the part of a party hereto to any
such extension or waiver shall be effective or enforceable unless set forth in
an instrument in writing signed on behalf of such party.

 

74



--------------------------------------------------------------------------------

9.14    Vantage I and Vantage II. Prior to the consummation of the
Restructuring, each of Vantage I and Vantage II hereby agrees to cause the
applicable Vantage Seller to perform all undertakings, obligations and required
acts of such Vantage Seller hereunder and hereby absolutely, irrevocably,
primarily and unconditionally guarantees the due, prompt and faithful
performance of such undertakings, obligations and required acts by such Vantage
Seller.

9.15    Provisions Related to the Financing Sources. Notwithstanding anything to
the contrary contained in this Agreement, each of the Vantage Sellers, Vantage
I, Vantage II and the Company agree that neither it nor any of its
Representatives or Affiliates shall have any rights or claims against any
Financing Source in connection with or related to this Agreement, the Debt
Financing or the transactions contemplated hereby or thereby. In addition, no
Financing Source shall have any liability or obligation to the Vantage Sellers,
Vantage I, Vantage II, the Company or any of the their respective
Representatives or Affiliates in connection with or related to this Agreement,
the Debt Financing or the transactions contemplated hereby or thereby, including
for any consequential, special, exemplary, punitive or indirect damages
(including any loss of profits, business or anticipated savings) or damages of a
tortious nature and the Company agrees not to and to cause its Affiliates not
to, seek to enforce this Agreement against, make any claims for breach of this
Agreement against, or seek to recover monetary damages from any Financing
Source.

[Signature Page Follows]

 

75



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has caused this Agreement to be signed by
its respective officer thereunto duly authorized, all as of the date first
written above.

 

RICE ENERGY INC.

By:

 

/s/ Daniel J. Rice IV

Name:

 

Daniel J. Rice IV

Title:

 

Chief Executive Officer

SIGNATURE PAGE TO PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

VANTAGE ENERGY INVESTMENT LLC

By: Vantage Energy, LLC, its sole member

By:

 

/s/ Roger J. Biemans

Name:

 

Roger J. Biemans

Title:

 

Chief Executive Officer

VANTAGE ENERGY INVESTMENT II LLC

By: Vantage Energy II, LLC, its sole member

By:

 

/s/ Roger J. Biemans

Name:

 

Roger J. Biemans

Title:

 

Chief Executive Officer

SIGNATURE PAGE TO PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

Solely for purposes of Section 6.17, 9.14 and 9.15:

VANTAGE ENERGY, LLC

By:

 

/s/ Roger J. Biemans

Name:

 

Roger J. Biemans

Title:

 

Chief Executive Officer

VANTAGE ENERGY II, LLC

By:

 

/s/ Roger J. Biemans

Name:

 

Roger J. Biemans

Title:

 

Chief Executive Officer

SIGNATURE PAGE TO PURCHASE AND SALE AGREEMENT